 



Exhibit 10.1



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
REVOLVING LOAN AGREEMENT

dated as of May 24, 2004

among

AVALONBAY COMMUNITIES, INC.,
as Borrower,

JPMORGAN CHASE BANK and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Bank and Syndication Agent,

FLEET NATIONAL BANK,
as a Bank, Swing Lender and Issuing Bank

MORGAN STANLEY BANK,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Bank and Documentation Agent,

THE OTHER BANKS SIGNATORY HERETO,
each as a Bank,

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger,

and

FLEET NATIONAL BANK,
as Administrative Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE I   DEFINITIONS; ETC     1  
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Accounting Terms     17  
 
  Section 1.03   Computation of Time Periods     17  
 
  Section 1.04   Rules of Construction     17  
 
                ARTICLE II   THE LOANS     17  
 
  Section 2.01   Ratable Loans; Bid Rate Loans; Purpose     17  
 
  Section 2.02   Bid Rate Loans     18  
 
  Section 2.03   Advances, Generally     22  
 
  Section 2.04   Procedures for Advances     22  
 
  Section 2.05   Interest Periods; Renewals     23  
 
  Section 2.06   Interest     23  
 
  Section 2.07   Fees     23  
 
  Section 2.08   Notes     24  
 
  Section 2.09   Prepayments     25  
 
  Section 2.10   Cancellation of Commitments     25  
 
  Section 2.11   Method of Payment     25  
 
  Section 2.12   Elections, Conversions or Continuation of Loans     26  
 
  Section 2.13   Minimum Amounts     26  
 
  Section 2.14   Certain Notices Regarding Elections, Conversions and
Continuations of Loans     26  
 
  Section 2.15   Late Payment Premium     27  
 
  Section 2.16   Letters of Credit     27  
 
  Section 2.17   Swing Loans     28  
 
  Section 2.18   Extension Of Maturity     30  
 
  Section 2.19   Additional Loan Commitments     30  
 
                ARTICLE III   YIELD PROTECTION; ILLEGALITY, ETC     32  
 
  Section 3.01   Additional Costs     32  
 
  Section 3.02   Limitation on Types of Loans     33  
 
  Section 3.03   Illegality     34  

-i-



--------------------------------------------------------------------------------



 



                 
 
  Section 3.04   Treatment of Affected Loans     34  
 
  Section 3.05   Certain Compensation     34  
 
  Section 3.06   Capital Adequacy     35  
 
  Section 3.07   Substitution of Banks     35  
 
  Section 3.08   Applicability     37  
 
                ARTICLE IV   CONDITIONS PRECEDENT     37  
 
  Section 4.01   Conditions Precedent to the Initial Advance     37  
 
  Section 4.02   Conditions Precedent to Each Advance     38  
 
  Section 4.03   Deemed Representations     39  
 
                ARTICLE V   REPRESENTATIONS AND WARRANTIES     39  
 
  Section 5.01   Due Organization     39  
 
  Section 5.02   Power and Authority; No Conflicts; Compliance With Laws     39
 
 
  Section 5.03   Legally Enforceable Agreements     39  
 
  Section 5.04   Litigation     39  
 
  Section 5.05   Good Title to Properties     40  
 
  Section 5.06   Taxes     40  
 
  Section 5.07   ERISA     40  
 
  Section 5.08   No Default on Outstanding Judgments or Orders, Etc.     40  
 
  Section 5.09   No Defaults on Other Agreements     41  
 
  Section 5.10   Government Regulation     41  
 
  Section 5.11   Environmental Protection     41  
 
  Section 5.12   Solvency     41  
 
  Section 5.13   Financial Statements     41  
 
  Section 5.14   Valid Existence of Affiliates     41  
 
  Section 5.15   Insurance     42  
 
  Section 5.16   Accuracy of Information; Full Disclosure     42  
 
                ARTICLE VI   AFFIRMATIVE COVENANTS     42  
 
  Section 6.01   Maintenance of Existence     42  
 
  Section 6.02   Maintenance of Records     42  
 
  Section 6.03   Maintenance of Insurance     42  
 
  Section 6.04   Compliance with Laws; Payment of Taxes     42  
 
  Section 6.05   Right of Inspection     43  
 
  Section 6.06   Compliance With Environmental Laws     43  

-ii-



--------------------------------------------------------------------------------



 



                 
 
  Section 6.07   Maintenance of Properties     43  
 
  Section 6.08   Payment of Costs     43  
 
  Section 6.09   Reporting and Miscellaneous Document Requirements     43  
 
  Section 6.10   Principal Prepayments as a Result of Reduction in Total Loan
Commitment     45  
 
                ARTICLE VII   NEGATIVE COVENANTS     45  
 
  Section 7.01   Mergers Etc.     45  
 
  Section 7.02   Investments     45  
 
  Section 7.03   Sale of Assets     46  
 
  Section 7.04   Distributions     46  
 
                ARTICLE VIII   FINANCIAL COVENANTS     46  
 
  Section 8.01   Consolidated Tangible Net Worth     46  
 
  Section 8.02   Relationship of Total Outstanding Indebtedness to
Capitalization Value     46  
 
  Section 8.03   Relationship of Combined EBITDA to Interest Expense     46  
 
  Section 8.04   Relationship of Combined EBITDA to Combined Debt Service     46
 
 
  Section 8.05   Ratio of Unsecured Indebtedness to Unencumbered Asset Value    
47  
 
  Section 8.06   Relationship of Unencumbered Combined EBITDA to Unsecured
Interest Expense     47  
 
  Section 8.07   Relationship of Dividends to Funds From Operations     47  
 
  Section 8.08   Relationship of Secured Indebtedness to Capitalization Value  
  47  
 
                ARTICLE IX   EVENTS OF DEFAULT     47  
 
  Section 9.01   Events of Default     47  
 
  Section 9.02   Remedies     49  
 
                ARTICLE X   ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS     50  
 
  Section 10.01   Appointment, Powers and Immunities of Administrative Agent    
50  
 
  Section 10.02   Reliance by Administrative Agent     50  
 
  Section 10.03   Defaults     51  
 
  Section 10.04   Rights of Administrative Agent as a Bank     51  
 
  Section 10.05   Indemnification of Administrative Agent     51  
 
  Section 10.06   Non-Reliance on Administrative Agent and Other Banks     52  
 
  Section 10.07   Failure of Administrative Agent to Act     52  
 
  Section 10.08   Resignation or Removal of Administrative Agent     52  

-iii-



--------------------------------------------------------------------------------



 



                 
 
  Section 10.09   Amendments Concerning Agency Function     53  
 
  Section 10.10   Liability of Administrative Agent     53  
 
  Section 10.11   Transfer of Agency Function     53  
 
  Section 10.12   Non-Receipt of Funds by Administrative Agent     53  
 
  Section 10.13   Withholding Taxes     54  
 
  Section 10.14   Minimum Commitment by Agents     54  
 
  Section 10.15   Pro Rata Treatment     54  
 
  Section 10.16   Sharing of Payments Among Banks     55  
 
  Section 10.17   Possession of Documents     55  
 
                ARTICLE XI   NATURE OF OBLIGATIONS     55  
 
  Section 11.01   Absolute and Unconditional Obligations     55  
 
  Section 11.02   Non-Recourse to Borrower's Principals     56  
 
                ARTICLE XII   MISCELLANEOUS     56  
 
  Section 12.01   Binding Effect of Request for Advance     56  
 
  Section 12.02   Amendments and Waivers     56  
 
  Section 12.03   Usury     57  
 
  Section 12.04   Expenses; Indemnification     57  
 
  Section 12.05   Assignment; Participation     58  
 
  Section 12.06   Documentation Satisfactory     59  
 
  Section 12.07   Notices     60  
 
  Section 12.08   Setoff     60  
 
  Section 12.09   Table of Contents; Headings     60  
 
  Section 12.10   Severability     60  
 
  Section 12.11   Counterparts     60  
 
  Section 12.12   Integration     60  
 
  Section 12.13   Governing Law     60  
 
  Section 12.14   Waivers     60  
 
  Section 12.15   Jurisdiction; Immunities     61  
 
  Section 12.16   Designated Lender     61  
 
  Section 12.17   No Bankruptcy Proceedings     62  
 
  Section 12.18   USA Patriot Act     62  
 
  Section 12.19   Transitional Arrangements     62  

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING LOAN AGREEMENT dated as of May 24, 2004 (this
“Agreement”) among AVALONBAY COMMUNITIES, INC., a corporation organized and
existing under the laws of the State of Maryland (“Borrower”); JPMORGAN CHASE
BANK (“JPMC”), FLEET NATIONAL BANK or any successor thereto (in its individual
capacity and not as Administrative Agent, “Fleet”) and the other lenders
signatory hereto, as Banks; MORGAN STANLEY BANK, WELLS FARGO BANK, NATIONAL
ASSOCIATION and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Documentation Agent;
and FLEET NATIONAL BANK, as administrative agent for the Banks (in such
capacity, together with its successors in such capacity, “Administrative Agent”;
JPMC, Fleet, the other lenders signatory hereto, such other lenders who from
time to time become Banks pursuant to Section 2.19, 3.07 or 12.05 and, if
applicable, any of the foregoing lenders’ Designated Lender, each a “Bank” and
collectively, the “Banks”).

     Borrower, JPMC, Fleet, certain of the Banks and the Administrative Agent
entered into that certain Revolving Loan Agreement, dated as of May 24, 2001
(the “2001 Credit Agreement”) and now desire to amend and restate the 2001
Credit Agreement in its entirety in accordance with the terms and provisions
contained herein. Accordingly, in consideration of the premises and the mutual
agreements, covenants and conditions hereinafter set forth, Borrower,
Administrative Agent and each of the Banks agree as follows:

ARTICLE I

DEFINITIONS; ETC.

     Section 1.01 Definitions. As used in this Agreement the following terms
have the following meanings:

“Absolute Bid Rate” has the meaning specified in Section 2.02(c)(2).

“Absolute Bid Rate Loan” means a Bid Rate Loan bearing interest at the Absolute
Bid Rate.

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Bid Rates pursuant to Section 2.02.

“Acceptance Letter” has the meaning specified in Section 2.19.

“Accordion Amount” means, at any time, $150,000,000.

“Acquisition” means the acquisition by Borrower, directly or indirectly, of an
interest in multi-family real estate.

“Additional Costs” has the meaning specified in Section 3.01.

“Administrative Agent” has the meaning specified in the preamble.

“Administrative Agent’s Office” means Administrative Agent’s address located at
777 Main Street, Hartford, Connecticut 06115, or such other address in the
United States as Administrative Agent may designate by written notice to
Borrower and the Banks.

-1-



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to any Person (the “first Person”), any other
Person (1) which directly or indirectly controls, or is controlled by, or is
under common control with the first Person; or (2) 10% or more of the beneficial
interest in which is directly or indirectly owned or held by the first Person.
The term “control” means the possession, directly or indirectly, of the power,
alone, to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agreement” has the meaning specified in the preamble.

“Applicable Lending Office” means, for each Bank and for its LIBOR Loan, Bid
Rate Loan(s) or Base Rate Loan, as applicable, the lending office of such Bank
(or of an Affiliate of such Bank) designated as such on its signature page
hereof or in the applicable Assignment and Acceptance, or such other office of
such Bank (or of an Affiliate of such Bank) as such Bank may from time to time
specify to Administrative Agent and Borrower as the office by which its LIBOR
Loan, Bid Rate Loan(s) or Base Rate Loan (and, in the case of the Swing Lender,
its Swing Loan), as applicable, is to be made and maintained.

“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Loans (and
for purposes of determining the Banks’ L/C Fee Rate under Section 2.16(f)), the
respective rates per annum determined at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the following table (any
change in Borrower’s Credit Rating causing it to move to a different range on
the table shall effect an immediate change in the Applicable Margin):

         

--------------------------------------------------------------------------------

 
Range of Borrower's
       
Credit Rating
  Applicable Margin   Applicable Margin
(S&P/Moody's or other
  for Base Rate Loans   for LIBOR Loans
agency equivalent)
  (% per annum)   (% per annum)

--------------------------------------------------------------------------------

 
Below BBB- or unrated/
Below Baa3 or unrated
  0.25   1.15

--------------------------------------------------------------------------------

 
BBB-/Baa3
  0.00   0.95

--------------------------------------------------------------------------------

 
BBB/Baa2
  0.00   0.75

--------------------------------------------------------------------------------

 
BBB+/Baa1
  0.00   0.55

--------------------------------------------------------------------------------

 
A- or higher/A3 or higher
  0.00   0.50

--------------------------------------------------------------------------------

 

“Assignee” has the meaning specified in Section 12.05.

“Assignment and Acceptance” means an Assignment and Acceptance, substantially in
the form of EXHIBIT E, pursuant to which a Bank assigns and an Assignee assumes
rights and obligations in accordance with Section 12.05.

“Authorization Letter” means a letter agreement executed by Borrower in the form
of EXHIBIT A.

“Available Total Loan Commitment” has the meaning specified in Section 2.01(b).

-2-



--------------------------------------------------------------------------------



 



“Bank” and “Banks” have the respective meanings specified in the preamble;
provided, however, that the term “Bank” shall exclude each Designated Lender
when used in reference to a Ratable Loan, the Loan Commitments or terms relating
to the Ratable Loans and the Loan Commitments.

“Bank Parties” means Administrative Agent, Issuing Bank, Swing Lender and the
Banks.

“Banking Day” means (1) any day on which commercial banks are not authorized or
required to close in New York City and (2) whenever such day relates to a LIBOR
Loan, a LIBOR Bid Rate Loan, an Interest Period with respect to a LIBOR Loan or
a LIBOR Bid Rate Loan, or notice with respect to a LIBOR Loan or a LIBOR Bid
Rate Loan or a LIBOR Auction, a day on which dealings in Dollar deposits are
also carried out in the London interbank market and banks are open for business
in London.

“Base Rate” means, for any day, the higher of (1) the Federal Funds Rate for
such day plus .50%, or (2) the Prime Rate for such day.

“Base Rate Loan” means all or any portion (as the context requires) of a Bank’s
Ratable Loan which shall accrue interest at a rate determined in relation to the
Base Rate.

“Bid Borrowing Limit” means the lesser of $250,000,000 or fifty percent (50%) of
the Total Loan Commitment.

“Bid Rate Loan” has the meaning specified in Section 2.01(c).

“Bid Rate Loan Note” has the meaning specified in Section 2.08.

“Bid Rate Quote” means an offer by a Bank to make a Bid Rate Loan in accordance
with Section 2.02.

“Bid Rate Quote Request” has the meaning specified in Section 2.02(a).

“Borrower” has the meaning specified in the preamble.

“Borrower’s Accountants” means Ernst & Young, or such other accounting firm(s)
selected by Borrower and reasonably acceptable to the Super-Majority Banks.

“Borrower’s Credit Rating” means the rating assigned from time to time to
Borrower’s unsecured and unsubordinated long-term indebtedness by, respectively,
S&P, Moody’s and/or one or more other nationally-recognized rating agencies
reasonably approved by Administrative Agent. If such a rating is assigned by
only one (1) such rating agency, it must be either S&P or Moody’s. If such a
rating is assigned by two (2) such rating agencies, at least one (1) must be S&P
or Moody’s, and “Borrower’s Credit Rating” shall be the lower of said ratings,
except if the aforesaid ratings are greater than one (1) rating level apart, in
which case “Borrower’s Credit Rating” shall be the average of said ratings. If
such a rating is obtained from more than two (2) such rating agencies,
“Borrower’s Credit Rating” shall be the higher of the lowest two (2) ratings, if
at least one (1) of such two (2) is either S&P or Moody’s; if neither of the two
(2) lowest ratings is from S&P or Moody’s, then “Borrower’s Credit Rating” shall
be the lower of the ratings from S&P and

-3-



--------------------------------------------------------------------------------



 



Moody’s. Unless such indebtedness of Borrower is rated by either S&P or Moody’s,
“Borrower’s Credit Rating” shall be considered unrated for purposes of this
Agreement.

“Borrower’s Principals” means the officers and directors of Borrower at any
applicable time.

“Borrower’s Share of UJV Combined Outstanding Indebtedness” means the sum of the
indebtedness of each of the UJVs contributing to UJV Combined Outstanding
Indebtedness multiplied by Borrower’s respective beneficial fractional interests
in each such UJV.

“Capitalization Value” means, as of the end of any calendar quarter, the sum of
(1) Combined EBITDA (less all leasing commissions and management and development
fees, net of any expenses applicable thereto, contributing to Combined EBITDA)
for such quarter annualized (i.e., multiplied by four (4)), capitalized at a
rate of 8.0% per annum (i.e., divided by 8.0%), (2) such leasing commissions and
management and development fees for such quarter, annualized, (i.e., multiplied
by four (4)), capitalized at a rate of 25% per annum (i.e., divided by 25%),
(3) Cash and Cash Equivalents of Borrower and its Consolidated Businesses, as of
the end of such quarter, as reflected in Borrower’s Consolidated Financial
Statements and (4) the lesser of (a) the aggregate book value (on a cost basis)
of the properties of Borrower and its Consolidated Businesses under development
plus Borrower’s beneficial interest in the book value (on a cost basis) of the
properties of the UJVs under development or (b) 20% of the sum of the amounts
determined pursuant to clauses (1), (2) and (3) of this definition.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Cash and Cash Equivalents” means (1) cash, (2) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (3) interest-bearing or discounted obligations of federal agencies and
government-sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including, without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities, (4) time
deposits, domestic and eurodollar certificates of deposit, bankers’ acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed
by an Aa rating by Moody’s, an AA rating by S&P or better rated credit, floating
rate notes, other money market instruments and letters of credit each issued by
Approved Banks, (5) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures and loan participations, each of
which is rated at least AA by S&P and/or Aa2 by Moody’s and/or guaranteed by an
Aa rating by Moody’s, an AA rating by S&P or better rated credit,
(6) obligations issued by states and local governments or their agencies, rated
at least MIG-1 by Moody’s and /or SP-1 by S&P and /or guaranteed by an
irrevocable letter of credit of an Approved Bank, (7) repurchase agreements with
major banks and primary government security dealers fully secured by the United
States Government or agency collateral equal to or exceeding the principal
amount on a daily basis and held in safekeeping and (8) real estate loan pool
participations, guaranteed by an AA rating given by S&P or an Aa2 rating given
by Moody’s or better rated credit. For purposes of this definition, “Approved
Bank” means a financial institution which has (x) (A) a minimum net worth of
$500,000,000 and/or (B) total assets of at least $10,000,000,000 and (y) a
minimum long-term debt rating of A+ by S&P or A1 by Moody’s.

-4-



--------------------------------------------------------------------------------



 



“Closing Date” means the date this Agreement has been executed by all parties.

“Code” means the Internal Revenue Code of 1986, including the rules and
regulations promulgated thereunder.

“Combined Debt Service” means, for any period of time, (1) Borrower’s share of
total debt service (including principal) paid or payable by Borrower and its
Consolidated Businesses during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus a deemed annual capital expense charge of $150 per
apartment unit owned by Borrower or its Consolidated Businesses plus (2)
Borrower’s beneficial interest in (a) total debt service (including principal)
paid or payable by the UJVs during such period (other than debt service on
construction loans until completion of the relevant construction and other
capitalized interest) plus (b) a deemed annual capital expense charge of $150
per apartment unit owned by the UJVs plus (3) preferred dividends and
distributions paid or payable by Borrower and its Consolidated Businesses during
such period.

“Combined EBITDA” means, for any period of time, the sum, without duplication,
of (1) Borrower’s share of revenues less operating expenses, general and
administrative expenses and property taxes before Interest Expense, income
taxes, gains or losses on the sale of real estate and/or marketable securities,
depreciation and amortization and extraordinary items for Borrower and its
Consolidated Businesses, and adjusted, if material, for non-cash revenue
attributable to straight lining of rents and (2) Borrower’s beneficial interest
in revenues less operating expenses, general and administrative expenses and
property taxes before Interest Expense, income taxes, gains or losses on the
sale of real estate and/or marketable securities, depreciation and amortization
and extraordinary items (after eliminating appropriate intercompany amounts)
applicable to each of the UJVs, and adjusted, if material, for non-cash revenue
attributable to straight lining of rents, in all cases as reflected in
Borrower’s Consolidated Financial Statements.

“Consolidated Business” means, individually, each Affiliate of Borrower who is
or should be included in Borrower’s Consolidated Financial Statements in
accordance with GAAP.

“Consolidated Financial Statements” means, with respect to any Person, the
consolidated balance sheet and related consolidated statement of operations,
accumulated deficiency in assets and cash flows, and footnotes thereto, of such
Person, prepared in accordance with GAAP.

“Consolidated Outstanding Indebtedness” means, as of any time, Borrower’s share
of all indebtedness and liability for borrowed money, secured or unsecured, of
Borrower and its Consolidated Businesses, including mortgage and other notes
payable but excluding any indebtedness which is margin indebtedness on cash and
cash equivalent securities, all as reflected in Borrower’s Consolidated
Financial Statements.

“Consolidated Tangible Net Worth” means, at any date, Borrower’s share of the
consolidated stockholders’ equity of Borrower and its Consolidated Businesses
less their consolidated Intangible Assets, all determined as of such date. For
purposes of this definition, “Intangible Assets” means with respect to any such
intangible assets, the amount (to the extent reflected in determining such
consolidated stockholders’ equity) of (1) all write-ups (other than write-ups
resulting from foreign currency translations and write-ups of assets of a going
concern business made within twelve (12)

-5-



--------------------------------------------------------------------------------



 



months after the acquisition of such business) subsequent to September 30, 1994
in the book value of any asset (other than real property assets) owned by
Borrower or a Consolidated Business and (2) all debt discount and expense,
deferred charges, goodwill, patents, trademarks, service marks, trade names,
anticipated future benefit of tax loss carry-forwards, copyrights, organization
or developmental expenses and other intangible assets (in each case, not
adjusted for depreciation).

“Construction-in-Process” means a property on which construction of improvements
(excluding non-revenue generating capital expenditures and excluding costs
incurred prior to construction, all as set forth in related quarterly financial
statements or supplemental financial information attached thereto) has commenced
and is proceeding to completion in the ordinary course but has not yet been
completed (as such completion shall be evidenced by a temporary or permanent
certificate of occupancy permitting use of such property by the general public).
Any such property shall be treated as Construction-in-Process until the earlier
of (i) 12 months from the date of completion (as evidenced by a certificate of
occupancy permitting use of such property by the general public) or (ii) such
property achieves the occupancy requirements set forth in clause (2) of the
definition of Unencumbered Wholly-Owned Assets.

“Contingent Obligations” means, without duplication, Borrower’s share of (1) any
contingent obligations of Borrower or its Consolidated Businesses required to be
shown on the balance sheet of Borrower and its Consolidated Businesses in
accordance with GAAP and (2) any obligation required to be disclosed in the
footnotes to Borrower’s Consolidated Financial Statements, guaranteeing
partially or in whole any non-Recourse Debt, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of Borrower or any of its Consolidated Businesses or of any other Person. The
amount of any Contingent Obligation described in clause (2) shall be deemed to
be (a) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the net present value (using the Base Rate as a
discount rate) of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), through (i) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder) or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect and (b) with respect to all
guarantees not covered by the preceding clause (a), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming Borrower and/or one or more
of its Consolidated Businesses is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent Borrower’s
Consolidated Financial Statements required to be delivered pursuant to this
Agreement. Notwithstanding anything contained herein to the contrary, guarantees
of completion shall not be deemed to be Contingent Obligations unless and until
a claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (1) in the
case of a joint and several guaranty given by Borrower or one of its
Consolidated Businesses and another Person (but only to the extent such guaranty
is recourse, directly or indirectly to Borrower), the amount of the guaranty
shall be deemed to be 100% thereof unless and only to the extent that such other
Person has delivered Cash

-6-



--------------------------------------------------------------------------------



 



and Cash Equivalents to secure all or any part of such Person’s guaranteed
obligations and (2) in the case of joint and several guarantees given by a
Person in which Borrower owns an interest (which guarantees are non-recourse to
Borrower), to the extent the guarantees, in the aggregate, exceed 10% of
Capitalization Value, the amount in excess of 10% shall be deemed to be a
Contingent Obligation of Borrower. Notwithstanding anything contained herein to
the contrary, “Contingent Obligations” shall be deemed not to include guarantees
of unadvanced funds under any indebtedness of Borrower or its Consolidated
Businesses or of construction loans to the extent the same have not been drawn.
All matters constituting “Contingent Obligations” shall be calculated without
duplication.

“Continue”, “Continuation” and “Continued” refer to the continuation pursuant to
Section 2.12 of a LIBOR Loan as a LIBOR Loan from one Interest Period to the
next Interest Period.

“Convert”, “Conversion” and “Converted” refer to a conversion pursuant to
Section 2.12 of a Base Rate Loan into a LIBOR Loan or a LIBOR Loan into a Base
Rate Loan, each of which may be accompanied by the transfer by a Bank (at its
sole discretion) of all or a portion of its Ratable Loan from one Applicable
Lending Office to another.

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations under
letters of credit issued for the account of any Person; (5) all obligations
arising under bankers’ or trade acceptance facilities; (6) all guarantees,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase any of the items
included in this definition, to provide funds for payment, to supply funds to
invest in any Person, or otherwise to assure a creditor against loss; (7) all
obligations secured by any Lien on property owned by the Person whose Debt is
being measured, whether or not the obligations have been assumed; and (8) all
obligations under any agreement providing for contingent participation or other
hedging mechanisms with respect to interest payable on any of the items
described above in this definition..

“Declining Bank” has the meaning specified in Section 2.19.

“Default” means any event which with the giving of notice or lapse of time, or
both, would become an Event of Default.

“Default Rate” means a rate per annum equal to: (1) with respect to Base Rate
Loans and Swing Loans, a variable rate 3% above the rate of interest then in
effect thereon; and (2) with respect to LIBOR Loans and Bid Rate Loans, a fixed
rate 3% above the rate(s) of interest in effect thereon (including the
Applicable Margin or the LIBOR Bid Margin, as the case may be) at the time of
Default until the end of the then current Interest Period therefor and,
thereafter, a variable rate 3% above the rate of interest for a Base Rate Loan.

“Designated Lender” means a special purpose corporation that (i) shall have
become a party to this Agreement pursuant to Section 12.16 and (ii) is not
otherwise a Bank.

“Designating Lender” has the meaning specified in Section 12.16.

-7-



--------------------------------------------------------------------------------



 



“Designation Agreement” means an agreement in substantially the form of EXHIBIT
F, entered into by a Bank and a Designated Lender and accepted by Administrative
Agent.

“Disposition” means a sale (whether by assignment, transfer or Capital Lease) of
an asset.

“Documentation Agent” means, individually and collectively, Morgan Stanley Bank,
Wells Fargo Bank, National Association and Deutsche Bank Trust Company Americas.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“Elect” and “Election” refer to election, if any, by Borrower pursuant to
Section 2.12 to have all or a portion of an advance of the Ratable Loans be
outstanding as LIBOR Loans.

“Environmental Discharge” means any discharge or release of any Hazardous
Materials in violation of any applicable Environmental Law.

“Environmental Law” means any applicable Law relating to pollution or the
environment, including Laws relating to noise or to emissions, discharges,
releases or threatened releases of Hazardous Materials into the work place, the
community or the environment, or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials.

“Environmental Notice” means any written complaint, order, citation or notice
from any Person (1) affecting or relating to Borrower’s compliance with any
Environmental Law in connection with any activity or operations at any time
conducted by Borrower, (2) relating to (a) the existence of any Hazardous
Materials contamination or Environmental Discharges or threatened Hazardous
Materials contamination or Environmental Discharges at any of Borrower’s
locations or facilities or (b) remediation of any Environmental Discharge or
Hazardous Materials at any such location or facility or any part thereof; or
(3) relating to any violation or alleged violation by Borrower of any relevant
Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, including the
rules and regulations promulgated thereunder.

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as
Borrower, or any trade or business which is under common control (within the
meaning of Section 414(c) of the Code) with Borrower, or any organization which
is required to be treated as a single employer with Borrower under Section
414(m) or 414(o) of the Code.

“Event of Default” has the meaning specified in Section 9.01.

“Extension Option” and “Notice to Extend” have the respective meanings specified
in Section 2.18.

“Facility Fee Rate” means the rate per annum determined, at any time, based on
Borrower’s Credit Rating in accordance with the following table. Any change in
Borrower’s Credit Rating which

-8-



--------------------------------------------------------------------------------



 



causes it to move into a different range on the table shall effect an immediate
change in the Facility Fee Rate.

         

--------------------------------------------------------------------------------

  Borrower's Credit Rating (S&P/Moody's)   Facility Fee Rate     (% per annum)

--------------------------------------------------------------------------------

 
Below BBB- or unrated/Below Baa3 or unrated
    0.25  

--------------------------------------------------------------------------------

 
BBB-/Baa3
    0.20  

--------------------------------------------------------------------------------

 
BBB/Baa2
    0.15  

--------------------------------------------------------------------------------

 
BBB+/Baa1
    0.15  

--------------------------------------------------------------------------------

 
A- or higher/A3 or higher
    0.15  

--------------------------------------------------------------------------------

 

“Federal Funds Rate” means, for any day, the rate per annum (expressed on a
360-day basis of calculation) equal to the weighted average of the rates on
overnight federal funds transactions as published by the Federal Reserve Bank of
New York for such day provided that (1) if such day is not a Banking Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
immediately preceding Banking Day as so published on the next succeeding Banking
Day; and (2) if no such rate is so published on such next succeeding Banking
Day, the Federal Funds Rate for such day shall be the average of the rates
quoted by three (3) Federal Funds brokers to Administrative Agent on such day on
such transactions.

“First Solicitation” has the meaning specified in Section 2.19.

“Fiscal Year” means each period from January 1 to December 31.

“Fleet” has the meaning specified in the preamble.

“Funds From Operations” means “funds from operations” as defined in accordance
with resolutions adopted by the Board of Governors of the National Association
of Real Estate Investment Trusts as in effect from time to time.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent with those
used in the preparation of the financial statements referred to in Section 5.13
(except for changes concurred in by Borrower’s Accountants).

“Good Faith Contest” means the contest of an item if: (1) the item is diligently
contested in good faith, and, if appropriate, by proceedings timely instituted;
(2) reserves that are adequate based on reasonably foreseeable likely outcomes
are established with respect to the contested item; (3) during the period of
such contest, the enforcement of any contested item is effectively stayed,
delayed or postponed; and (4) the failure to pay or comply with the contested
item during the period of the contest is not likely to result in a Material
Adverse Change.

“Governmental Approvals” means any authorization, consent, approval, license,
permit, certification, or exemption of, registration or filing with or report or
notice to, any Governmental Authority.

-9-



--------------------------------------------------------------------------------



 



“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” means any pollutant, effluents, emissions, contaminants,
toxic or hazardous wastes or substances, as any of those terms are defined from
time to time in or for the purposes of any relevant Environmental Law, including
asbestos fibers and friable asbestos, polychlorinated biphenyls, and any
petroleum or hydrocarbon-based products or derivatives.

“Initial Advance” means the first advance of proceeds of the Loans.

“Interest Expense” means, for any period of time, Borrower’s share of the
consolidated interest expense (without deduction of consolidated interest
income, and excluding (x) interest expense on construction loans and (y) other
capitalized interest expense in respect of either construction activity or
construction loans, in any such case under clauses (x) or (y), only until
completion of the relevant construction) of Borrower and its Consolidated
Businesses, including, without limitation or duplication (or, to the extent not
so included, with the addition of), (1) the portion of any rental obligation in
respect of any Capital Lease obligation allocable to interest expense in
accordance with GAAP; (2) the amortization of Debt discounts; (3) any expense,
payments or fees (other than up-front fees) with respect to interest rate swap
or similar agreements; and (4) the interest expense and items listed in clauses
(1) through (3) above applicable to each of the UJVs multiplied by Borrower’s
respective beneficial interests in the UJVs, in all cases as reflected in
Borrower’s Consolidated Financial Statements.

“Interest Period” means, (1) with respect to any LIBOR Loan, the period
commencing on the date the same is advanced, Converted from a Base Rate Loan or
Continued, as the case may be, and ending, as Borrower may select pursuant to
Section 2.05, on the numerically corresponding day in the first, second or third
calendar month thereafter, provided that each such Interest Period which
commences on the last Banking Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Banking Day of the appropriate calendar month;
(2) with respect to any LIBOR Bid Rate Loan, the period commencing on the date
the same is advanced and ending, as Borrower may select pursuant to
Section 2.02, on the numerically corresponding day in the first, second or third
calendar month thereafter, provided that each such Interest Period which
commences on the last Banking Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Banking Day of the appropriate calendar month; and
(3) with respect to any Absolute Bid Rate Loan, the period commencing on the
date the same is advanced and ending, as Borrower may select pursuant to
Section 2.02, provided, however, that each such period shall not be less than
fourteen (14) days nor more than ninety (90) days.

“Invitation for Bid Rate Quotes” has the meaning specified in Section 2.02 (b).

“Issuing Bank” means Fleet in its capacity as issuing bank of the Letters of
Credit under the Letter of Credit facility described in Section 2.16, and its
successors in such capacity.

“JPMC” has the meaning specified in the preamble.

-10-



--------------------------------------------------------------------------------



 



“Law” means any federal, state or local statute, law, rule, regulation,
ordinance, order, code, or rule of common law, now or hereafter in effect, and
in each case as amended, and any judicial or administrative order, consent
decree or judgment.

“Letter of Credit” has the meaning specified in Section 2.16(a).

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR Bid
Margins pursuant to Section 2.02.

“LIBOR Base Rate” means, with respect to any Interest Period therefor, the rate
per annum (rounded up, if necessary, to the nearest 1/100 of 1%) that appears on
Dow Jones Page 3750 at approximately 11:00 a.m. (London time) on the date (the
“LIBOR Determination Date”) two (2) Banking Days prior to the first day of the
applicable Interest Period, for the same period of time as the Interest Period;
or, if such rate does not appear on Dow Jones Page 3750 as of approximately
11:00 a.m. (London time) on the LIBOR Determination Date, the rate (rounded up,
if necessary, to the nearest 1/100 of 1%) for deposits in Dollars for a period
comparable to the applicable Interest Period that appears on the Reuters Screen
LIBOR Page as of approximately 11:00 a.m. (London time) on the LIBOR
Determination Date. If such rate does not appear on either Dow Jones Page 3750
or on the Reuters Screen LIBOR Page as of approximately 11:00 a.m. (London time)
on the LIBOR Determination Date, the LIBOR Base Rate for the Interest Period
will be determined on the basis of the offered rates for deposits in Dollars for
the same period of time as such Interest Period that are offered by four
(4) major banks in the London interbank market at approximately 11:00 a.m.
(London time) on the LIBOR Determination Date. Administrative Agent will request
that the principal London office of each of the four (4) major banks provide a
quotation of its Dollar deposit offered rate. If at least two (2) such
quotations are provided, the LIBOR Base Rate will be the arithmetic mean of the
quotations. If fewer than two (2) quotations are provided as requested, the
LIBOR Base Rate will be determined on the basis of the rates quoted for loans in
Dollars to leading European banks for amounts comparable to such amount
requested by Borrower for the same period of time as such Interest Period
offered by major banks in New York City at approximately 11:00 a.m. (New York
time) on the LIBOR Determination Date. In the event that Administrative Agent is
unable to obtain any such quotation as provided above, it will be deemed that
the LIBOR Base Rate cannot be determined. For purposes of the foregoing
definition, “Dow Jones Page 3750” means the display designated as “Page 3750” on
the Dow Jones Markets Service (or such other page as may replace Page 3750 on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for Dollar deposits); and
“Reuters Screen LIBOR Page” means the display designated as page “LIBO” on the
Reuters Monitor Money Rates Service (or such other page as may replace the LIBO
page on that service for the purpose of displaying interbank rates from London
in Dollars).

“LIBOR Bid Margin” has the meaning specified in Section 2.02(c)(2).

“LIBOR Bid Rate” means the rate per annum equal to the sum of (1) the LIBOR
Interest Rate for the LIBOR Bid Rate Loan and Interest Period in question and
(2) the LIBOR Bid Margin.

“LIBOR Bid Rate Loan” means a Bid Rate Loan bearing interest at the LIBOR Bid
Rate.

-11-



--------------------------------------------------------------------------------



 



“LIBOR Interest Rate” means, for any LIBOR Loan or LIBOR Bid Rate Loan, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) determined
by Administrative Agent to be equal to the quotient of (1) the LIBOR Base Rate
for such LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for the Interest
Period therefor divided by (2) one minus the LIBOR Reserve Requirement for such
LIBOR Loan or LIBOR Bid Rate Loan, as the case may be, for such Interest Period.

“LIBOR Loan” means all or any portion (as the context requires) of any Bank’s
Ratable Loan which shall accrue interest at rate(s) determined in relation to
LIBOR Interest Rate(s).

“LIBOR Reserve Requirement” means, for any LIBOR Loan or LIBOR Bid Rate Loan,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves) are required to be maintained during the Interest Period
for such LIBOR Loan or LIBOR Bid Rate Loan under Regulation D by member banks of
the Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the LIBOR Reserve
Requirement shall also reflect any other reserves required to be maintained by
such member banks by reason of any Regulatory Change against (1) any category of
liabilities which includes deposits by reference to which the LIBOR Base Rate is
to be determined as provided in the definition of “LIBOR Base Rate” in this
Section 1.01 or (2) any category of extensions of credit or other assets which
include loans the interest rate on which is determined on the basis of rates
referred to in said definition of “LIBOR Base Rate”.

“Lien” means any mortgage, deed of trust, pledge, negative pledge, security
interest, hypothecation, assignment for collateral purposes, deposit
arrangement, lien (statutory or other), or other security agreement or charge of
any kind or nature whatsoever of any third party (excluding any right of setoff
but including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the
Uniform Commercial Code or comparable Law of any jurisdiction to evidence any of
the foregoing and carriers, warehousemen, mechanics and other similar inchoate
liens that have not been insured against in a manner reasonably satisfactory to
Administrative Agent).

“Loan” means, with respect to each Bank, collectively, its Ratable Loan and Bid
Rate Loan(s), and, in the case of the Swing Lender, its Swing Loan(s).

“Loan Commitment” means, with respect to each Bank, the obligation to make a
Ratable Loan in the principal amount set forth in Schedule 1 (subject to change
in accordance with the terms of this Agreement).

“Loan Documents” means this Agreement, the Notes, the Authorization Letter and
the Solvency Certificate.

“Majority Banks” means at any time the Banks having Pro Rata Shares aggregating
at least 51%; provided, however, that during the existence of an Event of
Default, the “Majority Banks” shall be the Banks holding at least 51% of the
then aggregate unpaid principal amount of the Loans. For purposes of this
definition, a Bank’s Loan shall be deemed to include its participating interest
in

-12-



--------------------------------------------------------------------------------



 



Swing Loans pursuant to Section 2.17(c) and the Swing Lender’s Loans shall be
deemed to exclude such participating interests of other Banks.

“Material Adverse Change” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature, which does or
could reasonably be expected to, on more than an interim basis, either (1)
materially and adversely impair the ability of Borrower and its Consolidated
Businesses, taken as a whole, to fulfill its material obligations or (2) cause a
Default or an Event of Default.

“Material Affiliates” means the Affiliates of Borrower described on EXHIBIT C,
together with (or excluding) any Affiliates of Borrower which are hereafter from
time to time reasonably determined by Administrative Agent to be material (or no
longer material), upon written notice to Borrower, based on the most recent
Borrower’s Consolidated Financial Statements.

“Maturity Date” means May 24, 2007, subject to extension in accordance with
Section 2.18.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan defined as such in Section 3(37) of ERISA to
which contributions have been made by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA.

“New Bank” and “New Note” have the respective meanings specified in Section
2.19.

“Note” and “Notes” have the respective meanings specified in Section 2.08.

“Obligations” means each and every obligation, covenant and agreement of
Borrower, now or hereafter existing, contained in this Agreement, and any of the
other Loan Documents, whether for principal, reimbursement obligations,
interest, fees, expenses, indemnities or otherwise, and any amendments or
supplements thereto, extensions or renewals thereof or replacements therefor,
including but not limited to all indebtedness, obligations and liabilities of
Borrower to Administrative Agent and any Bank now existing or hereafter incurred
under or arising out of or in connection with the Notes, this Agreement, the
other Loan Documents, and any documents or instruments executed in connection
therewith; in each case whether direct or indirect, joint or several, absolute
or contingent, liquidated or unliquidated, now or hereafter existing, renewed or
restructured, whether or not from time to time decreased or extinguished and
later increased, created or incurred, and including all indebtedness of
Borrower, under any instrument now or hereafter evidencing or securing any of
the foregoing.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” and “Participation” have the respective meanings specified in
Section 12.05.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

-13-



--------------------------------------------------------------------------------



 



“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means any employee benefit or other plan established or maintained, or to
which contributions have been made, by Borrower or any ERISA Affiliate and which
is covered by Title IV of ERISA or to which Section 412 of the Code applies.

“presence”, when used in connection with any Environmental Discharge or
Hazardous Materials, means and includes presence, generation, manufacture,
installation, treatment, use, storage, handling, repair, encapsulation,
disposal, transportation, spill, discharge and release.

“Prime Rate” means the variable per annum rate of interest designated from time
to time by Administrative Agent at its principal office as its “prime rate” (it
being understood that the “prime rate” is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer).

“Pro Rata Share” means, for purposes of this Agreement and with respect to each
Bank, a fraction, the numerator of which is the amount of such Bank’s Loan
Commitment and the denominator of which is the Total Loan Commitment.

“Prohibited Transaction” means any transaction proscribed by Section 406 of
ERISA or Section 4975 of the Code and to which no statutory or administrative
exemption applies.

“Ratable Loan” has the meaning specified in Section 2.01(b).

“Ratable Loan Note” has the meaning specified in Section 2.08.

“Recourse Debt” means Debt, recourse for the satisfaction of which is not
limited to specified collateral.

“Refunded Swing Loans” and “Refunding Date” have the respective meanings
specified in Section 2.17.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

“Regulatory Change” means, with respect to any Bank, any change after the date
of this Agreement in United States federal, state, municipal or foreign laws or
regulations (including Regulation D) or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
including such Bank of or under any United States, federal, state, municipal or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty (30) day notice period is
waived under subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. §2615.

-14-



--------------------------------------------------------------------------------



 



“Requested Increase” has the meaning specified in Section 2.19.

“Secured Indebtedness” means that portion of Total Outstanding Indebtedness that
is secured by a Lien.

“Shortfall” has the meaning specified in Section 2.19.

“Solvency Certificate” means a certificate in the form of EXHIBIT D, to be
delivered by Borrower pursuant to the terms of this Agreement.

“Solvent” means, when used with respect to any Person, that the fair value of
the property of such Person, on a going concern basis, is greater than the total
amount of liabilities (including, without limitation, contingent liabilities) of
such Person.

“S&P” means Standard and Poor’s Ratings Services, a division of McGraw-Hill
Companies.

“Super-Majority Banks” means at any time the Banks having Pro Rata Shares
aggregating at least 66-2/3%; provided, however, that during the existence of an
Event of Default, the “Super-Majority Banks” shall be the Banks holding at least
66-2/3% of the then aggregate unpaid principal amount of the Loans. For purposes
of this definition, a Bank’s Loan shall be deemed to include its participating
interest in Swing Loans pursuant to Section 2.17(c) and the Swing Lender’s Loans
shall be deemed to exclude such participating interests of other Banks.

“Supplemental Fee Letter” means, collectively, those certain letter agreements,
each dated as of April 19, 2004, between Borrower and JPMC.

“Supplemental Note” has the meaning specified in Section 2.19.

“Swing Lender” means Fleet in its capacity as the lender under the Swing Loan
facility described in Section 2.17, and its successors in such capacity.

“Swing Loan” means a loan made by the Swing Lender pursuant to Section 2.17.

“Swing Loan Commitment” means $20,000,000.

“Swing Loan Note” has the meaning specified in Section 2.08.

“Swing Loan Refund Amount” has the meaning specified in Section 2.17.

“Syndication Agent” means JPMorgan Chase Bank.

“Syndication Expiration Date” has the meaning specified in Section 2.19.

“Total Loan Commitment” means an amount equal to the aggregate amount of all
Loan Commitments (i.e., initially, $500,000,000), as the same may increase
pursuant to Section 2.19 or decrease pursuant to Section 2.10.

-15-



--------------------------------------------------------------------------------



 



“Total Outstanding Indebtedness” means, at any time, the sum, without
duplication, of (1) Consolidated Outstanding Indebtedness; (2) Borrower’s Share
of UJV Combined Outstanding Indebtedness; and (3) Contingent Obligations.

“UJV Combined Outstanding Indebtedness” means, as of any time, all indebtedness
and liability for borrowed money, secured or unsecured, of the UJV’s, on a
combined basis, including mortgage and other notes payable but excluding any
indebtedness which is margin indebtedness on cash and cash equivalent
securities, all as reflected in the balance sheets of each of the UJVs, prepared
in accordance with GAAP.

“UJVs” means the unconsolidated joint ventures (including general and limited
partnerships) in which Borrower owns a beneficial interest and which are
accounted for under the equity method in Borrower’s Consolidated Financial
Statements.

“Unencumbered Asset Value” means, as of the end of any calendar quarter, without
duplication, (1) Unencumbered Combined EBITDA for such quarter, annualized
(i.e., multiplied by four (4)), capitalized at a rate of 8.0% per annum (i.e.,
divided by 8.0%) plus (2) Unencumbered Land and Construction-in-Process, valued
at cost in accordance with GAAP (up to a maximum of 10% of Unencumbered Asset
Value), plus (3) Unencumbered Wholly-Owned Assets owned for less than twelve
(12) months, valued at cost in accordance with GAAP, plus (4) the portion of
Combined EBITDA for such quarter annualized, capitalized at 8.0% per annum
(i.e., divided by 8.0%), which is attributable to assets that have been
completed for more than twelve (12) months and would qualify as Unencumbered
Wholly-Owned Assets except that they have not achieved the occupancy
requirements set forth in clause (2) of the definition of Unencumbered
Wholly-Owned Assets (up to a maximum of 10% of Unencumbered Asset Value).

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA
attributable to Unencumbered Wholly-Owned Assets (assuming general and
administrative expense is allocated proportionately to Unencumbered Wholly-Owned
Assets).

“Unencumbered Land and Construction-in-Process” means all land held for future
development and Construction-in-Process reflected on Borrower’s Consolidated
Financial Statements, wholly-owned, directly or indirectly, by Borrower which
are not, and the direct or indirect interests of Borrower therein are not,
subject to any lien to secure all or any portion of Secured Indebtedness or any
other encumbrances which in the reasonable judgment of the Administrative Agent
may diminish the value of the asset in question.

“Unencumbered Wholly-Owned Assets” means income-producing assets, reflected on
Borrower’s Consolidated Financial Statements, wholly owned, directly or
indirectly, by Borrower which (1) are not, and the direct or indirect interests
of Borrower therein are not, subject to any Lien to secure all or any portion of
Secured Indebtedness or any other encumbrances which, in the reasonable judgment
of Administrative Agent, may diminish the value of the asset in question and
(2) complies with the occupancy requirements set forth in the immediately
following sentence. In order to qualify as an Unencumbered Wholly-Owned Asset
for a particular calendar quarter an asset must (1) have average occupancy for
the twelve (12)-month period ending with such quarter of 80% or more and
(2) have average quarterly occupancy for at least three (3) of the four
(4) calendar quarters during such twelve (12)-month period of 80% or more.

-16-



--------------------------------------------------------------------------------



 



“Unsecured Indebtedness” means that portion of Total Outstanding Indebtedness
that is not secured by a Lien.

“Unsecured Interest Expense” means that portion of Interest Expense relating to
Unsecured Indebtedness.

     Section 1.02 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, and all financial
data required to be delivered hereunder shall be prepared in accordance with
GAAP.

     Section 1.03 Computation of Time Periods. Except as otherwise provided
herein, in this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and words “to” and “until” each means “to but excluding”.

     Section 1.04 Rules of Construction. Except as provided otherwise, when used
in this Agreement (1) “or” is not exclusive; (2) a reference to a Law includes
any amendment, modification or supplement to, or replacement of, such Law; (3) a
reference to a Person includes its permitted successors and permitted assigns;
(4) all terms used in the singular shall have a correlative meaning when used in
the plural and vice versa; (5) a reference to an agreement, instrument or
document shall include such agreement, instrument or document as the same may be
amended, modified or supplemented from time to time in accordance with its terms
and as permitted by the Loan Documents; (6) all references to Articles, Sections
or Exhibits shall be to Articles, Sections and Exhibits of this Agreement unless
otherwise indicated; (7) “hereunder”, “herein”, “hereof” and the like refer to
this Agreement as a whole; and (8) all Exhibits to this Agreement shall be
incorporated into this Agreement.

ARTICLE II

THE LOANS

     Section 2.01 Ratable Loans; Bid Rate Loans; Purpose.

     (a) Subject to the terms and conditions of this Agreement, the Banks agree
to make loans to Borrower as provided in this Article II.

     (b) Each of the Banks severally agrees to make loans to Borrower (each such
loan by a Bank, a “Ratable Loan”) in an amount up to its Loan Commitment,
pursuant to which the Bank shall from time to time advance and re-advance to
Borrower an amount equal to its Pro Rata Share of the excess (the “Available
Total Loan Commitment”) of the Total Loan Commitment over the sum of (1) all
previous advances (including Bid Rate Loans and Swing Loans) made by the Banks
which remain unpaid and (2) the outstanding amount of all Letters of Credit and
unreimbursed drawings on all Letters of Credit. Within the limits set forth
herein, Borrower may borrow from time to time under this paragraph (b) and
prepay from time to time pursuant to Section 2.09 (subject, however, to the
restrictions on prepayment set forth in said Section), and thereafter re-borrow
pursuant to this paragraph (b). The Ratable Loans may be outstanding as (1) Base
Rate Loans; (2) LIBOR Loans; or (3) a combination of the foregoing, as Borrower
shall elect and notify

-17-



--------------------------------------------------------------------------------



 



Administrative Agent in accordance with Section 2.14. The LIBOR Loan, Bid Rate
Loan and Base Rate Loan of each Bank shall be maintained at such Bank’s
Applicable Lending Office.

     (c) In addition to Ratable Loans pursuant to paragraph (b) above, so long
as Borrower’s Credit Rating is BBB- or higher by S&P or Baa3 or higher by
Moody’s or an equivalent rating by another nationally-recognized rating agency,
as reasonably approved by Administrative Agent, one or more Banks may, at
Borrower’s request and in their sole discretion, make non-ratable loans which
shall bear interest at the LIBOR Bid Rate or the Absolute Bid Rate in accordance
with Section 2.02 (such loans being referred to in this Agreement as “Bid Rate
Loans”). Borrower may borrow Bid Rate Loans from time to time pursuant to this
paragraph (c) in an amount up to the Available Total Loan Commitment at the time
of the borrowing (taking into account any repayments of the Loans made
simultaneously therewith) and shall repay such Bid Rate Loans as required by
Section 2.08, and it may thereafter re-borrow pursuant to this paragraph (c);
provided, however, that the aggregate outstanding principal amount of Bid Rate
Loans at any particular time shall not exceed the Bid Borrowing Limit.

     (d) The obligations of the Banks under this Agreement are several, and no
Bank shall be responsible for the failure of any other Bank to make any advance
of a Loan to be made by such other Bank. However, the failure of any Bank to
make any advance of the Loan to be made by it hereunder on the date specified
therefor shall not relieve any other Bank of its obligation to make any advance
of its Loan specified hereby to be made on such date.

     (e) Borrower shall use the proceeds of the Loans for general capital and
working capital requirements of Borrower and its Consolidated Businesses and
UJVs (which shall include, but not be limited to, Acquisitions and/or costs
incurred in connection with the development, construction or reconstruction of
multi-family real estate properties). In no event shall proceeds of the Loans be
used in a manner that would violate Regulation U or in connection with a hostile
acquisition.

     Section 2.02 Bid Rate Loans.

     (a) When Borrower wishes to request offers from the Banks to make Bid Rate
Loans, it shall transmit to Administrative Agent by facsimile a request (a “Bid
Rate Quote Request”) substantially in the form of EXHIBIT G-1 so as to be
received not later than 12:00 Noon (New York time) on (x) the fifth Banking Day
prior to the date for funding of the LIBOR Bid Rate Loan(s) proposed therein in
the case of a LIBOR Auction or (y) the second Banking Day prior to the date for
funding of the Absolute Bid Rate Loan(s) proposed therein in the case of an
Absolute Rate Auction, specifying:

       (1) the proposed date of funding of the Bid Rate Loan(s), which shall be
a Banking Day;

       (2) the aggregate amount of the Bid Rate Loans requested, which shall be
$10,000,000 or a larger integral multiple of $500,000;

       (3) the duration of the Interest Period(s) applicable thereto, subject to
the provisions of the definition of “Interest Period” in Section 1.01 and the
provisions of Section 2.05; and

-18-



--------------------------------------------------------------------------------



 



       (4) whether the Bid Rate Quotes requested are to set forth a LIBOR Bid
Margin (to be used to compute the LIBOR Bid Rate) or an Absolute Bid Rate.

Borrower may request offers to make Bid Rate Loans for more than one (1)
Interest Period in a single Bid Rate Quote Request. No more than two (2) Bid
Rate Quote Requests may be submitted by Borrower during any calendar month and
no more than twenty-four (24) Bid Rate Quote Requests per year may be submitted
by Borrower.

     (b) Promptly (the same day, if possible) upon receipt of a Bid Rate Quote
Request, Administrative Agent shall send to the Banks by facsimile an invitation
(an “Invitation for Bid Rate Quotes”) substantially in the form of EXHIBIT G-2,
which shall constitute an invitation by Borrower to the Banks to submit Bid Rate
Quotes offering to make Bid Rate Loans to which such Bid Rate Quote Request
relates in accordance with this Section.

     (c) (1) Each Bank may submit a Bid Rate Quote containing an offer or offers
to make Bid Rate Loans in response to any Invitation for Bid Rate Quotes. Each
Bid Rate Quote must comply with the requirements of this paragraph (c) and must
be submitted to Administrative Agent by facsimile not later than (x) 2:00 p.m.
(New York time) on the fourth Banking Day prior to the proposed date of the
LIBOR Bid Rate Loan(s) in the case of a LIBOR Auction or (y) 9:30 a.m. (New York
time) on the Banking Day immediately preceding the proposed date of the Absolute
Bid Rate Loan(s) in the case of an Absolute Rate Auction; provided that Bid Rate
Quotes submitted by Administrative Agent (or any Affiliate of Administrative
Agent) in its capacity as a Bank may be submitted, and may only be submitted, if
Administrative Agent or such Affiliate notifies Borrower of the terms of the
offer or offers contained therein not later than (x) one (1) hour prior to the
deadline for the other Banks in the case of a LIBOR Auction or (y) thirty
(30) minutes prior to the deadline for the other Banks in the case of an
Absolute Rate Auction. Any Bid Rate Quote so made shall (subject to Borrower’s
satisfaction of the conditions precedent set forth in this Agreement to its
entitlement to an advance) be irrevocable except with the written consent of
Administrative Agent given on the instructions of Borrower. Bid Rate Loans to be
funded pursuant to a Bid Rate Quote may, as provided in Section 12.16, be funded
by a Bank’s Designated Lender. A Bank making a Bid Rate Quote shall, if then
known, specify in its Bid Rate Quote whether the related Bid Rate Loans are
intended to be funded by such Bank’s Designated Lender, as provided in
Section 12.16, provided, however, that whether or not the same is specified in a
Bank’s Bid Rate Quote, such Bank’s Bid Rate Loan(s) may be funded by its
Designated Lender at the time of funding thereof.

       (2) Each Bid Rate Quote shall be in substantially the form of EXHIBIT G-3
and shall in any case specify:

              (i) the proposed date of funding of the Bid Rate Loan(s);

              (ii) the principal amount of the Bid Rate Loan(s) for which each
such offer is being made, which principal amount (w) may be greater than or less
than the Loan Commitment of the quoting Bank, (x) must be in the aggregate
$10,000,000 or a larger integral multiple of $500,000, (y) may not exceed the
principal amount of Bid Rate Loans for which offers were requested and (z) may
be subject to an aggregate limitation as to the

-19-



--------------------------------------------------------------------------------



 



principal amount of Bid Rate Loans for which offers being made by such quoting
Bank may be accepted;

              (iii) in the case of a LIBOR Auction, the margin above or below
the applicable LIBOR Interest Rate (the “LIBOR Bid Margin”) offered for each
such LIBOR Bid Rate Loan, expressed as a percentage per annum (specified to the
nearest 1/1,000th of 1%) to be added to (or subtracted from) the applicable
LIBOR Interest Rate;

              (iv) in the case of an Absolute Rate Auction, the rate of
interest, expressed as a percentage per annum (specified to the nearest
1/1,000th of 1%) (the “Absolute Bid Rate”), offered for each such Absolute Bid
Rate Loan;

              (v) the applicable Interest Period; and

              (vi) the identity of the quoting Bank.

A Bid Rate Quote may set forth up to three (3) separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Bid Rate Quotes.

       (3) Any Bid Rate Quote shall be disregarded if it:

              (i) is not substantially in conformity with EXHIBIT G-3 or does
not specify all of the information required by sub-paragraph (c)(2) above;

              (ii) contains qualifying, conditional or similar language (except
for an aggregate limitation as provided in sub-paragraph (c)(2)(ii) above);

              (iii) proposes terms other than or in addition to those set forth
in the applicable Invitation for Bid Rate Quotes; or

              (iv) arrives after the time set forth in sub-paragraph (c)(1)
above.

     (d) Administrative Agent shall (x) not later than 3:00 p.m. (New York time)
on the fourth Banking Day prior to the proposed date of funding of the LIBOR Bid
Rate Loan(s) in the case of a LIBOR Auction or (y) not later than 10:30 a.m.
(New York time) on the Banking Day immediately preceding the proposed date of
funding of the Absolute Bid Rate Loan(s) in the case of an Absolute Rate
Auction, notify Borrower in writing of the terms of any Bid Rate Quote submitted
by a Bank that is in accordance with paragraph (c). In addition, Administrative
Agent shall, on the Banking Day of its receipt thereof, notify Borrower in
writing of any Bid Rate Quote that amends, modifies or is otherwise inconsistent
with a previous Bid Rate Quote submitted by such Bank with respect to the same
Bid Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded
by Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. Administrative
Agent’s notice to Borrower shall specify (A) the aggregate principal amount of
Bid Rate Loans for which offers have been received for each Interest Period
specified in the related Bid Rate Quote Request, (B) the respective principal
amounts, LIBOR Bid Margins and Absolute Bid Rates so offered and (C) if
applicable, limitations on the aggregate principal amount of Bid Rate Loans for
which offers in any single Bid Rate Quote may be accepted.

-20-



--------------------------------------------------------------------------------



 



     (e) Not later than 9:30 a.m. (New York time) on (x) the third Banking Day
prior to the proposed date of funding of the LIBOR Bid Rate Loan in the case of
a LIBOR Auction or (y) the Banking Day immediately preceding the proposed date
of funding of the Absolute Bid Rate Loan in the case of an Absolute Rate
Auction, Borrower shall notify Administrative Agent of its acceptance or
non-acceptance of the offers so notified to it pursuant to paragraph (d). If
Borrower fails to notify Administrative Agent of its acceptance of such offers,
it shall be deemed to have rejected such offers. A notice of acceptance shall be
substantially in the form of EXHIBIT G-4 and shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

              (i) the principal amount of each Bid Rate Loan may not exceed the
applicable amount set forth in the related Bid Rate Quote Request or be less
than $500,000 per Bank and shall be an integral multiple of $100,000;

              (ii) acceptance of offers with respect to a particular Interest
Period may only be made on the basis of ascending LIBOR Bid Margins or Absolute
Bid Rates, as the case may be, offered for such Interest Period from the lowest
effective cost; and

              (iii) Borrower may not accept any offer that is described in
sub-paragraph (c)(3) or that otherwise fails to comply with the requirements of
this Agreement.

     (f) If offers are made by two (2) or more Banks with the same LIBOR Bid
Margins or Absolute Bid Rates, as the case may be, for a greater aggregate
principal amount than the amount in respect of which such offers are accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such offers are accepted shall be allocated by Administrative
Agent among such Banks as nearly as possible (in multiples of $100,000, as
Administrative Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Administrative Agent shall promptly (and in
any event within one (1) Banking Day after such offers are accepted) notify
Borrower and each such Bank in writing of any such allocation of Bid Rate Loans.
Determinations by Administrative Agent of the allocation of Bid Rate Loans shall
be conclusive in the absence of manifest error.

     (g) In the event that Borrower accepts the offer(s) contained in one (1) or
more Bid Rate Quotes in accordance with paragraph (e), the Bank(s) making such
offer(s) shall make a Bid Rate Loan in the accepted amount (as allocated, if
necessary, pursuant to paragraph (f)) on the date specified therefor, in
accordance with the procedures specified in Section 2.04, and such Bid Rate Loan
shall bear interest at the accepted LIBOR Bid Rate or Absolute Bid Rate, as the
case may be, for the applicable Interest Period.

     (h) Notwithstanding anything to the contrary contained herein, each Bank
shall be required to fund its Pro Rata Share of the Available Total Loan
Commitment in accordance with Section 2.01(b) despite the fact that any Bank’s
Loan Commitment may have been or may be exceeded as a result of such Bank’s
making Bid Rate Loans.

     (i) A Bank who is notified that it has been selected to make a Bid Rate
Loan as provided above may designate its Designated Lender (if any) to fund such
Bid Rate Loan on its behalf, as described in Section 12.16. Any Designated
Lender which funds a Bid Rate Loan shall

-21-



--------------------------------------------------------------------------------



 



on and after the time of such funding become the obligee under such Bid Rate
Loan and be entitled to receive payment thereof when due. No Bank shall be
relieved of its obligation to fund a Bid Rate Loan, and no Designated Lender
shall assume such obligation, prior to the time the applicable Bid Rate Loan is
funded.

     (j) Administrative Agent shall promptly notify each Bank which submitted a
Bid Rate Quote of Borrower’s acceptance or non-acceptance thereof. At the
request of any Bank which submitted a Bid Rate Quote, Administrative Agent will
promptly notify all Banks which submitted Bid Rate Quotes of (a) the aggregate
principal amount of, and (b) the range of Absolute Bid Rates or LIBOR Bid
Margins of, the accepted Bid Rate Loans for each requested Interest Period.

     Section 2.03 Advances, Generally. The Initial Advance shall be in the
minimum amount of $500,000 and in integral multiples of $100,000 above such
amount and shall be made upon satisfaction of the conditions set forth in
Section 4.01. Subsequent advances shall be made no more frequently than twice
weekly thereafter, upon satisfaction of the conditions set forth in Section
4.02. The amount of each advance subsequent to the Initial Advance shall be in
the minimum amount of $500,000 (unless less than $500,000 is available for
disbursement pursuant to the terms hereof at the time of any subsequent advance,
in which case the amount of such subsequent advance shall be equal to such
remaining availability) and in integral multiples of $100,000 above such amount.
Additional restrictions on the amounts and timing of, and conditions to the
making of, advances of Bid Rate Loans are set forth in Section 2.02.

     Section 2.04 Procedures for Advances. In the case of advances of Ratable
Loans hereunder, Borrower shall submit to Administrative Agent a request for
each advance, stating the amount requested and certifying the purpose, in
general terms, for which such advance is to be used, no later than 11:00 a.m.
(New York time) on the date, in the case of advances of Base Rate Loans, which
is one (1) Banking Day, and, in the case of advances of LIBOR Loans, which is
three (3) Banking Days, prior to the date the advance is to be made. In the case
of advances of Swing Loans hereunder, Borrower shall submit to Administrative
Agent a request for such advance, stating the amount requested and certifying
the purpose, in general terms, for which such advance is to be used, no later
than 11:00 a.m. (New York time) on the date which is one (1) Banking Day prior
to the date the advance is to be made. In the case of advances of Bid Rate Loans
hereunder, Borrower shall submit a Bid Rate Quote Request at the time specified
in Section 2.02, accompanied by a certification of the purpose, in general
terms, for which the advance is to be used. Administrative Agent, on the Banking
Day of its receipt and approval of the request for advance, will so notify the
Banks (or, in the case of Swing Loans, the Swing Lender) either by telephone or
by facsimile. Not later than 11:00 a.m. (New York time) on the date of each
advance, each Bank (in the case of Ratable Loans) or the applicable Bank(s) (in
the case of Bid Rate Loans) or the Swing Lender (in the case of Swing Loans)
shall, through its Applicable Lending Office and subject to the conditions of
this Agreement, make the amount to be advanced by it on such day available to
Administrative Agent, at Administrative Agent’s Office and in immediately
available funds for the account of Borrower. The amount so received by
Administrative Agent shall, subject to the conditions of this Agreement, be made
available to Borrower, in immediately available funds, by Administrative Agent’s
crediting an account of Borrower designated by Borrower and maintained with
Administrative Agent at Administrative Agent’s Office.

-22-



--------------------------------------------------------------------------------



 



     Section 2.05 Interest Periods; Renewals. In the case of the LIBOR Loans and
Bid Rate Loans, Borrower shall select an Interest Period of any duration in
accordance with the definition of Interest Period in Section 1.01, subject to
the following limitations: (1) no Interest Period may extend beyond the Maturity
Date; and (2) if an Interest Period would end on a day which is not a Banking
Day, such Interest Period shall be extended to the next Banking Day, unless such
Banking Day would fall in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Banking Day. Only twelve
(12) discrete segments of a Bank’s Ratable Loan bearing interest at a LIBOR
Interest Rate, for a designated Interest Period, pursuant to a particular
Election, Conversion or Continuation, may be outstanding at any one time (each
such segment of each Bank’s Ratable Loan corresponding to a proportionate
segment of each of the other Banks’ Ratable Loans). Upon notice to
Administrative Agent as provided in Section 2.14, Borrower may Continue any
LIBOR Loan on the last day of the Interest Period of the same or different
duration in accordance with the limitations provided above. If Borrower shall
fail to give notice to Administrative Agent of such a Continuation, such LIBOR
Loan shall automatically become a LIBOR Loan with an Interest Period of one (1)
month on the last day of the current Interest Period. Administrative Agent shall
notify each of the Banks, either by telephone or by facsimile, at least two
(2) Banking Days prior to the termination of the Interest Period in question in
the event of such failure by Borrower to give such notice of Continuation.

     Section 2.06 Interest. Borrower shall pay interest to Administrative Agent
for the account of the applicable Bank on the outstanding and unpaid principal
amount of the Loans, at a rate per annum as follows: (1) for Base Rate Loans at
a rate equal to the Base Rate plus the Applicable Margin; (2) for LIBOR Loans at
a rate equal to the applicable LIBOR Interest Rate plus the Applicable Margin;
(3) for LIBOR Bid Rate Loans at a rate equal to the applicable LIBOR Bid Rate;
(4) for Absolute Bid Rate Loans at a rate equal to the applicable Absolute Bid
Rate; and (5) for Swing Loans at a three (3)-day LIBOR rate, as determined by
the Swing Lender. Any principal amount not paid when due (when scheduled, at
acceleration or otherwise) shall bear interest thereafter, payable on demand, at
the Default Rate.

     The interest rate on Base Rate Loans shall change when the Base Rate
changes. Interest on Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing
Loans shall not exceed the maximum amount permitted under applicable Law.
Interest shall be calculated for the actual number of days elapsed on the basis
of, in the case of Base Rate Loans, LIBOR Loans, Bid Rate Loans and Swing Loans,
three hundred sixty (360) days.

     Accrued interest shall be due and payable in arrears upon and with respect
to any payment or prepayment of principal and, (x) in the case of Base Rate
Loans, LIBOR Loans and Swing Loans, on the first Banking Day of each calendar
month and (y) in the case of Bid Rate Loans, at the expiration of the Interest
Period applicable thereto; provided, however, that interest accruing at the
Default Rate shall be due and payable on demand.

     Section 2.07 Fees.

     (a) Borrower agrees to pay to and for the accounts of the parties specified
therein, the fees provided for in the Supplemental Fee Letter.

-23-



--------------------------------------------------------------------------------



 



     (b) Borrower shall pay to Administrative Agent for the account of each Bank
a facility fee computed on the daily Loan Commitment of such Bank (irrespective
of usage) at a rate per annum equal to the daily Facility Fee Rate, calculated
on the basis of a year of three hundred sixty (360) days for the actual number
of days elapsed. The accrued facility fee shall be due and payable quarterly in
arrears on the tenth (10th) day of October, January, April and July of each
year, commencing on the first such date after the Closing Date, and upon the
Maturity Date (as stated or by acceleration or otherwise) or earlier termination
of the Loan Commitments.

     Section 2.08 Notes. The Ratable Loan made by each Bank under this Agreement
shall be evidenced by, and repaid with interest in accordance with, a single
promissory note of Borrower in the form of EXHIBIT B duly completed and executed
by Borrower, in the principal amount equal to such Bank’s Loan Commitment,
payable to such Bank for the account of its Applicable Lending Office (each such
note, as the same may hereafter be amended, modified, extended, severed,
assigned, renewed or restated from time to time, including any new or substitute
notes pursuant to Section 2.19, 3.07 or 12.05, a “Ratable Loan Note”). The Bid
Rate Loans of the Banks shall be evidenced by a single global promissory note of
Borrower, in the form of EXHIBIT B-1, duly completed and executed by Borrower,
in the principal amount of $250,000,000, payable to Administrative Agent for the
account of the respective Banks making Bid Rate Loans (such note, as the same
may hereafter be amended, modified, extended, severed, assigned, substituted,
renewed or restated from time to time, the “Bid Rate Loan Note”). The Swing Loan
of the Swing Lender shall be evidenced by, and repaid with interest in
accordance with, a promissory note of Borrower, in the form of EXHIBIT B-2, duly
completed and executed by Borrower, payable to the Swing Lender (such note, as
the same may hereafter be amended, modified extended, severed, assigned,
substituted, renewed or restated from time to time, the “Swing Loan Note”). A
particular Bank’s Ratable Loan Note, together with its interest, if any, in the
Bid Rate Loan Note, and, in the case of the Swing Lender, the Swing Loan Note,
are referred to collectively in this Agreement as such Bank’s “Note”; all such
Ratable Loan Notes, the Bid Rate Loan Note and the Swing Loan Note are referred
to collectively in this Agreement as the “Notes”. The Ratable Loan Notes shall
mature, and all outstanding principal and accrued interest and other sums
thereunder shall be paid in full, on the Maturity Date, as the same may be
accelerated. The outstanding principal amount of each Bid Rate Loan evidenced by
the Bid Rate Loan Note, and all accrued interest and other sums with respect
thereto, shall become due and payable to the Bank making such Bid Rate Loan at
the earlier of the expiration of the Interest Period applicable thereto or the
Maturity Date, as the same may be accelerated. Principal amounts evidenced by
the Swing Loan Notes shall become due and payable at the earlier of three
(3) Banking Days after said amounts are advanced or the Maturity Date.

     Each Bank is hereby authorized by Borrower to endorse on the schedule
attached to the Ratable Loan Note held by it, the amount of each advance and
each payment of principal received by such Bank for the account of its
Applicable Lending Office(s) on account of its Ratable Loan, which endorsement
shall, in the absence of manifest error, be conclusive as to the outstanding
balance of the Ratable Loan made by such Bank. The Swing Lender is hereby
authorized by Borrower to endorse on the schedule attached to the Swing Loan
Note held by it, the amount of each advance and each payment of principal
received by the Swing Lender for the account of its Applicable Lending Office(s)
on account of its Swing Loan, which endorsement shall, in the absence of
manifest error, be conclusive as to the outstanding balance of the Swing Loan
made by the Swing Lender. Administrative Agent is hereby authorized by Borrower
to endorse on the schedule attached to the Bid Rate Loan Note the amount of each
LIBOR Bid Rate Loan and/or

-24-



--------------------------------------------------------------------------------



 



Absolute Bid Rate Loan, the name of the Bank making the same, the date of the
advance thereof, the interest rate applicable thereto and the expiration of the
Interest Period applicable thereto (i.e., the maturity date thereof). The
failure by Administrative Agent or any Bank to make such notations with respect
to the Loans or each advance or payment shall not limit or otherwise affect the
obligations of Borrower under this Agreement or the Notes. In case of any loss,
theft, destruction or mutilation of any Bank’s Note, Borrower shall, upon its
receipt of an affidavit of an officer of such Bank as to such loss, theft,
destruction or mutilation and an appropriate indemnification, execute and
deliver a replacement Note to such Bank in the same principal amount and
otherwise of like tenor as the lost, stolen, destroyed or mutilated Note.

     Section 2.09 Prepayments. Without prepayment premium or penalty but subject
to Section 3.05, Borrower may, upon at least one (1) Banking Day’s notice to
Administrative Agent in the case of the Base Rate Loans and Swing Loans, and at
least three (3) Banking Days’ notice to Administrative Agent (who shall provide
such notice, promptly upon receipt, to each of the Banks) in the case of LIBOR
Loans, prepay the Ratable Loans, provided that (1) any partial prepayment under
this Section shall be in integral multiples of $500,000; (2) a LIBOR Loan or
Swing Loan may be prepaid at any time, subject, however, to the provisions of
Section 3.05; and (3) each prepayment under this Section shall include all
interest accrued on the amount of principal prepaid through the date of
prepayment. Prepayment of Bid Rate Loans shall not be permitted.

     Section 2.10 Cancellation of Commitments.

     (a) At any time, Borrower shall have the right, without premium or penalty,
to terminate any unused Loan Commitments (i.e., to terminate Loan Commitments to
the extent of the Available Total Loan Commitment) or unused commitment of the
Swing Lender to make Swing Loans, in whole or in part, from time to time,
provided that: (1) Borrower shall give notice of each such termination to
Administrative Agent (who shall provide such notice, promptly upon receipt, to
each of the Banks) and the Swing Lender, if applicable, no later then 10:00 a.m.
(New York time) on the date which is fifteen (15) Banking Days prior to the
effectiveness of such termination; (2) the Loan Commitments of each of the
Banks, or Swing Lender, as applicable, must be terminated ratably and
simultaneously with those of the other Banks, or Swing Lender, as applicable;
(3) each partial termination of the Loan Commitments, or commitments to make
Swing Loans, as a whole (and corresponding reduction of the Total Loan
Commitment) shall be in an integral multiple of $1,000,000 and (4) no partial
cancellation of the Loan Commitments shall reduce the Total Loan Commitment to
an amount below $200,000,000.

     (b) The Loan Commitments, to the extent terminated, may not be reinstated.

     Section 2.11 Method of Payment. Borrower shall make each payment under this
Agreement and under the Notes not later than 11:00 a.m. (New York time) on the
date when due in Dollars to Administrative Agent at Administrative Agent’s
Office in immediately available funds. Administrative Agent will thereafter, on
the day of its receipt of each such payment, cause to be distributed to each
Bank (1) such Bank’s appropriate share determined pursuant to Section 10.15 of
the payments of principal and interest in like funds for the account of such
Bank’s Applicable Lending Office; and (2) fees payable to such Bank in
accordance with the terms of this Agreement. In the event Administrative Agent
fails to pay funds received from Borrower to the Banks on the date on which
Borrower is credited with payment, Administrative Agent shall pay interest on
such

-25-



--------------------------------------------------------------------------------



 



amounts at the Federal Funds Rate until such payment to the Banks is made.
Borrower hereby authorizes Administrative Agent and the Banks, if and to the
extent payment by Borrower is not made when due under this Agreement or under
the Notes, to charge from time to time against any account Borrower maintains
with Administrative Agent or any Bank any amount so due to Administrative Agent
and/or the Banks. Except to the extent provided in this Agreement, whenever any
payment to be made under this Agreement or under the Notes is due on any day
other than a Banking Day, such payment shall be made on the next succeeding
Banking Day, and such extension of time shall in such case be included in the
computation of the payment of interest and other fees, as the case may be.

     Section 2.12 Elections, Conversions or Continuation of Loans. Subject to
the provisions of Article III and Sections 2.05 and 2.13, Borrower shall have
the right to Elect to have all or a portion of any advance of the Ratable Loans
be LIBOR Loans, to Convert Base Rate Loans into LIBOR Loans, to Convert LIBOR
Loans into Base Rate Loans, or to Continue LIBOR Loans as LIBOR Loans, at any
time or from time to time, provided that (1) Borrower shall give Administrative
Agent notice of each such Election, Conversion or Continuation as provided in
Section 2.14; and (2) a LIBOR Loan may be Converted or Continued only on the
last day of the applicable Interest Period for such LIBOR Loan. Except as
otherwise provided in this Agreement, each Election, Continuation and Conversion
shall be applicable to each Bank’s Ratable Loan in accordance with its Pro Rata
Share.

     Section 2.13 Minimum Amounts. With respect to the Ratable Loans as a whole,
each Election and each Conversion shall be in an amount at least equal to
$1,000,000 and in integral multiples of $500,000.

     Section 2.14 Certain Notices Regarding Elections, Conversions and
Continuations of Loans. Notices by Borrower to Administrative Agent of
Elections, Conversions and Continuations of LIBOR Loans shall be irrevocable and
shall be effective only if received by Administrative Agent not later than
10:30 a.m. (New York time) on the number of Banking Days prior to the date of
the relevant Election, Conversion or Continuation specified below:

              Number of Banking Days Prior Notice
Conversions into Base Rate Loans
  two (2)
 
       
Elections of, Conversions into or
Continuations as, LIBOR Loans
  three (3)

Promptly following its receipt of any such notice, and no later than the close
of business on the Banking Day of such receipt, Administrative Agent shall so
advise the Banks either by telephone or by facsimile. Each such notice of
Election shall specify the portion of the amount of the advance that is to be
LIBOR Loans (subject to Section 2.13) and the duration of the Interest Period
applicable thereto (subject to Section 2.05); each such notice of Conversion
shall specify the LIBOR Loans or Base Rate Loans to be Converted; and each such
notice of Conversion or Continuation shall specify the date of Conversion or
Continuation (which shall be a Banking Day), the amount thereof (subject to
Section 2.13) and the duration of the Interest Period applicable thereto
(subject to Section 2.05). In the event that Borrower fails to Elect to have any
portion of an

-26-



--------------------------------------------------------------------------------



 



advance of the Ratable Loans be LIBOR Loans, the entire amount of such advance
shall constitute Base Rate Loans. In the event that Borrower fails to Continue
LIBOR Loans within the time period and as otherwise provided in this Section,
such LIBOR Loans will automatically become LIBOR Loans with an Interest Period
of one (1) month on the last day of the then current applicable Interest Period
for such LIBOR Loans. Administrative Agent shall notify each of the Banks,
either by telephone or by facsimile, at least two (2) Banking Days prior to the
termination of the Interest Period in question in the event of such failure by
Borrower.

     Section 2.15 Late Payment Premium. Borrower shall, at Administrative
Agent’s option and upon notice to Borrower, pay to Administrative Agent for the
account of the Banks a late payment premium in the amount of 4% of any payments
of interest under the Loans made more than ten (10) days after the due date
thereof, which shall be due with any such late payment.

     Section 2.16 Letters of Credit.

     (a) Borrower, by notice to Administrative Agent and the Issuing Bank, may
request, in lieu of advances of proceeds of the Ratable Loans, that the Issuing
Bank issue unconditional, irrevocable standby letters of credit or direct-pay
letters of credit (each, a “Letter of Credit”) for the account of Borrower,
payable by sight drafts, for such beneficiaries and with such other terms as
Borrower shall specify. Promptly upon receipt of notice from the Issuing Bank of
the issuance, amendment or extension of a Letter of Credit, Administrative Agent
shall notify each of the Banks.

     (b) The amount of any Letter of Credit shall be limited to the lesser of
(x) $70,000,000 less the aggregate amount of all Letters of Credit theretofore
issued and outstanding or (y) the Available Total Loan Commitment, it being
understood that the amount of each Letter of Credit issued and outstanding shall
effect a reduction, by an equal amount, of the Available Total Loan Commitment
(such reduction to be allocated to each Bank’s Loan Commitment ratably in
accordance with the Banks’ respective Pro Rata Shares).

     (c) The amount of each Letter of Credit shall be further subject to the
limitations applicable to amounts of advances set forth in Section 2.03 and the
procedures for the issuance of each Letter of Credit shall be the same as the
procedures applicable to the making of advances as set forth in the first
sentence of Section 2.04. The Issuing Bank’s issuance of each Letter of Credit
shall be subject to notice from the Administrative Agent that it has determined
that Borrower has satisfied all conditions precedent to its entitlement to an
advance of proceeds of the Loans.

     (d) Each Letter of Credit shall expire no later than one (1) month prior to
the Maturity Date, but may have a so-called “evergreen” clause allowing for the
extension of the expiration date thereof upon the extension of the Maturity Date
pursuant to Section 2.18.

     (e) In connection with, and as a further condition to the issuance of, each
Letter of Credit, Borrower shall execute and deliver to Administrative Agent and
the Issuing Bank an application for the Letter of Credit on the Issuing Bank’s
standard form therefor, together with such other documents, opinions and
assurances as Administrative Agent and the Issuing Bank shall reasonably
require.

     (f) In connection with each Letter of Credit, Borrower hereby covenants to
pay to Administrative Agent the following fees: (1) a fee, payable quarterly in
arrears (on the first

-27-



--------------------------------------------------------------------------------



 



Banking Day of each calendar quarter following the issuance of the Letter of
Credit), for the account of the Banks, computed daily on the amount of the
Letter of Credit issued and outstanding at a rate per annum equal to the “Banks’
L/C Fee Rate” (as hereinafter defined) and (2) the fee, for the Issuing Bank’s
account, required by the Supplemental Fee Letter between Borrower and Fleet. In
addition to the fees described in the preceding sentence, the Borrower shall pay
to the Issuing Bank such other customary letter of credit charges when incurred.
For purposes of this Agreement, the “Banks’ L/C Fee Rate” shall mean, at any
time, a rate per annum equal to the Applicable Margin for LIBOR Loans less
0.125% per annum. It is understood and agreed that the last installment of the
fees provided for in this paragraph (f) with respect to any particular Letter of
Credit shall be due and payable on the first day of the calendar quarter
following the return, undrawn, or cancellation of such Letter of Credit to the
Issuing Bank, who shall promptly provide notice to Administrative Agent of such
return or cancellation, and Borrower’s receipt of notice from Administrative
Agent.

     (g) Upon any drawing under a Letter of Credit, the Issuing Bank shall
immediately provide notice to the Borrower and Administrative Agent of such
drawing. The Borrower shall reimburse the Issuing Bank on the date of any
drawing under a Letter of Credit. Such reimbursement shall be made with the
proceeds of an advance of Loans as set forth below unless such advance cannot
for any reason be made. The parties hereto acknowledge and agree that,
immediately upon notice from Administrative Agent of any drawing under a Letter
of Credit, each Bank shall, notwithstanding the existence of a Default or Event
of Default or the non-satisfaction of any conditions precedent to the making of
an advance of the Loans, advance proceeds of its Ratable Loan, in an amount
equal to its Pro Rata Share of such drawing, which advance shall be made to
Administrative Agent for the account of the Issuing Bank to reimburse the
Issuing Bank for such drawing. Each of the Banks further acknowledges that its
obligation to fund its Pro Rata Share of drawings under Letters of Credit as
aforesaid shall survive the Banks’ termination of this Agreement or enforcement
of remedies hereunder or under the other Loan Documents. In the event that any
Ratable Loan cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under any applicable bankruptcy or insolvency Law with respect to Borrower),
then each Bank shall purchase (on or as of the date such Ratable Loan would
otherwise have been made) from the Issuing Bank a participation interest in any
unreimbursed drawing in an amount equal to its Pro Rata Share of such
unreimbursed drawing.

     (h) Borrower agrees, upon the occurrence of an Event of Default and at the
written request of Administrative Agent, (1) to deposit with Administrative
Agent for the benefit of the Issuing Bank and the Banks cash collateral in the
amount of all the outstanding Letters of Credit, which cash collateral shall be
held by Administrative Agent for the benefit of the Issuing Bank and the Banks
as security for Borrower’s obligations in connection with the Letters of Credit
and (2) to execute and deliver to Administrative Agent and the Issuing Bank such
documents as Administrative Agent or the Issuing Bank reasonably requests to
confirm and perfect the assignment of such cash collateral to Administrative
Agent for the benefit of the Issuing Bank and the Banks.

     Section 2.17 Swing Loans.

-28-



--------------------------------------------------------------------------------



 



     (a) During the term of this Agreement, the Swing Lender agrees, on the
terms and conditions set forth in this Agreement, to make advances to Borrower
pursuant to this Section from time to time in amounts such that (i) the
aggregate of such advance and amount of Swing Loans theretofore advanced and
still outstanding does not at any time exceed the Swing Loan Commitment and
(ii) the amount of such advance does not exceed the Available Total Loan
Commitment. Each advance under this Section shall be in an aggregate principal
amount of $1,000,000 or a larger multiple of $100,000 (except that any such
advance may be in the aggregate available amount of Swing Loans determined in
accordance with the immediately preceding sentence). With the foregoing limits,
Borrower may borrow under this Section, repay or, to the extent permitted by
Section 2.09, prepay Swing Loans and reborrow under this Section at any time
during the term of this Agreement.

     (b) The Swing Lender shall, on behalf of Borrower (which hereby irrevocably
directs the Swing Lender to act on its behalf), on notice given by the Swing
Lender no later than 1:00 p.m. (New York time) on the Banking Day immediately
following the funding of any Swing Loan, request each Bank to make, and each
Bank hereby agrees to make, an advance of its Ratable Loan, in an amount (with
respect to each Bank, its “Swing Loan Refund Amount”) equal to such Bank’s Pro
Rata Share of the aggregate principal amount of the Swing Loans (the “Refunded
Swing Loans”) outstanding on the date of such notice, to repay the Swing Lender.
Unless any of the events described in paragraph (5) of Section 9.01 with respect
to Borrower shall have occurred and be continuing (in which case the procedures
of paragraph (c) of this Section shall apply), each Bank shall make such advance
of its Ratable Loan available to Administrative Agent at Administrative Agent’s
Office in immediately available funds, not later than 1:00 p.m. (New York time),
on the third Banking Day immediately following the date of such notice.
Administrative Agent shall pay the proceeds of such advance of Ratable Loans to
the Swing Lender, which shall immediately apply such proceeds to repay Refunded
Swing Loans. Effective on the day such advances of Ratable Loans are made, the
portion of the Swing Loans so paid shall no longer be outstanding as Swing
Loans, shall no longer be due as Swing Loans under the Swing Loan Note held by
the Swing Lender, and shall be due as Ratable Loans under the respective Ratable
Loan Notes issued to the Banks (including the Swing Lender). Borrower authorizes
the Swing Lender to charge Borrower’s accounts with Administrative Agent (up to
the amount available in each such accounts) in order to immediately pay the
amount of such Refunded Swing Loans to the extent amounts received from the
Banks are not sufficient to repay in full such Refunded Swing Loans.

     (c) If, prior to the time advances of Ratable Loans would have otherwise
been made pursuant to paragraph (b) of this Section, one of the events described
in paragraph (5) of Section 9.01 with respect to the Borrower shall have
occurred and be continuing, each Bank shall, on the date such advances were to
have been made pursuant to the notice referred to in paragraph (b) of this
Section (the “Refunding Date”), purchase an undivided participating interest in
the Swing Loans in an amount equal to such Bank’s Swing Loan Refund Amount. On
the Refunding Date, each Bank shall transfer to the Swing Lender, in immediately
available funds, such Bank’s Swing Loan Refund Amount, and upon receipt thereof,
the Swing Lender shall deliver to such Bank a Swing Loan participation
certificate dated the date of the Swing Lender’s receipt of such funds and in
the Swing Loan Refund Amount of such Bank.

     (d) Whenever, at any time after the Swing Lender has received from any Bank
such Bank’s Swing Loan Refund Amount pursuant to paragraph (c) of this Section,
the Swing Lender

-29-



--------------------------------------------------------------------------------



 



receives any payment on account of the Swing Loans in which the Banks have
purchased Participations pursuant to said paragraph (c), the Swing Lender will
promptly distribute to each such Bank its ratable share (determined on the basis
of the Swing Loan Refund Amounts of all of the Banks) of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Bank’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Lender is required to be returned, such Bank will return to the Swing
Lender any portion thereof previously distributed to it by the Swing Lender.

     (e) Each Bank’s obligation to make an advance of its Ratable Loan as
provided in paragraph (b) of this Section or to purchase a participating
interest pursuant to paragraph (c) of this Section shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Bank, Borrower or any other Person may have against the Swing Lender
or any other Person, (ii) the occurrence or continuance of a Default or an Event
of Default, the termination or reduction of the Loan Commitments or the
non-satisfaction of any condition precedent to the making of any advance of the
Loans, (iii) any adverse change in the condition (financial or otherwise) of
Borrower or any other Person, (iv) any breach of this Agreement by Borrower, any
other Bank or any other Person or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

     (f) Notwithstanding anything above in this Section or elsewhere in this
Agreement to the contrary, in the event that the Swing Lender funds a Swing Loan
hereunder when it has actual knowledge that a monetary Default, or material
Event of Default (which, for the avoidance of doubt shall include any violation
of any provision of Article VII or Article VIII) has occurred and is continuing,
the Banks shall have the option, but not the obligation, to make Ratable Loans
to fund their ratable shares of such Swing Loan as contemplated in paragraph
(b) of this Section or to purchase participations as contemplated in paragraph
(c) of this Section.

     (g) For purposes of Article III, Swing Loans shall be deemed to be LIBOR
Loans.

     Section 2.18 Extension Of Maturity. Borrower shall have the option (the
“Extension Option”) to extend the original Maturity Date for a period of one
(1) year. Subject to the conditions set forth below, Borrower may exercise the
Extension Option by delivering a written notice to Administrative Agent (who
shall provide such notice, promptly upon receipt, to each of the Banks) not more
than ninety (90) days and not less than thirty (30) days prior to the original
Maturity Date (a “Notice to Extend”), stating that Borrower has elected to
extend the original Maturity Date for one (1) year. Borrower’s delivery of the
Notice to Extend shall be irrevocable and Borrower’s right to exercise the
Extension Option shall be subject to the following terms and conditions:
(i) there shall exist no Event of Default on both the date Borrower delivers the
Notice to Extend to Administrative Agent and on the original Maturity Date,
(ii) Borrower shall have paid to Administrative Agent for the account of each
Bank an extension fee equal to 0.15% of such Bank’s Loan Commitment
simultaneously with delivery of the Notice to Extend and (iii) Borrower shall be
in compliance with the covenants contained in Articles VII and VIII, as
evidenced by a certificate from Borrower of the sort required by paragraph
(3) of Section 6.09 (based on financial results for the most recent calendar
quarter for which Borrower is required to report financial results).

-30-



--------------------------------------------------------------------------------



 



     Section 2.19 Additional Loan Commitments.

     (a) Borrower may, from time to time, up to a maximum of three (3) requests,
request the Banks to increase their Loan Commitments, so as to increase the
Total Loan Commitment to an amount no greater than the sum of (1) the Accordion
Amount plus (2) $500,000,000 less (3) the amount of any reduction of the Total
Loan Commitment pursuant to Section 2.10. The increase in the Total Loan
Commitment pursuant to any such particular request shall be at least an amount
(the “Minimum Request”) equal to the lesser of (x) $50,000,000 or (y) the
Accordion Amount less all previous increases in the Total Loan Commitment
pursuant to this Section. Borrower shall make each such request by giving notice
to Syndication Agent no later than forty-five (45) days prior to the date (the
“Syndication Expiration Date”) that is twenty-seven (27) months after the
Closing Date, which notice shall set forth the amount (which shall be no less
than the Minimum Request) of the requested increase in the Total Loan Commitment
(the “Requested Increase”) and such other details with respect to such increase
as Syndication Agent shall reasonably request. Syndication Agent will use
commercially reasonable efforts, with the assistance of Borrower, to arrange a
syndicate of Banks with Loan Commitments (including the then-existing Loan
Commitments) aggregating the then existing Total Loan Commitment plus the
Requested Increase. Upon receipt of notice as aforesaid from Borrower,
Syndication Agent shall promptly send a copy of such notice to each Bank and
shall request that each Bank increase its Loan Commitment by an amount equal to
its Pro Rata Share of the Requested Increase (the “First Solicitation”). Each
Bank shall have the right, but not the obligation, to increase its Loan
Commitment by an amount equal to its Pro Rata Share of the Requested Increase,
and shall have a period of fifteen (15) days from the First Solicitation to
notify Syndication Agent whether or not such Bank elects so to increase its Loan
Commitment. Any Bank that fails to respond to the First Solicitation within such
fifteen (15)-day period will be deemed to have elected not to increase its Loan
Commitment. If all Banks elect to increase their respective Loan Commitments by
amounts equal to their respective Pro Rata Shares of the Requested Increase,
Syndication Agent shall so notify Borrower, Administrative Agent and each of the
Banks, and Borrower shall proceed in accordance with paragraph (b) below. If any
Bank (any such Bank, a “Declining Bank”) shall not elect or shall be deemed to
have elected not to increase its Loan Commitment as aforesaid, (i) the amount of
such Declining Bank’s Loan Commitment shall be unchanged, (ii) Syndication Agent
shall notify Borrower, Administrative Agent and each of the Banks as to which
Banks have elected to increase their Loan Commitments and by what amounts and
(iii) if Borrower so requests, Syndication Agent shall either (A) solicit from
the Banks that elected to increase their respective Loan Commitments a further
increase in their Loan Commitments in an aggregate amount equal to all or any
portion of the aggregate amount of the Declining Banks’ Pro Rata Shares of the
Requested Increase (the “Shortfall”) or (B) submit a list of proposed syndicate
members that are not then a party to this Agreement to Borrower for its review
and approval (such approval not to be unreasonably withheld or delayed) in order
to obtain additional commitments in an amount equal to the Shortfall. From and
after the Syndication Expiration Date, Syndication Agent shall have no further
obligation to syndicate the Facility or to obtain or accept any additional Loan
Commitments.

     (b) In connection with increases to the Loan Commitments of some or all of
the Banks as provided in paragraph (a) above, Borrower shall execute
supplemental Ratable Loan Notes (the “Supplemental Notes”) evidencing such
increases, as well as such other confirmatory modifications to this Agreement as
Syndication Agent shall reasonably request. In connection with the addition of
lenders as a result of solicitations by Syndication Agent pursuant to clause
(B) of

-31-



--------------------------------------------------------------------------------



 



paragraph (a) above (“New Banks”), Borrower, Administrative Agent and each New
Bank shall execute an Acceptance Letter in the form of EXHIBIT H, Borrower shall
execute a Ratable Loan Note to each New Bank in the amount of the New Bank’s
Loan Commitment (a “New Note”) and Borrower and Administrative Agent (with the
consent of only the New Banks and those Banks increasing their Loan Commitments)
shall execute such confirmatory modifications to this Agreement as
Administrative Agent shall reasonably request, whereupon the New Bank shall
become, and have the rights and obligations of, a “Bank”, with a Loan Commitment
in the amount set forth in such Acceptance Letter. The Banks shall have no right
of approval with respect to a New Bank’s becoming a Bank or the amount of its
Loan Commitment, provided, however, that Syndication Agent shall have such right
of approval, not to be unreasonably withheld. Each Supplemental Note and New
Note shall constitute “Ratable Loan Notes” for all purposes of this Agreement.

     (c) If at the time a New Bank becomes a Bank (or a Bank increases its Loan
Commitment) pursuant to this Section there is any principal outstanding under
the Ratable Loan Notes of the previously admitted Banks (the “Existing Banks”),
such New Bank (or Bank increasing its Loan Commitment) shall remit to
Administrative Agent an amount equal to the Outstanding Percentage (as defined
below) multiplied by the Loan Commitment of the New Bank (or the amount of the
increase in the Loan Commitment of a Bank increasing its Loan Commitment), which
amount shall be deemed advanced under the Ratable Loan of the New Bank (or the
Bank increasing its Loan Commitment). Administrative Agent shall pay such amount
to the Existing Banks in accordance with the Existing Banks’ respective Pro Rata
Shares (as calculated immediately prior to the admission of the New Bank (or the
increase in a Bank’s Loan Commitment)), and such payment shall effect an
automatic reduction of the outstanding principal balance under the respective
Ratable Loan Notes of the Existing Banks. For purposes of this Section, the term
“Outstanding Percentage” means the ratio of (i) the aggregate outstanding
principal amount under the Ratable Notes of the Existing Banks, immediately
prior to the admission of the New Bank (or the increase in the Loan Commitment
of a Bank), to (ii) the aggregate of the Loan Commitments of the Existing Banks
(as increased pursuant to this Section, if applicable) and the New Bank.

     (d) The fees payable by the Borrower upon any increase of the Loan
Commitments shall be agreed upon by the Borrower, the Syndication Agent, the New
Banks and those Banks increasing their Loan Commitments. Nothing in this
Section 2.19 shall constitute or be deemed to constitute an agreement or
commitment by any Bank to increase its Loan Commitment hereunder.

ARTICLE III

YIELD PROTECTION; ILLEGALITY, ETC.

     Section 3.01 Additional Costs. Borrower shall pay directly to each Bank
from time to time on demand such amounts as such Bank may determine to be
necessary to compensate it for any increased costs which such Bank determines
are attributable to its making or maintaining a LIBOR Loan or a LIBOR Bid Rate
Loan, or its obligation to make or maintain a LIBOR Loan or a LIBOR Bid Rate
Loan, or its obligation to Convert a Base Rate Loan to a LIBOR Loan hereunder,
or any reduction in any amount receivable by such Bank hereunder in respect of
its LIBOR Loan or LIBOR Bid Rate Loan(s) or such obligations (such increases in
costs and reductions in amounts

-32-



--------------------------------------------------------------------------------



 



receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:

       (1) changes the basis of taxation of any amounts payable to such Bank
under this Agreement or the Notes in respect of any such LIBOR Loan or LIBOR Bid
Rate Loan (other than changes in the rate of general corporate, franchise,
branch profit, net income or other income tax imposed on such Bank or its
Applicable Lending Office by the jurisdiction in which such Bank has its
principal office or such Applicable Lending Office); or

       (2) (other than to the extent the LIBOR Reserve Requirement is taken into
account in determining the LIBOR Rate at the commencement of the applicable
Interest Period) imposes or modifies any reserve, special deposit, deposit
insurance or assessment, minimum capital, capital ratio or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Bank (including any LIBOR Loan or LIBOR Bid Rate Loan
or any deposits referred to in the definition of “LIBOR Interest Rate” in
Section 1.01), or any commitment of such Bank (including such Bank’s Loan
Commitment hereunder); or

       (3) imposes any other condition affecting this Agreement or the Notes (or
any of such extensions of credit or liabilities).

     Without limiting the effect of the provisions of the first paragraph of
this Section, in the event that, by reason of any Regulatory Change, any Bank
either (1) incurs Additional Costs based on or measured by the excess above a
specified level of the amount of a category of deposits of other liabilities of
such Bank which includes deposits by reference to which the LIBOR Interest Rate
is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Bank which includes loans based on the LIBOR
Interest Rate or (2) becomes subject to restrictions on the amount of such a
category of liabilities or assets which it may hold, then, if such Bank so
elects by notice to Borrower (with a copy to Administrative Agent), the
obligation of such Bank to permit Elections of, to Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended (in which case the provisions of
Section 3.04 shall be applicable) until such Regulatory Change ceases to be in
effect.

     Determinations and allocations by a Bank for purposes of this Section of
the effect of any Regulatory Change pursuant to the first or second paragraph of
this Section, on its costs or rate of return of making or maintaining its Loan
or portions thereof or on amounts receivable by it in respect of its Loan or
portions thereof, and the amounts required to compensate such Bank under this
Section, shall be included in a calculation of such amounts given to Borrower
and shall be conclusive absent manifest error.

     Section 3.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of the LIBOR Interest Rate
for any Interest Period:

       (1) Administrative Agent reasonably determines (which determination shall
be conclusive), and provides Borrower, in writing, with reasonable detail
supporting such determination, that quotations of interest rates for the
relevant deposits referred to in the

-33-



--------------------------------------------------------------------------------



 



definition of “LIBOR Interest Rate” in Section 1.01 are not being provided in
the relevant amounts or for the relevant maturities for purposes of determining
rates of interest for the LIBOR Loans or LIBOR Bid Rate Loans as provided in
this Agreement; or

       (2) a Bank reasonably determines (which determination shall be
conclusive), and provides Borrower, in writing, with reasonable detail
supporting such determination, and promptly notifies Administrative Agent that
the relevant rates of interest referred to in the definition of “LIBOR Interest
Rate” in Section 1.01 upon the basis of which the rate of interest for LIBOR
Loans or LIBOR Bid Rate Loans for such Interest Period is to be determined do
not adequately cover the cost to such Bank of making or maintaining such LIBOR
Loan or LIBOR Bid Rate Loan for such Interest Period;

then Administrative Agent shall give Borrower prompt notice thereof, and so long
as such condition remains in effect, the Banks (or, in the case of the
circumstances described in clause (2) above, the affected Bank) shall be under
no obligation to permit Elections of LIBOR Loans, to Convert Base Rate Loans
into LIBOR Loans or to Continue LIBOR Loans and Borrower shall, on the last
day(s) of the then current Interest Period(s) for the affected outstanding LIBOR
Loans or LIBOR Bid Rate Loans, either (x) prepay the affected LIBOR Loans or
LIBOR Bid Rate Loans or (y) Convert the affected LIBOR Loans into Base Rate
Loans in accordance with Section 2.12 or convert the rate of interest under the
affected LIBOR Bid Rate Loans to the rate applicable to Base Rate Loans by
following the same procedures as are applicable for Conversions into Base Rate
Loans set forth in Section 2.12.

     Section 3.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to honor its obligation to make or maintain a LIBOR Loan or LIBOR
Bid Rate Loan hereunder, to allow Elections or Continuations of a LIBOR Loan or
to Convert a Base Rate Loan into a LIBOR Loan, then such Bank shall promptly
notify Administrative Agent and Borrower thereof and such Bank’s obligation to
make or maintain a LIBOR Loan or LIBOR Bid Rate Loan, or to permit Elections of,
to Continue, or to Convert its Base Rate Loan into, a LIBOR Loan shall be
suspended (in which case the provisions of Section 3.04 shall be applicable)
until such time as such Bank may again make and maintain a LIBOR Loan or a LIBOR
Bid Rate Loan.

     Section 3.04 Treatment of Affected Loans. If the obligations of any Bank to
make or maintain a LIBOR Loan or a LIBOR Bid Rate Loan, or to permit an Election
of a LIBOR Loan, to Continue its LIBOR Loan, or to Convert its Base Rate Loan
into a LIBOR Loan, are suspended pursuant to Sections 3.01 or 3.03 (each LIBOR
Loan or LIBOR Bid Rate Loan so affected being herein called an “Affected Loan”),
such Bank’s Affected Loan shall be automatically Converted into a Base Rate Loan
(or, in the case of an Affected Loan that is a LIBOR Bid Rate Loan, the interest
rate thereon shall be converted to the rate applicable to Base Rate Loans) on
the last day of the then current Interest Period for the Affected Loan (or, in
the case of a Conversion (or conversion) required by Sections 3.01 or 3.03, on
such earlier date as such Bank may specify to Borrower).

     To the extent that such Bank’s Affected Loan has been so Converted (or the
interest rate thereon so converted), all payments and prepayments of principal
which would otherwise be applied to such Bank’s Affected Loan shall be applied
instead to its Base Rate Loan (or to its

-34-



--------------------------------------------------------------------------------



 



LIBOR Bid Rate Loan bearing interest at the converted rate) and such Bank shall
have no obligation to Convert its Base Rate Loan into a LIBOR Loan.

     Section 3.05 Certain Compensation. Other than in connection with a
Conversion of an Affected Loan, Borrower shall pay to Administrative Agent for
the account of the applicable Bank, upon the request of such Bank through
Administrative Agent which request includes a calculation of the amount(s) due,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Bank) to compensate it for any non-administrative, actual loss, cost or expense
which such Bank reasonably determines is attributable to:

       (1) any payment or prepayment of a LIBOR Loan or Bid Rate Loan made by
such Bank, or any Conversion or Continuation of a LIBOR Loan (or conversion of
the rate of interest on a LIBOR Bid Rate Loan) made by such Bank, in any such
case on a date other than the last day of an applicable Interest Period, whether
by reason of acceleration or otherwise; or

       (2) any failure by Borrower for any reason to Convert a Base Rate Loan or
a LIBOR Loan or Continue a LIBOR Loan to be Converted or Continued by such Bank
on the date specified therefor in the relevant notice under Section 2.14; or

       (3) any failure by Borrower to borrow (or to qualify for a borrowing of)
a LIBOR Loan or Bid Rate Loan which would otherwise be made hereunder on the
date specified in the relevant Election notice under Section 2.14 or Bid Rate
Quote acceptance under Section 2.02(e) given or submitted by Borrower.

     Without limiting the foregoing, such compensation shall include any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after the date of such payment,
prepayment, Conversion or Continuation (or failure to Convert, Continue or
borrow). A determination of any Bank as to the amounts payable pursuant to this
Section shall be conclusive absent manifest error. No Bank shall make any
request pursuant to this Section 3.05 unless such amounts due to, and costs
incurred by, such Bank are equal to or greater than $100.

     Section 3.06 Capital Adequacy. If any Bank shall have determined that,
after the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or any request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Bank (or its Parent) as a consequence of such Bank’s
obligations hereunder to a level below that which such Bank (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Bank to be material, then from time to time, within fifteen
(15) days after demand by such Bank (with a copy to Administrative Agent),
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank (or its Parent) for such reduction. A certificate of any
Bank claiming compensation

-35-



--------------------------------------------------------------------------------



 



under this Section, setting forth in reasonable detail the basis therefor, shall
be conclusive absent manifest error.

     Section 3.07 Substitution of Banks. If any Bank (an “Affected Bank”)
(1) makes demand upon Borrower for (or if Borrower is otherwise required to pay)
Additional Costs pursuant to Section 3.01 or (2) is unable to make or maintain a
LIBOR Loan or LIBOR Bid Rate Loan as a result of a condition described in
Section 3.03 or clause (2) of Section 3.02, Borrower may, within ninety
(90) days of receipt of such demand or notice (or the occurrence of such other
event causing Borrower to be required to pay Additional Costs or causing said
Section 3.03 or clause (2) of Section 3.02 to be applicable), as the case may
be, give written notice (a “Replacement Notice”) to Administrative Agent and to
each Bank of Borrower’s intention either (x) to prepay in full the Affected
Bank’s Note and to terminate the Affected Bank’s entire Loan Commitment or
(y) to replace the Affected Bank with another financial institution (the
“Replacement Bank”) designated in such Replacement Notice. In the event Borrower
opts to give the notice provided for in clause (x) above, and if the Affected
Bank shall not agree within thirty (30) days of its receipt thereof to waive the
payment of the Additional Costs in question or the effect of the circumstances
described in Section 3.03 or clause (2) of Section 3.02, then, so long as no
Default or Event of Default shall exist, Borrower may (notwithstanding the
provisions of clause (2) of Section 2.10(a)) terminate the Affected Bank’s
entire Loan Commitment, provided that in connection therewith it pays to the
Affected Bank all outstanding principal and accrued and unpaid interest under
the Affected Bank’s Note, together with all other amounts, if any, due from
Borrower to the Affected Bank, including all amounts properly demanded and
unreimbursed under Sections 3.01 and 3.05.

     In the event Borrower opts to give the notice provided for in clause (y)
above, and if (i) Administrative Agent shall, within thirty (30) days of its
receipt of the Replacement Notice, notify Borrower and each Bank in writing that
the Replacement Bank is reasonably satisfactory to Administrative Agent and
(ii) the Affected Bank shall not, prior to the end of such thirty (30)-day
period, agree to waive the payment of the Additional Costs in question or the
effect of the circumstances described in Section 3.03 or clause (2) of Section
3.02, then the Affected Bank shall, so long as no Default or Event of Default
shall exist, assign its Note and all of its rights and obligations under this
Agreement to the Replacement Bank, and the Replacement Bank shall assume all of
the Affected Bank’s rights and obligations, pursuant to an agreement,
substantially in the form of an Assignment and Acceptance, executed by the
Affected Bank and the Replacement Bank. In connection with such assignment and
assumption, the Replacement Bank shall pay to the Affected Bank an amount equal
to the outstanding principal amount under the Affected Bank’s Note plus all
interest accrued thereon, plus all other amounts, if any (other than the
Additional Costs in question), then due and payable to the Affected Bank;
provided, however, that prior to or simultaneously with any such assignment and
assumption, Borrower shall have paid to such Affected Bank all amounts properly
demanded and unreimbursed under Sections 3.01 and 3.05. Upon the effective date
of such assignment and assumption, the Replacement Bank shall become a Bank
party to this Agreement and shall have all the rights and obligations of a Bank
as set forth in such Assignment and Acceptance, and the Affected Bank shall be
released from its obligations hereunder, and no further consent or action by any
party shall be required. Upon the consummation of any assignment pursuant to
this Section, a substitute Ratable Loan Note (and, if applicable, Swing Loan
Note) shall be issued to the Replacement Bank by Borrower, in exchange for the
return of the Affected Bank’s Ratable Loan Note (and, if applicable, Swing Loan
Note). The obligations evidenced by such substitute note shall constitute
“Obligations” for all purposes of

-36-



--------------------------------------------------------------------------------



 



this Agreement and the other Loan Documents. In connection with Borrower’s
execution of substitute notes as aforesaid, Borrower shall deliver to
Administrative Agent evidence, satisfactory to Administrative Agent, of all
requisite corporate action to authorize Borrower’s execution and delivery of the
substitute notes and any related documents. If the Replacement Bank is not
incorporated under the Laws of the United States of America or a state thereof,
it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 10.13. Each Replacement Bank
shall be deemed to have made the representations contained in, and shall be
bound by the provisions of, Section 10.13.

     Borrower, Administrative Agent and the Banks shall execute such
modifications to the Loan Documents as shall be reasonably required in
connection with and to effectuate the foregoing.

     Section 3.08 Applicability. The provisions of this Article III shall be
applied to Borrower so as not to discriminate against Borrower vis-a-vis
similarly situated customers of the Banks.

ARTICLE IV

CONDITIONS PRECEDENT

     Section 4.01 Conditions Precedent to the Initial Advance. The obligations
of the Banks hereunder and the obligation of each Bank to make the Initial
Advance are subject to the condition precedent that Administrative Agent shall
have received and approved on or before the Closing Date (other than with
respect to paragraph (10) below which shall be required prior to the Initial
Advance) each of the following documents, and each of the following requirements
shall have been fulfilled:

       (1) Fees and Expenses. The payment of (a) all fees and expenses incurred
by Syndication Agent and Administrative Agent (including, without limitation,
the reasonable fees and expenses of legal counsel) and (b) those fees specified
in the Supplemental Fee Letter to be paid by Borrower on or before the Closing
Date;

       (2) Loan Agreement and Notes. This Agreement, the Ratable Loan Notes for
each of the Banks signatory hereto, the Bid Rate Loan Note for Administrative
Agent, and the Swing Note for the Swing Lender, each duly executed by Borrower;

       (3) Financial Statements. (a) Audited Borrower’s Consolidated Financial
Statements as of and for the year ended December 31, 2003 and (b) unaudited
Borrower’s Consolidated Financial Statements, certified by the chief financial
officer thereof, as of and for the quarter ended March 31, 2004;

       (4) Evidence of Formation of Borrower. Certified (as of the Closing Date)
copies of Borrower’s certificate of incorporation and by-laws, with all
amendments thereto, and a certificate of the Secretary of State of the
jurisdiction of formation as to its good standing therein;

-37-



--------------------------------------------------------------------------------



 



       (5) Evidence of All Corporate Action. Certified (as of the Closing Date)
copies of all documents evidencing the corporate action taken by Borrower
authorizing the execution, delivery and performance of the Loan Documents and
each other document to be delivered by or on behalf of Borrower pursuant to this
Agreement;

       (6) Incumbency and Signature Certificate of Borrower. A certificate
(dated as of the Closing Date) of the secretary of Borrower certifying the names
and true signatures of each person authorized to sign on behalf of Borrower;

       (7) Solvency Certificate. A duly executed Solvency Certificate;

       (8) Opinion of Counsel for Borrower. A favorable opinion, dated the
Closing Date, of Goodwin Procter LLP, counsel for Borrower, as to such matters
as Administrative Agent may reasonably request;

       (9) Authorization Letter. The Authorization Letter, duly executed by
Borrower;

       (10) Request for Advance. A request for an advance in accordance with
Section 2.04;

       (11) Certificate. The following statements shall be true and
Administrative Agent shall have received a certificate dated the Closing Date
signed by a duly authorized signatory of Borrower stating, to the best of the
certifying party’s knowledge, the following:

       (a) All representations and warranties contained in this Agreement and in
each of the other Loan Documents are true and correct on and as of the Closing
Date as though made on and as of such date, and

       (b) No Default or Event of Default has occurred and is continuing, or
could result from the transactions contemplated by this Agreement and the other
Loan Documents; and

       (c) No Material Adverse Change exists on and as of the Closing Date;

       (12) Supplemental Fee Letter. The Supplemental Fee Letter, duly executed
by Borrower;

       (13) Covenant Compliance. A covenant compliance certificate of the sort
required by paragraph (3) of Section 6.09 for the most recent calendar quarter
for which Borrower is required to report financial results; and

       (14) Additional Materials. Such other approvals, documents, instruments
or opinions as Administrative Agent may reasonably request.

     Section 4.02 Conditions Precedent to Each Advance. The obligation of each
Bank to make each advance of the Loans, and the obligation of the Issuing Bank
to issue any Letter of Credit, shall be subject to satisfaction of the following
conditions precedent:

-38-



--------------------------------------------------------------------------------



 



       (1) All conditions of Section 4.01 shall have been and remain satisfied
as of the date of such advance or issuance;

       (2) No Default or Event of Default shall have occurred and be continuing
as of the date of the advance or issuance or would result from the making of
such advance or issuance;

       (3) Each of the representations and warranties contained in this
Agreement and in each of the other Loan Documents shall be true and correct in
all material respects as of the date of the advance or issuance; and

       (4) Administrative Agent shall have received a request for an advance in
accordance with Section 2.04 or Administrative Agent and the Issuing Bank shall
have received a request for such Letter of Credit in accordance with
Section 2.16.

     Section 4.03 Deemed Representations. Each request by Borrower for, and
acceptance by Borrower of, an advance of proceeds of the Loans, and each request
by Borrower for, and each issuance by the Issuing Bank of, a Letter of Credit,
shall constitute a representation and warranty by Borrower that, as of both the
date of such request and the date of such advance or issuance (1) no Default or
Event of Default has occurred and is continuing or would result from the making
of such advance or issuance and (2) each representation or warranty contained in
this Agreement or the other Loan Documents is true and correct in all material
respects.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Administrative Agent and each Bank as
follows:

     Section 5.01 Due Organization. Borrower is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its organization, has
the power and authority to own its assets and to transact the business in which
it is now engaged, and, if applicable, is duly qualified for the conduct of
business and in good standing under the Laws of each other jurisdiction in which
such qualification is required and where the failure to be so qualified would
cause a Material Adverse Change.

     Section 5.02 Power and Authority; No Conflicts; Compliance With Laws. The
execution, delivery and performance of the obligations required to be performed
by Borrower of the Loan Documents does not and will not (a) require the consent
or approval of its shareholders or such consent or approval has been obtained,
(b) contravene either its certificate of incorporation or by-laws, (c) to the
best of Borrower’s knowledge, violate any provision of, or require any filing,
registration, consent or approval under, any Law (including, without limitation,
Regulation U), order, writ, judgment, injunction, decree, determination or award
presently in effect having applicability to it, (d) result in a breach of or
constitute a default under or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which it may be
a party or by which it or its properties may be bound or affected except for
consents which have been obtained, (e) result in, or require, the creation or
imposition of any Lien, upon or with respect to any of its properties now owned
or hereafter acquired or (f) to the best of Borrower’s

-39-



--------------------------------------------------------------------------------



 



knowledge, cause it to be in default under any such Law, order, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument; to the best of its knowledge, Borrower is in material
compliance with all Laws applicable to it and its properties.

     Section 5.03 Legally Enforceable Agreements. Each Loan Document is a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency and other similar Laws affecting
creditors’ rights generally.

     Section 5.04 Litigation. There are no actions, suits or proceedings pending
or, to its knowledge, threatened against Borrower or any of its Affiliates
before any court or arbitrator or any Governmental Authority which are
reasonably likely to result in a Material Adverse Change or challenge the
validity or enforceability of any of the Loan Documents.

     Section 5.05 Good Title to Properties. Borrower and each of its Material
Affiliates have good, marketable and legal title to all of the properties and
assets each of them purports to own (including, without limitation, those
reflected in the Consolidated Financial Statements referred to in Section 5.13),
only with exceptions which do not materially detract from the value of such
property or assets or the use thereof in Borrower’s and such Material
Affiliate’s business, and except to the extent that any such properties and
assets have been encumbered or disposed of since the date of such financial
statements without violating any of the covenants contained in Article VII or
elsewhere in this Agreement. Borrower and its Material Affiliates enjoy peaceful
and undisturbed possession of all leased property necessary in any material
respect in the conduct of their respective businesses. All such leases are valid
and subsisting and are in full force and effect.

     Section 5.06 Taxes. Borrower has filed all tax returns (federal, state and
local) required to be filed and has paid all taxes, assessments and governmental
charges and levies due and payable without the imposition of a penalty,
including interest and penalties, except to the extent they are the subject of a
Good Faith Contest. Borrower qualifies as a real estate investment trust under
the Code.

     Section 5.07 ERISA. Borrower is in compliance in all material respects with
all applicable provisions of ERISA. Neither a Reportable Event nor a Prohibited
Transaction has occurred with respect to any Plan which could result in
liability of Borrower; no notice of intent to terminate a Plan has been filed
nor has any Plan been terminated within the past five (5) years; no circumstance
exists which constitutes grounds under Section 4042 of ERISA entitling the PBGC
to institute proceedings to terminate, or appoint a trustee to administer, a
Plan, nor has the PBGC instituted any such proceedings; Borrower and the ERISA
Affiliates have not completely or partially withdrawn under Sections 4201 or
4204 of ERISA from a Multiemployer Plan; Borrower and the ERISA Affiliates have
met the minimum funding requirements of Section 412 of the Code and Section 302
of ERISA of each with respect to the Plans of each and there is no material
“Unfunded Current Liability” (as such quoted term is defined in ERISA) with
respect to any Plan established or maintained by each; and Borrower and the
ERISA Affiliates have not incurred any liability to the PBGC under ERISA (other
than for the payment of premiums under Section 4007 of ERISA). No part of the
funds to be used by Borrower in satisfaction of its obligations under this
Agreement constitute “plan assets” of any “employee benefit plan” within the
meaning of ERISA or of any “plan” within the meaning of Section 4975(e)(1) of
the Code, as interpreted by the

-40-



--------------------------------------------------------------------------------



 



Internal Revenue Service and the U.S. Department of Labor in rules, regulations,
releases, bulletins or as interpreted under applicable case law.

     Section 5.08 No Default on Outstanding Judgments or Orders, Etc. Borrower
and each of its Material Affiliates have satisfied all judgments which are not
being appealed or which are not fully covered by insurance, and are not in
default with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any court, arbitrator or federal, state, municipal or other
Governmental Authority, commission, board, bureau, agency or instrumentality,
domestic or foreign.

     Section 5.09 No Defaults on Other Agreements. Except as disclosed to
Administrative Agent in writing (who shall provide such information, promptly
upon receipt, to each of the Banks), Borrower is not a party to any indenture,
loan or credit agreement or any lease or other agreement or instrument or
subject to any partnership, trust or other restriction which is likely to result
in a Material Adverse Change. Borrower is not in default in any respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument which is likely to result in
a Material Adverse Change. Borrower and each of its Material Affiliates are in
compliance in all material respects with all Laws applicable to it, except where
no Material Adverse Change could occur as a result of such non-compliance.

     Section 5.10 Government Regulation. Borrower is not subject to regulation
under the Investment Company Act of 1940 or any statute or regulation limiting
its ability to incur indebtedness for money borrowed as contemplated hereby.

     Section 5.11 Environmental Protection. To the best of Borrower’s knowledge,
none of Borrower’s or its Material Affiliates’ properties contains any Hazardous
Materials that, under any Environmental Law currently in effect, (1) would
impose liability on Borrower that is likely to result in a Material Adverse
Change or (2) is likely to result in the imposition of a Lien on any assets of
Borrower or its Material Affiliates, in each case if not properly handled in
accordance with applicable Law or not covered by insurance or a bond, in either
case reasonably satisfactory to Administrative Agent. To the best of Borrower’s
knowledge, neither it nor any of its Material Affiliates is in material
violation of, or subject to any existing, pending or threatened material
investigation or proceeding by any Governmental Authority under any
Environmental Law.

     Section 5.12 Solvency. Borrower is, and upon consummation of the
transactions contemplated by this Agreement, the other Loan Documents and any
other documents, instruments or agreements relating thereto, will be, Solvent.

     Section 5.13 Financial Statements. The Borrower’s Consolidated Financial
Statements most recently delivered to the Banks pursuant to the terms of this
Agreement are in all material respects complete and correct and fairly present
the financial condition of the subject thereof as of the dates of and for the
periods covered by such statements, all in accordance with GAAP. There has been
no Material Adverse Change since the date of such most recently delivered
Borrower’s Consolidated Financial Statements.

     Section 5.14 Valid Existence of Affiliates. At the Closing Date, the only
Material Affiliates of Borrower are listed on EXHIBIT C. Each Material Affiliate
is a corporation,

-41-



--------------------------------------------------------------------------------



 



partnership or limited liability company duly organized and existing in good
standing under the Laws of the jurisdiction of its formation. As to each
Material Affiliate, its correct name, the jurisdiction of its formation,
Borrower’s percentage of beneficial interest therein, and the type of business
in which it is primarily engaged, are set forth on said EXHIBIT C. Borrower and
each of its Material Affiliates have the power to own their respective
properties and to carry on their respective businesses now being conducted. Each
Material Affiliate is duly qualified as a foreign corporation to do business and
is in good standing in every jurisdiction in which the nature of the respective
businesses conducted by it or its respective properties, owned or held under
lease, make such qualification necessary and where the failure to be so
qualified would cause a Material Adverse Change.

     Section 5.15 Insurance. Borrower and each of its Material Affiliates have
in force paid insurance with financially sound and reputable insurance companies
or associations in such amounts and covering such risks as are usually carried
by companies engaged in the same type of business and similarly situated.

     Section 5.16 Accuracy of Information; Full Disclosure. Neither this
Agreement nor any documents, financial statements, reports, notices, schedules,
certificates, statements or other writings furnished by or on behalf of Borrower
to Administrative Agent or any Bank in connection with the negotiation of this
Agreement or the consummation of the transactions contemplated hereby, or
required herein to be furnished by or on behalf of Borrower (other than
projections which are made by Borrower in good faith), contains any untrue or
misleading statement of a material fact or omits a material fact necessary to
make the statements herein or therein not misleading. To the best of Borrower’s
knowledge, there is no fact which Borrower has not disclosed to Administrative
Agent and the Banks in writing which materially affects adversely nor, so far as
Borrower can now foresee, will materially affect adversely the business affairs
or financial condition of Borrower or the ability of Borrower to perform this
Agreement and the other Loan Documents.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any of the Notes shall remain unpaid or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party hereunder
or under any other Loan Document, Borrower shall, and, in the case of Sections
6.01 through 6.07, inclusive, shall cause each of its Material Affiliates to:

     Section 6.01 Maintenance of Existence. Preserve and maintain its legal
existence and good standing in the jurisdiction of its organization, and qualify
and remain qualified as a foreign entity in each other jurisdiction in which
such qualification is required except to the extent that failure to be so
qualified in such other jurisdictions is not likely to result in a Material
Adverse Change.

     Section 6.02 Maintenance of Records. Keep adequate records and books of
account, in which complete entries will be made reflecting all of its financial
transactions, in accordance with GAAP.

-42-



--------------------------------------------------------------------------------



 



     Section 6.03 Maintenance of Insurance. At all times, maintain and keep in
force insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same type of business and similarly situated, which
insurance shall be acceptable to Administrative Agent and may provide for
reasonable deductibility from coverage thereof. In connection with the
foregoing, it is understood that Borrower’s earthquake insurance coverage in
place as of the Closing Date is acceptable to Administrative Agent.

     Section 6.04 Compliance with Laws; Payment of Taxes. Comply in all material
respects with all Laws applicable to it or to any of its properties or any part
thereof, such compliance to include, without limitation, paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon its property, except to the extent they are the subject of a Good
Faith Contest.

     Section 6.05 Right of Inspection. At any reasonable time and from time to
time upon reasonable notice, permit Administrative Agent or any Bank or any
agent or representative thereof to examine and make copies and abstracts from
its records and books of account and visit its properties and to discuss its
affairs, finances and accounts with the independent accountants of Borrower.

     Section 6.06 Compliance With Environmental Laws. Comply in all material
respects with all applicable Environmental Laws and timely pay or cause to be
paid all costs and expenses incurred in connection with such compliance, except
to the extent there is a Good Faith Contest.

     Section 6.07 Maintenance of Properties. Do all things reasonably necessary
to maintain, preserve, protect and keep its properties in good repair, working
order and condition except where the cost thereof is not in Borrower’s best
interests and the failure to do so would not result in a Material Adverse
Change.

     Section 6.08 Payment of Costs. Pay all costs and expenses required for the
satisfaction of the conditions of this Agreement.

     Section 6.09 Reporting and Miscellaneous Document Requirements. Furnish
directly to Administrative Agent (who shall provide, promptly upon receipt, to
each of the Banks):

       (1) Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each Fiscal Year, Borrower’s
Consolidated Financial Statements as of the end of and for such Fiscal Year, in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year and audited by Borrower’s
Accountants;

       (2) Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) days after the end of each calendar quarter (other than
the last quarter of the Fiscal Year), the unaudited Borrower’s Consolidated
Financial Statements as of the end of and for such calendar quarter, in
reasonable detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year;

-43-



--------------------------------------------------------------------------------



 



       (3) Certificate of No Default and Financial Compliance. Within ninety
(90) days after the end of each Fiscal Year and within forty-five (45) days
after the end of each calendar quarter, a certificate of Borrower’s chief
financial officer or treasurer (a) stating that, to the best of his or her
knowledge, no Default or Event of Default has occurred and is continuing, or if
a Default or Event of Default has occurred and is continuing, specifying the
nature thereof and the action which is proposed to be taken with respect
thereto; (b) stating that the covenants contained in Sections 7.02, 7.03 and
7.04 and in Article VIII have been complied with (or specifying those that have
not been complied with) and including computations demonstrating such compliance
(or non-compliance); (c) setting forth the details of all items comprising Total
Outstanding Indebtedness, Secured Indebtedness, Unencumbered Combined EBITDA,
Interest Expense and Unsecured Indebtedness (including amount, maturity,
interest rate and amortization requirements with respect to all Indebtedness and
including an occupancy report for each Unencumbered Wholly-Owned Asset for each
of the preceding four (4) calendar quarters and for such four (4) calendar
quarter-period as a whole); and (d) only at the end of each Fiscal Year, stating
Borrower’s taxable income;

       (4) Certificate of Borrower’s Accountants. Simultaneously with the
delivery of the annual financial statements required by paragraph (1) of this
Section, (a) a statement of Borrower’s Accountants who audited such financial
statements comparing the computations set forth in the financial compliance
certificate required by paragraph (3) of this Section to the audited financial
statements required by paragraph (1) of this Section and (b) when the audited
financial statements required by paragraph (1) of this Section have a qualified
auditor’s opinion, a statement of Borrower’s Accountants who audited such
financial statements of whether any Default or Event of Default has occurred and
is continuing;

       (5) Notice of Litigation. Promptly after the commencement and knowledge
thereof, notice of all actions, suits, and proceedings before any court or
arbitrator, affecting Borrower which, if determined adversely to Borrower is
likely to result in a Material Adverse Change;

       (6) Notices of Defaults and Events of Default. As soon as possible and in
any event within ten (10) days after Borrower becomes aware of the occurrence of
a material Default or any Event of Default, a written notice (which notice shall
state that it is a “Notice of Default”) setting forth the details of such
Default or Event of Default and the action which is proposed to be taken with
respect thereto;

       (7) Sales or Acquisitions of Assets. Promptly after the occurrence
thereof, written notice (which may be in the form of a press release sent to
Administrative Agent) of (i) any Disposition or acquisition (including
Acquisitions) of assets (other than acquisitions or Dispositions of investments
such as certificates of deposit, Treasury securities, money market deposits and
other similar financial instruments in the ordinary course of Borrower’s cash
management) with respect to which Borrower is required to file an “8-K”, or
(ii) the granting of a Lien on any Unencumbered Wholly-Owned Asset or
Unencumbered Land or Construction-In-Process, together with, in the case of any
acquisition of such an asset, copies of all material agreements governing the
acquisition and historical financial information and Borrower’s projections with
respect to the property acquired;

-44-



--------------------------------------------------------------------------------



 



       (8) Material Adverse Change. As soon as is practicable and in any event
within five (5) days after knowledge of the occurrence of any event or
circumstance which is likely to result in or has resulted in a Material Adverse
Change, written notice thereof;

       (9) Offices. Thirty (30) days’ prior written notice of any change in the
chief executive office or principal place of business of Borrower;

       (10) Environmental and Other Notices. As soon as possible and in any
event within ten (10) days after receipt, copies of all Environmental Notices
received by Borrower which are not received in the ordinary course of business
and which relate to a situation which is likely to result in a Material Adverse
Change;

       (11) Insurance Coverage. Promptly, such information concerning Borrower‘s
insurance coverage as Administrative Agent may reasonably request;

       (12) Proxy Statements, Etc.. Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports which
Borrower or its Material Affiliates sends to its shareholders, and copies of all
regular, periodic and special reports, and all registration statements which
Borrower or its Material Affiliates files with the Securities and Exchange
Commission or any Governmental Authority which may be substituted therefor, or
with any national securities exchange;

       (13) Operating Statements. As soon as available and in any event within
forty-five (45) days after the end of each calendar quarter, an operating
statement for each property directly or indirectly owned in whole or in part by
Borrower;

       (14) Capital Expenditures. As soon as available and in any event within
forty-five (45) days after the end of each Fiscal Year, a schedule of such
Fiscal Year’s capital expenditures and a budget for the next Fiscal Year’s
planned capital expenditures for each property directly or indirectly owned in
whole or in part by Borrower; and

       (15) General Information. Promptly, such other information respecting the
condition or operations, financial or otherwise, of Borrower or any properties
of Borrower as Administrative Agent may from time to time reasonably request.

     Section 6.10 Principal Prepayments as a Result of Reduction in Total Loan
Commitment. If the outstanding principal amount under the Notes at any time
exceeds the Total Loan Commitment, Borrower shall, within ten (10) days of
Administrative Agent’s written demand, make a payment in the amount of such
excess in reduction of such outstanding principal balance.

ARTICLE VII

NEGATIVE COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party hereunder
or under any other Loan Document, Borrower shall not do any or all of the
following:

-45-



--------------------------------------------------------------------------------



 



     Section 7.01 Mergers Etc. Merge or consolidate with (except where Borrower
is the surviving entity), or sell, assign, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired).

     Section 7.02 Investments. Directly or indirectly, make any loan or advance
to any Person or purchase or otherwise acquire any capital stock, assets,
obligations or other securities of, make any capital contribution to, or
otherwise invest in, or acquire any interest in, any Person (any such
transaction, an “Investment”) if such Investment constitutes the acquisition of
a minority interest in a Person (a “Minority Interest”) and the amount of such
Investment, together with the value of all other Minority Interests, would
exceed 20% of Capitalization Value, determined as of the end of the most recent
calendar quarter for which Borrower is required to have reported financial
results pursuant to Section 6.09. A 50% beneficial interest in a Person, in
connection with which the holder thereof exercises joint control over such
Person with the holder(s) of the other 50% beneficial interest, shall not
constitute a “Minority Interest” for purposes of this Section.

     Section 7.03 Sale of Assets. Effect (i) a Disposition of any of its now
owned or hereafter acquired assets (including equity interests therein),
including assets in which Borrower owns a beneficial interest through its
ownership of interests in joint ventures, (a) in one or more transactions after
the Closing Date aggregating more than 25% of Capitalization Value or (b) if
after giving effect to such Disposition, a Default or Event of Default would
exist, or (ii) the granting of a Lien on any Unencumbered Wholly-Owned Assets or
Unencumbered Land and Construction-In-Process, if after granting such Lien, a
Default or Event of Default would exist.

     Section 7.04 Distributions. In addition to the limitations under
Section 8.07, during the existence of any Event of Default, make, declare or
pay, directly or indirectly, any dividend or distribution to any of its equity
holders in an amount greater than the minimum dividend or distribution required
under the Code to maintain the real estate investment trust status of Borrower
under the Code, as evidenced by a detailed certificate of Borrower’s chief
financial officer or treasurer reasonably satisfactory in form and substance to
Administrative Agent; provided, however, that following acceleration of the
maturity of the Notes, Borrower shall not, directly or indirectly, make, declare
or pay any dividend or distribution to any of its equity holders.

ARTICLE VIII

FINANCIAL COVENANTS

So long as any of the Notes shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to any Bank Party under this
Agreement or under any other Loan Document, Borrower shall not permit or suffer
any or all of the following:

     Section 8.01 Consolidated Tangible Net Worth. At any time, Consolidated
Tangible Net Worth to be less than $2,000,000,000.

     Section 8.02 Relationship of Total Outstanding Indebtedness to
Capitalization Value. At any time, Total Outstanding Indebtedness to exceed 60%
of Capitalization Value.

-46-



--------------------------------------------------------------------------------



 



     Section 8.03 Relationship of Combined EBITDA to Interest Expense. For any
calendar quarter, the ratio of (1) Combined EBITDA to (2) Interest Expense (each
for the twelve (12)-month period ending with such quarter), to be less than 2.25
to 1.00.

     Section 8.04 Relationship of Combined EBITDA to Combined Debt Service. For
any calendar quarter, the ratio of (1) Combined EBITDA to (2) Combined Debt
Service (each for the twelve (12)-month period ending with such quarter), to be
less than 1.80 to 1.00.

     Section 8.05 Ratio of Unsecured Indebtedness to Unencumbered Asset Value.
At any time, the ratio of (1) Unsecured Indebtedness to (2) Unencumbered Asset
Value to exceed 60%.

     Section 8.06 Relationship of Unencumbered Combined EBITDA to Unsecured
Interest Expense. For any calendar quarter, the ratio of (1) Unencumbered
Combined EBITDA to (2) Unsecured Interest Expense (each for such calendar
quarter), to be less than 2.00 to 1.00.

     Section 8.07 Relationship of Dividends to Funds From Operations. For any
calendar year, dividends declared by Borrower on to exceed 95% of Funds From
Operations, each for such calendar year, or such greater amount as may be
required under the Code to maintain the real estate investment trust status of
Borrower under the Code, as evidenced by a detailed certificate of Borrower’s
chief financial officer or treasurer reasonably satisfactory in form and
substance to Administrative Agent.

     Section 8.08 Relationship of Secured Indebtedness to Capitalization Value.
At any time, Secured Indebtedness to exceed 40% of Capitalization Value.

ARTICLE IX

EVENTS OF DEFAULT

     Section 9.01 Events of Default. Any of the following events shall be an
“Event of Default”:

       (1) If Borrower shall fail to pay the principal of any Notes as and when
due, and such failure to pay shall continue unremedied for five (5) days after
the due date of such amount; or fail to pay interest accruing on any Notes as
and when due, and such failure to pay shall continue unremedied for five
(5) days after written notice by Administrative Agent of such failure to pay; or
fail to make any payment required under Section 6.10 as and when due; or fail to
pay any fee or any other amount due under this Agreement, any other Loan
Document or the Supplemental Fee Letter as and when due and such failure to pay
shall continue unremedied for two (2) Banking Days after written notice by
Administrative Agent of such failure to pay; or

       (2) If any representation or warranty made by Borrower in this Agreement
or in any other Loan Document or which is contained in any certificate,
document, opinion, financial or other statement furnished at any time under or
in connection with a Loan Document shall prove to have been incorrect in any
material respect on or as of the date made; or

-47-



--------------------------------------------------------------------------------



 



       (3) If Borrower shall fail (a) to perform or observe any term, covenant
or agreement contained in Article VII or Article VIII; or (b) to perform or
observe any term, covenant or agreement contained in this Agreement (other than
obligations specifically referred to elsewhere in this Section 9.01) or any Loan
Document, or any other document executed by Borrower and delivered to
Administrative Agent or the Banks in connection with the transactions
contemplated hereby and such failure under this clause (b) shall remain
unremedied for thirty (30) consecutive calendar days after notice thereof (or
such shorter cure period as may be expressly prescribed in the applicable
document); provided, however, that if any such default under clause (b) above
cannot by its nature be cured within such thirty (30) day, or shorter, as the
case may be, grace period and so long as Borrower shall have commenced cure
within such thirty (30) day, or shorter, as the case may be, grace period and
shall, at all times thereafter, diligently prosecute the same to completion,
Borrower shall have an additional period, not to exceed sixty (60) days, to cure
such default; in no event, however, is the foregoing intended to effect an
extension of the Maturity Date; or

       (4) If Borrower shall fail (a) to pay any Recourse Debt (other than the
payment obligations described in paragraph (1) of this Section) in any amount,
or any Debt (other than Recourse Debt) in an amount equal to or greater than
$50,000,000, in any such case when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) after the expiration of any
applicable grace period, or (b) to perform or observe any material term,
covenant, or condition under any agreement or instrument relating to any such
Debt, when required to be performed or observed, if the effect of such failure
to perform or observe is to accelerate, or to permit the acceleration of, after
the giving of notice or the lapse of time, or both (other than in cases where,
in the judgment of the Majority Banks, meaningful discussions likely to result
in (i) a waiver or cure of the failure to perform or observe, or (ii) otherwise
averting such acceleration are in progress between Borrower and the obligee of
such Debt), the maturity of such Debt, or any such Debt shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
or otherwise required prepayment), prior to the stated maturity thereof; or

       (5) If Borrower, or any Affiliate of Borrower to which $50,000,000 or
more of Capitalization Value is attributable, shall (a) generally not, or be
unable to, or shall admit in writing its inability to, pay its debts as such
debts become due; or (b) make an assignment for the benefit of creditors,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets; or (c) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation Law of any jurisdiction, whether now or
hereafter in effect; or (d) have had any such petition or application filed or
any such proceeding shall have been commenced, against it, in which an
adjudication or appointment is made or order for relief is entered, or which
petition, application or proceeding remains undismissed or unstayed for a period
of sixty (60) days or more; or (e) be the subject of any proceeding under which
all or a substantial part of its assets may be subject to seizure, forfeiture or
divestiture; or (f) by any act or omission indicate its consent to, approval of
or acquiescence in any such petition, application or proceeding or order for
relief or the appointment of a custodian, receiver or trustee for all or any
substantial part of its property; or (g) suffer any such custodianship,

-48-



--------------------------------------------------------------------------------



 



receivership or trusteeship for all or any substantial part of its property, to
continue undischarged for a period of sixty (60) days or more; or

       (6) If one or more judgments, decrees or orders for the payment of money
in an amount in excess of 5% of Consolidated Tangible Net Worth (excluding any
such judgments, decrees or orders which are fully covered by insurance) in the
aggregate shall be rendered against Borrower or any of its Material Affiliates,
and any such judgments, decrees or orders shall continue unsatisfied and in
effect for a period of thirty (30) consecutive days without being vacated,
discharged, satisfied or stayed or bonded pending appeal; or

       (7) If any of the following events shall occur or exist with respect to
Borrower or any ERISA Affiliate: (a) any Prohibited Transaction involving any
Plan; (b) any Reportable Event with respect to any Plan; (c) the filing under
Section 4041 of ERISA of a notice of intent to terminate any Plan or the
termination of any Plan; (d) any event or circumstance which would constitute
grounds for the termination of, or for the appointment of a trustee to
administer, any Plan under Section 4042 of ERISA, or the institution by the PBGC
of proceedings for any such termination or appointment under Section 4042 of
ERISA; or (e) complete or partial withdrawal under Section 4201 or 4204 of ERISA
from a Multiemployer Plan or the reorganization, insolvency, or termination of
any Multiemployer Plan; and in each case above, if such event or conditions, if
any, could in the reasonable opinion of any Bank subject Borrower to any tax,
penalty, or other liability to a Plan, Multiemployer Plan, the PBGC or otherwise
(or any combination thereof) which in the aggregate exceeds or is likely to
exceed $50,000; or

       (8) If at any time Borrower is not a qualified real estate investment
trust under Sections 856 through 860 of the Code or is not a publicly traded
company listed on the New York Stock Exchange; or

       (9) If at any time any portion of Borrower’s assets constitute plan
assets for ERISA purposes (within the meaning of C.F.R. §2510.3-101); or

       (10) If, in the reasonable judgment of all of the Banks (and the basis
for such determination is provided to Borrower in writing in reasonable detail),
there shall occur a Material Adverse Change; or

       (11) If, during any period of up to twelve (12) consecutive months
commencing on or after the Closing Date, individuals who were directors of
Borrower at the beginning of such period (the “Continuing Directors”), plus any
new directors whose election or appointment was approved by a majority of the
Continuing Directors then in office, shall cease for any reason to constitute a
majority of the Board of Directors of Borrower; or

       (12) If, through any transaction or series of related transactions, any
Person (including Affiliates of such Person) shall acquire beneficial ownership,
directly or indirectly, of securities of Borrower (or of securities convertible
into securities of Borrower) representing 25% or more of the combined voting
power of all securities of Borrower entitled to vote in the election of
directors.

-49-



--------------------------------------------------------------------------------



 



     Section 9.02 Remedies. If any Event of Default shall occur and be
continuing, Administrative Agent shall, upon request of the Majority Banks, by
notice to Borrower, (1) declare the outstanding balance of the Notes, all
interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such balance, all such interest, and all
such amounts due under this Agreement and under any other Loan Document shall
become and be forthwith due and payable, without presentment, demand, protest,
or further notice of any kind, all of which are hereby expressly waived by
Borrower; and/or (2) exercise any remedies provided in any of the Loan Documents
or by law. Notwithstanding the foregoing, if an Event of Default under
Section 9.01(10) shall occur and be continuing, Administrative Agent shall not
be entitled to exercise the foregoing remedies until (1) it has received a
written notice from all of the Banks (the “Unanimous Bank Notices”)
(i) requesting Administrative Agent exercise such remedies and (ii) indicating
each Bank’s conclusion in its reasonable judgment that a Material Adverse Change
has occurred and (2) Administrative Agent has provided notice to Borrower,
together with copies of all of the Unanimous Bank Notices.

ARTICLE X

ADMINISTRATIVE AGENT; RELATIONS AMONG BANKS

     Section 10.01 Appointment, Powers and Immunities of Administrative Agent.
Each Bank hereby irrevocably appoints and authorizes Administrative Agent to act
as its agent hereunder and under any other Loan Document with such powers as are
specifically delegated to Administrative Agent by the terms of this Agreement
and any other Loan Document, together with such other powers as are reasonably
incidental thereto. Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and any
other Loan Document or required by Law, and shall not by reason of this
Agreement be a fiduciary or trustee for any Bank except to the extent that
Administrative Agent acts as an agent with respect to the receipt or payment of
funds (nor shall Administrative Agent have any fiduciary duty to Borrower nor
shall any Bank have any fiduciary duty to Borrower or to any other Bank). No
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into this Agreement or otherwise exist against Administrative Agent.
Neither Administrative Agent nor any of its directors, officers, employees,
attorneys-in-fact or affiliates shall be responsible to the Banks for any
recitals, statements, representations or warranties made by Borrower or any
officer, partner or official of Borrower or any other Person contained in this
Agreement or any other Loan Document, or in any certificate or other document or
instrument referred to or provided for in, or received by any of them under,
this Agreement or any other Loan Document, or for the value, legality, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein, for the perfection or priority of any Lien
securing the Obligations or for any failure by Borrower to perform any of its
obligations hereunder or thereunder. Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
Administrative Agent nor any of its directors, officers, employees,
attorneys-in-fact, agents or affiliates shall be liable or responsible for any
action taken or omitted to be taken by it or them hereunder or under any other
Loan Document or in connection herewith or therewith, except for its or their
own gross negligence or willful misconduct. Borrower

-50-



--------------------------------------------------------------------------------



 



shall pay any fee agreed to by Borrower and Administrative Agent with respect to
Administrative Agent’s services hereunder.

     Section 10.02 Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent.
Administrative Agent may deem and treat each Bank as the holder of the Loan made
by it for all purposes hereof and shall not be required to deal with any Person
who has acquired a Participation in any Loan or Participation from a Bank. As to
any matters not expressly provided for by this Agreement or any other Loan
Document, Administrative Agent shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Majority Banks, Super-Majority Banks or all Banks, as required by this
Agreement, and such instructions of the Majority Banks, Super-Majority Banks or
all Banks, as the case may be, and any action taken or failure to act pursuant
thereto, shall be binding on all of the Banks and any other holder of all or any
portion of any Loan or Participation.

     Section 10.03 Defaults. Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default or Event of Default unless
Administrative Agent has received notice from a Bank or Borrower specifying such
Default or Event of Default and stating that such notice is a “Notice of
Default.” In the event that Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, Administrative Agent shall give
prompt notice thereof to the Banks. Administrative Agent, following consultation
with the Banks, shall (subject to Section 10.07 and Section 12.02) take such
action with respect to such Default or Event of Default which is continuing as
shall be directed by the Majority Banks; provided that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable in the best interest of
the Banks; and provided further that Administrative Agent shall not send a
notice of Default or acceleration to Borrower without the approval of the
Majority Banks. In no event shall Administrative Agent be required to take any
such action which it determines to be contrary to Law or to the Loan Documents.
Each of the Banks acknowledges and agrees that no individual Bank may separately
enforce or exercise any of the provisions of any of the Loan Documents,
including, without limitation, the Notes, other than through Administrative
Agent.

     Section 10.04 Rights of Administrative Agent as a Bank. With respect to its
Loan Commitment and the Loan provided by it, Administrative Agent in its
capacity as a Bank hereunder shall have the same rights and powers hereunder as
any other Bank and may exercise the same as though it were not acting as
Administrative Agent, and the term “Bank” or “Banks” shall, unless the context
otherwise indicates, include Administrative Agent in its capacity as a Bank.
Administrative Agent and its Affiliates may (without having to account therefor
to any Bank) accept deposits from, lend money to (on a secured or unsecured
basis), and generally engage in any kind of banking, trust or other business
with Borrower (and any Affiliates of Borrower) as if it were not acting as
Administrative Agent.

-51-



--------------------------------------------------------------------------------



 



     Section 10.05 Indemnification of Administrative Agent. Each Bank agrees to
indemnify Administrative Agent (to the extent not reimbursed under Section 12.04
or under the applicable provisions of any other Loan Document, but without
limiting the obligations of Borrower under Section 12.04 or such provisions),
for its Pro Rata Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document or any other documents contemplated by or
referred to herein or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under Section 12.04) or under the applicable provisions of any
other Loan Document or the enforcement of any of the terms hereof or thereof or
of any such other documents or instruments; provided that no Bank shall be
liable for (1) any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified, (2) any loss of
principal or interest with respect to Administrative Agent’s Loan or (3) any
loss suffered by Administrative Agent in connection with a swap or other
interest rate hedging arrangement entered into with Borrower.

     Section 10.06 Non-Reliance on Administrative Agent and Other Banks. Each
Bank agrees that it has, independently and without reliance on Administrative
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of Borrower and the decision to
enter into this Agreement and that it will, independently and without reliance
upon Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any other Loan Document. Administrative Agent shall not be required to keep
itself informed as to the performance or observance by Borrower of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of
Borrower. Except for notices, reports and other documents and information
expressly required to be furnished to the Banks by Administrative Agent
hereunder, Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the affairs,
financial condition or business of Borrower (or any Affiliate of Borrower) which
may come into the possession of Administrative Agent or any of its Affiliates.
Administrative Agent shall not be required to file this Agreement, any other
Loan Document or any document or instrument referred to herein or therein, for
record or give notice of this Agreement, any other Loan Document or any document
or instrument referred to herein or therein, to anyone.

     Section 10.07 Failure of Administrative Agent to Act. Except for action
expressly required of Administrative Agent hereunder, Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Banks under Section 10.05 in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. If any indemnity furnished by the
Banks to Administrative Agent for any purpose shall, in the reasonable opinion
of Administrative Agent, be insufficient or become impaired, Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
action indemnified against until such additional indemnity is furnished.

-52-



--------------------------------------------------------------------------------



 



     Section 10.08 Resignation or Removal of Administrative Agent.
Administrative Agent hereby agrees not to unilaterally resign except in the
event it becomes an Affected Bank and is removed or replaced as a Bank pursuant
to Section 3.07, in which event it shall have the right to resign. Fleet agrees
that it may be replaced as Administrative Agent by the Majority Banks if its
Loan Commitment is reduced to $25,000,000 or less through assignments to
Assignees. In addition, Administrative Agent may be removed at any time with
cause by the Super-Majority Banks. In the case of any removal of Administrative
Agent, Borrower and the Banks shall be promptly notified thereof. Upon any such
resignation or removal of Administrative Agent, the Super-Majority Banks shall
have the right to appoint a successor Administrative Agent, which successor
Administrative Agent, so long as it is reasonably acceptable to the
Super-Majority Banks, shall be that Bank then having the greatest Loan
Commitment; if two (2) or more Banks have an equal greatest Loan Commitment, the
Super-Majority Banks shall select between or among them. If no successor
Administrative Agent shall have been so appointed by the Super-Majority Banks
and shall have accepted such appointment within thirty (30) days after the
Super-Majority Banks’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be one of the Banks. The Super-Majority Banks
or the retiring Administrative Agent, as the case may be, shall upon the
appointment of a successor Administrative Agent promptly so notify Borrower and
the other Banks. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent’s removal hereunder as
Administrative Agent, the provisions of this Article X shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as Administrative Agent.

     Section 10.09 Amendments Concerning Agency Function. Notwithstanding
anything to the contrary contained herein, Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification hereof or of any
other Loan Document which affects its duties, rights, and/or function hereunder
or thereunder unless it shall have given its prior written consent thereto.

     Section 10.10 Liability of Administrative Agent. Administrative Agent shall
not have any liabilities or responsibilities to Borrower on account of the
failure of any Bank to perform its obligations hereunder or to any Bank on
account of the failure of Borrower to perform its obligations hereunder or under
any other Loan Document.

     Section 10.11 Transfer of Agency Function. Without the consent of Borrower
or any Bank, Administrative Agent may at any time or from time to time transfer
its functions as Administrative Agent hereunder to any of its offices wherever
located in the United States, provided that Administrative Agent shall promptly
notify Borrower and the Banks thereof.

     Section 10.12 Non-Receipt of Funds by Administrative Agent. (a) Unless
Administrative Agent shall have received notice from a Bank or Borrower (either
one as appropriate being the “Payor”) prior to the date on which such Bank is to
make payment hereunder to Administrative Agent of the proceeds of a Loan or
Borrower is to make payment to Administrative Agent, as the case may be (either
such payment being a “Required Payment”), which notice shall be effective upon
receipt, that the Payor will not make the Required Payment in

-53-



--------------------------------------------------------------------------------



 



full to Administrative Agent, Administrative Agent may assume that the Required
Payment has been made in full to Administrative Agent on such date, and
Administrative Agent in its sole discretion may, but shall not be obligated to,
in reliance upon such assumption, make the amount thereof available to the
intended recipient on such date. If and to the extent the Payor shall not have
in fact so made the Required Payment in full to Administrative Agent, the
recipient of such payment shall repay to Administrative Agent forthwith on
demand such amount made available to it together with interest thereon, for each
day from the date such amount was so made available by Administrative Agent
until the date Administrative Agent recovers such amount, at the customary rate
set by Administrative Agent for the correction of errors among Banks for three
(3) Banking Days and thereafter at the Base Rate.

     (a) If, after Administrative Agent has paid each Bank’s share of any
payment received or applied by Administrative Agent in respect of the Loan, that
payment is rescinded or must otherwise be returned or paid over by
Administrative Agent, whether pursuant to any bankruptcy or insolvency Law,
sharing of payments clause of any loan agreement or otherwise, such Bank shall,
at Administrative Agent’s request, promptly return its share of such payment or
application to Administrative Agent, together with such Bank’s proportionate
share of any interest or other amount required to be paid by Administrative
Agent with respect to such payment or application. In addition, if a court of
competent jurisdiction shall adjudge that any amount received and distributed by
Administrative Agent is to be repaid, each Person to whom any such distribution
shall have been made shall either repay to Administrative Agent its share of the
amount so adjudged to be repaid or shall pay over to the same in such manner and
to such Persons as shall be determined by such court.

     Section 10.13 Withholding Taxes. Each Bank represents that it is entitled
to receive any payments to be made to it hereunder without the withholding of
any tax and will furnish to Administrative Agent such forms, certifications,
statements and other documents as Administrative Agent may request from time to
time to evidence such Bank’s exemption from the withholding of any tax imposed
by any jurisdiction or to enable Administrative Agent or Borrower to comply with
any applicable Laws or regulations relating thereto. Without limiting the effect
of the foregoing, if any Bank is not created or organized under the Laws of the
United States of America or any state thereof, such Bank will furnish to
Administrative Agent a United States Internal Revenue Service Form W-8ECI in
respect of all payments to be made to such Bank by Borrower or Administrative
Agent under this Agreement or any other Loan Document or a United States
Internal Revenue Service Form W-8BEN establishing such Bank’s complete exemption
from United States withholding tax in respect of payments to be made to such
Bank by Borrower or Administrative Agent under this Agreement or any other Loan
Document, or such other forms, certifications, statements or documents, duly
executed and completed by such Bank as evidence of such Bank’s exemption from
the withholding of U.S. tax with respect thereto. Administrative Agent shall not
be obligated to make any payments hereunder to such Bank in respect of any Loan
or Participation or such Bank’s Loan Commitment or obligation to purchase
Participations until such Bank shall have furnished to Administrative Agent the
requested form, certification, statement or document.

     Section 10.14 Minimum Commitment by Syndication Agent. In the event JPMC’s
individual Loan Commitment is reduced to $25,000,000 or less through
assignments, Borrower may replace JPMC as Syndication Agent with a lending
institution selected by Borrower. In

-54-



--------------------------------------------------------------------------------



 



making such selection, Borrower will consider in good faith Fleet, Morgan
Stanley Bank, Wells Fargo Bank, National Association and Deutsche Bank Trust
Company Americas.

     Section 10.15 Pro Rata Treatment. Except to the extent otherwise provided,
(1) each advance of proceeds of the Ratable Loans shall be made by the Banks;
(2) each reduction of the amount of the Total Loan Commitment under Section 2.10
shall be applied to the Loan Commitments of the Banks; and (3) each payment of
the fee accruing under paragraph (b) of Section 2.07 and clause (1) of
Section 2.16(f) shall be made for the account of the Banks, ratably according to
the amounts of their respective Loan Commitments. Except as otherwise expressly
provided in this Agreement, each payment in respect of principal or interest
under the Loans shall be applied to such obligations owing to the Banks pro rata
according to the respective amounts then due and owing to the Banks.

     Section 10.16 Sharing of Payments Among Banks. If a Bank shall obtain
payment of any principal of or interest on any Loan made by it through the
exercise of any right of setoff, banker’s lien, counterclaim, or by any other
means (including direct payment), and such payment results in such Bank
receiving a greater payment than it would have been entitled to had such payment
been paid directly to Administrative Agent for disbursement to the Banks, then
such Bank shall promptly purchase for cash from the other Banks Participations
in the Loans made by the other Banks in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Banks shall share ratably the benefit of such payment. To such end the Banks
shall make appropriate adjustments among themselves (by the resale of
Participations sold or otherwise) if such payment is rescinded or must otherwise
be restored. Borrower agrees that any Bank so purchasing a Participation in the
Loans made by other Banks may exercise all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such Participation. Nothing
contained herein shall require any Bank to exercise any such right or shall
affect the right of any Bank to exercise, and retain the benefits of exercising,
any such right with respect to any other indebtedness of Borrower.

     Section 10.17 Possession of Documents. Each Bank shall keep possession of
its own Ratable Loan Note and the Swing Lender shall keep possession of its
Swing Loan Note. Administrative Agent shall hold all the other Loan Documents
and related documents in its possession and maintain separate records and
accounts with respect thereto, and shall permit the Banks and their
representatives access at all reasonable times to inspect such Loan Documents,
related documents, records and accounts.

ARTICLE XI

NATURE OF OBLIGATIONS

     Section 11.01 Absolute and Unconditional Obligations. Borrower acknowledges
and agrees that its obligations and liabilities under this Agreement and under
the other Loan Documents shall be absolute and unconditional irrespective of
(1) any lack of validity or enforceability of any of the Obligations, any Loan
Documents, or any agreement or instrument relating thereto; (2) any change in
the time, manner or place of payment of, or in any other term in respect of, all
or any of the Obligations, or any other amendment or waiver of or consent to any
departure from any Loan Documents or any other documents or instruments executed
in connection with or related to the

-55-



--------------------------------------------------------------------------------



 



Obligations; (3) any exchange or release of any collateral, if any, or of any
other Person from all or any of the Obligations; or (4) any other circumstances
which might otherwise constitute a defense available to, or a discharge of,
Borrower or any other Person in respect of the Obligations.

     The obligations and liabilities of Borrower under this Agreement and other
Loan Documents shall not be conditioned or contingent upon the pursuit by any
Bank or any other Person at any time of any right or remedy against Borrower or
any other Person which may be or become liable in respect of all or any part of
the Obligations or against any collateral or security or guarantee therefor or
right of setoff with respect thereto.

     Section 11.02 Non-Recourse to Borrower’s Principals. Notwithstanding
anything to the contrary contained herein, in any of the other Loan Documents,
or in any other instruments, certificates, documents or agreements executed in
connection with the Loans (all of the foregoing, for purposes of this Section,
hereinafter referred to, individually and collectively, as the “Relevant
Documents”), no recourse under or upon any Obligation, representation, warranty,
promise or other matter whatsoever shall be had against any of Borrower’s
Principals and each Bank expressly waives and releases, on behalf of itself and
its successors and assigns, all right to assert any liability whatsoever under
or with respect to the Relevant Documents against, or to satisfy any claim or
obligation arising thereunder against, any of Borrower’s Principals or out of
any assets of Borrower’s Principals, provided, however, that nothing in this
Section shall be deemed to (1) release Borrower from any personal liability
pursuant to, or from any of its respective obligations under, the Relevant
Documents, or from personal liability for its fraudulent actions or fraudulent
omissions; (2) release any of Borrower’s Principals from personal liability for
its or his own fraudulent actions or fraudulent omissions; (3) constitute a
waiver of any obligation evidenced or secured by, or contained in, the Relevant
Documents or affect in any way the validity or enforceability of the Relevant
Documents; or (4) limit the right of Administrative Agent and/or the Banks to
proceed against or realize upon any collateral hereafter given for the Loans or
any and all of the assets of Borrower (notwithstanding the fact that any or all
of Borrower’s Principals have an ownership interest in Borrower and, thereby, an
interest in the assets of Borrower) or to name Borrower (or, to the extent that
the same are required by applicable Law or are determined by a court to be
necessary parties in connection with an action or suit against Borrower or any
collateral hereafter given for the Loans, any of Borrower’s Principals) as a
party defendant in, and to enforce against any collateral hereafter given for
the Loans and/or assets of Borrower any judgment obtained by Administrative
Agent and/or the Banks with respect to, any action or suit under the Relevant
Documents so long as no judgment shall be taken (except to the extent taking a
judgment is required by applicable Law or determined by a court to be necessary
to preserve Administrative Agent’s and/or Banks’ rights against any collateral
hereafter given for the Loans or Borrower, but not otherwise) or shall be
enforced against Borrower’s Principals or their assets.

ARTICLE XII

MISCELLANEOUS

     Section 12.01 Binding Effect of Request for Advance. Borrower agrees that,
by its acceptance of any advance of proceeds of the Loans under this Agreement,
it shall be bound in all respects by the request for advance submitted on its
behalf in connection therewith with the same

-56-



--------------------------------------------------------------------------------



 



force and effect as if Borrower had itself executed and submitted the request
for advance and whether or not the request for advance is executed and/or
submitted by an authorized person.

     Section 12.02 Amendments and Waivers. No amendment or waiver of any
provision of this Agreement or any other Loan Document nor consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Majority Banks and, solely for purposes of
its acknowledgment thereof, Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given, provided, however, that no amendment, waiver or consent
shall, unless in writing and signed or consented to by (A) the Super-Majority
Banks modify any provision of Section 7.02, Article VIII or clause (11) or
(12) of Section 9.01, or any other provision requiring the consent of the
Super-Majority Banks; and (B) all the Banks do any of the following: (1) reduce
the principal of, or interest on, the Notes or any fees due hereunder or any
other amount due hereunder or under any Loan Document; (2) except as provided in
Section 2.18, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees due hereunder or under any Loan Document;
(3) change the definition of “Majority Banks” or “Super-Majority Banks”;
(4) amend this Section or any other provision requiring the consent of all the
Banks; or (5) waive any default under paragraph (5) of Section 9.01. Any advance
of proceeds of the Loans made, or any Letter of Credit issued, prior to or
without the fulfillment by Borrower of all of the conditions precedent thereto,
whether or not known to Administrative Agent and the Banks, shall not constitute
a waiver of the requirement that all conditions, including the non-performed
conditions, shall be required with respect to all future advances and issuances
of Letters of Credit. No failure on the part of Administrative Agent or any Bank
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof or preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or thing as
to which such determination, approval, consent or disapproval is requested and
(iii) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Bank shall reply promptly, but in any
event within ten (10) Banking Days (or five (5) Banking Days with respect to any
decision to accelerate or stop acceleration of the Loan) after receipt of the
request therefor by Administrative Agent (the “Bank Reply Period”). Unless a
Bank shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Bank Reply Period,
such Bank shall be deemed to have approved or consented to such recommendation
or determination.

     Section 12.03 Usury. Anything herein to the contrary notwithstanding, the
obligations of Borrower under this Agreement and the Notes shall be subject to
the limitation that payments of interest shall not be required to the extent
that receipt thereof would be contrary to provisions of Law applicable to a Bank
limiting rates of interest which may be charged or collected by such Bank.

     Section 12.04 Expenses; Indemnification. Borrower agrees (i) to reimburse
Administrative Agent on demand for all costs, expenses, and charges (including,
without limitation, all reasonable fees and charges of engineers, appraisers and
legal counsel) incurred by it in

-57-



--------------------------------------------------------------------------------



 



connection with the Loans and the preparation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto, and (ii) to reimburse each of the Banks for reasonable legal costs,
expenses and charges incurred by each of the Banks in connection with the
performance or enforcement of this Agreement, the Notes, or any other Loan
Documents; provided, however, that Borrower is not responsible for costs,
expenses and charges incurred by the Bank Parties in connection with the
administration or syndication of the Loans (other than the fees required by the
Supplemental Fee Letter). Borrower agrees to indemnify Administrative Agent and
each Bank and their respective directors, officers, employees and agents from,
and hold each of them harmless against, any and all losses, liabilities, claims,
damages or expenses incurred by any of them arising out of or by reason of
(x) any claims by brokers due to acts or omissions by Borrower, (y) this
Agreement or the transactions contemplated hereby or (z) any investigation or
litigation or other proceedings (including any threatened investigation or
litigation or other proceedings) relating to any actual or proposed use by
Borrower of the proceeds of the Loans, including without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation or litigation or other proceedings (but excluding any such
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified).

     The obligations of Borrower under this Section and under Article III shall
survive the repayment of all amounts due under or in connection with any of the
Loan Documents and the termination of the Loans, provided, however, that in the
case of Article III, such obligations shall survive only for a period of ninety
(90) days after such repayment and termination.

     Section 12.05 Assignment; Participation. This Agreement shall be binding
upon, and shall inure to the benefit of, Borrower, Administrative Agent, the
Banks and their respective successors and permitted assigns. Borrower may not
assign or transfer its rights or obligations hereunder.

     Any Bank may at any time grant to one or more banks or other institutions
(each a “Participant”) participating interests in its Loan (each a
"Participation”). In the event of any such grant by a Bank of a Participation to
a Participant, whether or not Borrower or Administrative Agent was given notice,
such Bank shall remain responsible for the performance of its obligations
hereunder, and Borrower and Administrative Agent shall continue to deal solely
and directly with such Bank in connection with such Bank’s rights and
obligations hereunder. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of Borrower hereunder and under
any other Loan Document including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such participation agreement may provide that
such Bank will not agree to any modification, amendment or waiver of this
Agreement described in clause (B)(1) through (B)(5) of Section 12.02 without the
consent of the Participant. Any Participant hereunder shall have the same
benefits as any Bank with respect to the yield protection and increased cost
provisions of Article III.

     Any Bank may at any time assign to any bank or other institution with the
consent of Administrative Agent and the Issuing Bank and, provided there exists
no Event of Default, Borrower, which consents shall not be unreasonably withheld
or delayed (such assignee, an “Assignee”), all, or a proportionate part of all,
of its rights and obligations under this Agreement

-58-



--------------------------------------------------------------------------------



 



and its Note, and such Assignee shall assume rights and obligations, pursuant to
an Assignment and Acceptance executed by such Assignee and the assigning Bank,
provided that, in each case, after giving effect to such assignment the
Assignee’s Loan Commitment, and, in the case of a partial assignment, the
assigning Bank’s Loan Commitment, each will be equal to or greater than
$5,000,000, provided, further, however, that the assigning Bank shall not be
required to maintain a Loan Commitment in the minimum amount aforesaid in the
event it assigns all of its rights and obligations under this Agreement and its
Note. Notwithstanding the provisions of the immediately preceding sentence, the
consent of Borrower shall not be required in the case of assignments by any Bank
provided that the Assignee thereunder (or a guarantor of such Assignee’s
obligations under this Agreement) has a credit rating of AA (or its equivalent)
or higher from a nationally recognized rating agency. Upon (i) execution and
delivery of such instrument, (ii) payment by such Assignee to the Bank of an
amount equal to the purchase price agreed between the Bank and such Assignee and
(iii) payment by such Assignee to Administrative Agent of a fee, for
Administrative Agent’s own account, in the amount of $3,500, such Assignee shall
be a Bank Party to this Agreement and shall have all the rights and obligations
of a Bank as set forth in such Assignment and Acceptance, and the assigning Bank
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this paragraph, substitute Ratable
Loan Notes (and, if applicable, Swing Loan Note) shall be issued to the
assigning Bank and Assignee by Borrower, in exchange for the return of the
original Ratable Loan Note (and, if applicable, Swing Loan Note). The
obligations evidenced by such substitute notes shall constitute “Obligations”
for all purposes of this Agreement and the other Loan Documents. In connection
with Borrower’s execution of substitute notes as aforesaid, Borrower shall
deliver to Administrative Agent evidence, satisfactory to Administrative Agent,
of all requisite corporate action to authorize Borrower’s execution and delivery
of the substitute notes and any related documents. If the Assignee is not
incorporated under the Laws of the United States of America or a state thereof,
it shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to Borrower and Administrative Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 10.13. Each Assignee shall be
deemed to have made the representations contained in, and shall be bound by the
provisions of, Section 10.13. Notwithstanding the foregoing, any Designated
Lender may assign at any time to its Designating Lender, without the consents
required by or other limitations set forth in the first sentence of this
paragraph, any or all of the Loans it may have funded hereunder and pursuant to
its Designation Agreement.

     Any Bank may at any time assign all or any portion of its rights under this
Agreement and its Note to a Federal Reserve Bank. No such assignment shall
release the transferor Bank from its obligations hereunder.

     Borrower recognizes that in connection with a Bank’s selling of
Participations or making of assignments, any or all documentation, financial
statements, appraisals and other data, or copies thereof, relevant to Borrower
or the Loans may be exhibited to and retained by any such Participant or
assignee or prospective Participant or assignee. In connection with a Bank’s
delivery of any financial statements and appraisals to any such Participant or
assignee or prospective Participant or assignee, such Bank shall also indicate
that the same are delivered on a confidential basis. Borrower agrees to provide
all assistance reasonably requested by a Bank to enable such Bank to sell
Participations or make assignments of its Loan as permitted by this Section.
Each Bank agrees

-59-



--------------------------------------------------------------------------------



 



to provide Borrower with notice of all Participations sold by such Bank to other
than its Affiliates. Any Bank or Participant may pledge its Loans or
Participations as collateral in accordance with applicable law.

     Section 12.06 Documentation Satisfactory. All documentation required from
or to be submitted on behalf of Borrower in connection with this Agreement and
the documents relating hereto shall be subject to the prior approval of, and be
satisfactory in form and substance to, Administrative Agent, its counsel and,
where specifically provided herein, the Banks. In addition, the persons or
parties responsible for the execution and delivery of, and signatories to, all
of such documentation, shall be acceptable to, and subject to the approval of,
Administrative Agent and its counsel and the Banks.

     Section 12.07 Notices. Unless the party to be notified otherwise notifies
the other party in writing as provided in this Section, and except as otherwise
provided in this Agreement, notices shall be given to Administrative Agent by
telephone, confirmed by writing, and to the Banks and to Borrower by ordinary
mail or overnight courier, receipt confirmed, addressed to such party at its
address on the signature page of this Agreement. Notices shall be effective
(1) if by telephone, at the time of such telephone conversation, (2) if given by
mail, three (3) days after mailing; and (3) if given by overnight courier, upon
receipt.

     Section 12.08 Setoff. Borrower agrees that, in addition to (and without
limitation of) any right of setoff, bankers’ lien or counterclaim a Bank may
otherwise have, each Bank shall be entitled, at its option, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of Borrower at any of such Bank’s offices, in Dollars or in any other
currency, against any amount payable by Borrower to such Bank under this
Agreement or such Bank’s Note, or any other Loan Document which is not paid when
due (regardless of whether such balances are then due to Borrower), in which
case it shall promptly notify Borrower and Administrative Agent thereof;
provided that such Bank’s failure to give such notice shall not affect the
validity thereof. Payments by Borrower hereunder or under the other Loan
Documents shall be made without setoff or counterclaim.

     Section 12.09 Table of Contents; Headings. Any table of contents and the
headings and captions hereunder are for convenience only and shall not affect
the interpretation or construction of this Agreement.

     Section 12.10 Severability. The provisions of this Agreement are intended
to be severable. If for any reason any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

     Section 12.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing any such
counterpart.

-60-



--------------------------------------------------------------------------------



 



     Section 12.12 Integration. The Loan Documents and Supplemental Fee Letter
set forth the entire agreement among the parties hereto relating to the
transactions contemplated thereby and supersede any prior oral or written
statements or agreements with respect to such transactions.

     Section 12.13 Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York
(without giving effect to New York’s principles of conflicts of Laws).

     Section 12.14 Waivers. In connection with the obligations and liabilities
as aforesaid, Borrower hereby waives (1) promptness and diligence; (2) notice of
any actions taken by any Bank Party under this Agreement, any other Loan
Document or any other agreement or instrument relating thereto except to the
extent otherwise provided herein; (3) all other notices, demands and protests,
and all other formalities of every kind in connection with the enforcement of
the Obligations, the omission of or delay in which, but for the provisions of
this Section, might constitute grounds for relieving Borrower of its obligations
hereunder; (4) any requirement that any Bank Party protect, secure, perfect or
insure any Lien on any collateral or exhaust any right or take any action
against Borrower or any other Person or any collateral; (5) any right or claim
of right to cause a marshalling of the assets of Borrower; and (6) all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code) or otherwise by reason of payment by Borrower, either jointly
or severally, pursuant to this Agreement or other Loan Documents.

     Section 12.15 Jurisdiction; Immunities. Borrower, Administrative Agent and
each Bank hereby irrevocably submit to the jurisdiction of any New York State or
United States Federal court sitting in New York City over any action or
proceeding arising out of or relating to this Agreement, the Notes or any other
Loan Document. Borrower, Administrative Agent, and each Bank irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or United States Federal court. Borrower,
Administrative Agent, and each Bank irrevocably consent to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to Borrower, Administrative Agent or each Bank, as the case may be,
at the addresses specified herein. Borrower, Administrative Agent and each Bank
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Borrower, Administrative Agent and each Bank
further waive any objection to venue in the State of New York and any objection
to an action or proceeding in the State of New York on the basis of forum non
conveniens. Borrower, Administrative Agent and each Bank agree that any action
or proceeding brought against Borrower, Administrative Agent or any Bank, as the
case may be, shall be brought only in a New York State court sitting in New York
City or a United States Federal court sitting in New York City, to the extent
permitted or not expressly prohibited by applicable Law.

     Nothing in this Section shall affect the right of Borrower, Administrative
Agent or any Bank to serve legal process in any other manner permitted by Law.

     To the extent that Borrower, Administrative Agent or any Bank have or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution, execution or

-61-



--------------------------------------------------------------------------------



 



otherwise) with respect to itself or its property, Borrower, Administrative
Agent and each Bank hereby irrevocably waive such immunity in respect of its
obligations under this Agreement, the Notes and any other Loan Document.
BORROWER, ADMINISTRATIVE AGENT AND EACH BANK WAIVE ANY RIGHT EACH SUCH PARTY MAY
HAVE TO JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR THE LOANS.

     Section 12.16 Designated Lender. Any Bank (other than a Bank who is such
solely because it is a Designated Lender) (each, a “Designating Lender”) may at
any time designate one (1) Designated Lender to fund Bid Rate Loans on behalf of
such Designating Lender subject to the terms of this Section and the provisions
in Section 12.05 shall not apply to such designation. No Bank may designate more
than one (1) Designated Lender. The parties to each such designation shall
execute and deliver to Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Lender, Administrative Agent will accept such Designation Agreement
and give prompt notice thereto to Borrower, whereupon, (i) from and after the
“Effective Date” specified in the Designation Agreement, the Designated Lender
shall become a party to this Agreement with a right to make Bid Rate Loans on
behalf of its Designating Lender pursuant to Section 2.02 after Borrower has
accepted the Bid Rate Quote of the Designating Lender and (ii) the Designated
Lender shall not be required to make payments with respect to any obligations in
this Agreement except to the extent of excess cash flow of such Designated
Lender which is not otherwise required to repay obligations of such Designated
Lender which are then due and payable; provided, however, that regardless of
such designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to Borrower, Administrative Agent and the Banks
for each and every of the obligations of the Designating Lender and its related
Designated Lender with respect to this Agreement, including, without limitation,
any indemnification obligations under Section 10.05. Each Designating Lender
shall serve as the administrative agent of its Designated Lender and shall on
behalf of, and to the exclusion of, the Designated Lender: (i) receive any and
all payments made for the benefit of the Designated Lender and (ii) give and
receive all communications and notices and take all actions hereunder,
including, without limitation, votes, approvals, waivers and consents under or
relating to this Agreement and the other Loan Documents. Any such notice,
communication, vote, approval, waiver or consent shall be signed by the
Designating Lender as administrative agent for the Designated Lender and shall
not be signed by the Designated Lender on its own behalf, but shall be binding
on the Designated Lender to the same extent as if actually signed by the
Designated Lender. Borrower, Administrative Agent and the Banks may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender.

     Section 12.17 No Bankruptcy Proceedings. Each of Borrower, the Banks and
Administrative Agent hereby agrees that it will not institute against any
Designated Lender or join any other Person in instituting against any Designated
Lender any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar Law, for one
(1) year and one (1) day after the payment in full of the latest maturing
commercial paper note issued by such Designated Lender.

-62-



--------------------------------------------------------------------------------



 



     Section 12.18 USA Patriot Act. Each Bank hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Bank to identify Borrower in accordance with the Act.

     Section 12.19 Transitional Arrangements.

     (a) 2001 Credit Agreement Superseded. This Agreement shall supersede the
2001 Credit Agreement in its entirety, except as provided in this Section 12.19.
On the Closing Date, the rights and obligations of the parties under the 2001
Credit Agreement and the “Notes” defined therein shall be subsumed within and be
governed by this Agreement and the Notes; provided however, that any of the
“Obligations” (as defined in the 2001 Credit Agreement) outstanding under the
2001 Credit Agreement shall, for purposes of this Agreement, be Obligations
hereunder. The Banks’ interests in such Obligations, and participations in such
Letters of Credit shall be reallocated on the Closing Date in accordance with
each Bank’s applicable Pro Rata Share.

     (b) Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Closing Date, each Bank will promptly return to
Borrower, marked “Cancelled” or “Replaced”, the notes of Borrower held by such
Bank pursuant to the 2001 Credit Agreement.

     (c) Interest and Fees Under Original Agreement. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the 2001 Credit Agreement shall be calculated as of the Closing Date
(prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the 2001 Credit
Agreement as if such agreement were still in effect.

-63-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

AVALONBAY COMMUNITIES, INC.

By: /s/ Joanne M. Lockridge
     Name: Joanne M. Lockridge
     Title: Senior Vice President - Finance

Address for Notices:

220 Elm Street
Suite 200
New Canaan, CT 06840

Attention: Joanne M. Lockridge

Telephone: (203) 801-3331
Telecopy: (203) 801-3335

Address of principal place of business:

2900 Eisenhower Ave.
Suite 300
Alexandria, VA 22314

Taxpayer Identification Number: 77-0404318

 



--------------------------------------------------------------------------------



 



FLEET NATIONAL BANK (as Bank and
Administrative Agent)

By: /s/ Lisa Sanders
     Name: Lisa Sanders
     Title: Senior Vice President

Address for Notices and
Applicable Lending Office:

Fleet National Bank
One Landmark Square
Stamford, CT 06904

Attention: Lisa Sanders

Telephone: (203) 973-1984
Telecopy: (301) 438-7696

 



--------------------------------------------------------------------------------



 



JPMORGAN CHASE BANK (as Bank
and Syndication Agent)

By: /s/ Marc E. Costantino
     Name: Marc E. Costantino
     Title: Vice President

Address for Notices and
Applicable Lending Office:

JPMorgan Chase Bank
270 Park Avenue, 4th Floor
New York, NY 10017

Attention: Marc Costantino

Telephone: (212) 270-9554
Telecopy: (212) 270-0213

 



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL
ASSOCIATION (as Bank and
Syndication Agent)

By: /s/ David Hoagland
     Name: David Hoagland
     Title: Director

Address for Notices and
Applicable Lending Office:

Wachovia Bank, National Association
301 South College Street
Charlotte NC 28288-0172

Attention: David Hoagland

Telephone: (704) 374-4809
Telecopy: (704) 383-6205

 



--------------------------------------------------------------------------------



 



DEUTSCHE BANK TRUST COMPANY
AMERICAS (as Bank and
Documentation Agent)

By: /s/ Linda Wang
     Name: Linda Wang
     Title: Vice President

Address for Notices and
Applicable Lending Office:

Deutsche Bank Trust Company Americas
60 Wall Street, 10th Floor
New York, NY 10005

Attention: Linda Wang

Telephone: (212) 250-2368
Telecopy: (212) 797-4496

 



--------------------------------------------------------------------------------



 



MORGAN STANLEY BANK (as Bank
and Documentation Agent)

By: /s/ Daniel Twenge
     Name: Daniel Twenge
     Title: Vice President

Address for Notices and
Applicable Lending Office:

Morgan Stanley Bank
1585 Broadway, 2nd Floor
New York, NY 10036

Attention: Elizabeth Frattaroli

Telephone: (212) 761-1285
Telecopy: (212) 507-3505

 



--------------------------------------------------------------------------------



 



WELLS FARGO BANK, NATIONAL
ASSOCIATION (as Bank and
Documentation Agent)

By: /s/ Stephen Gray
     Name: Stephen Gray
     Title: Assistant Vice President

Address for Notices and
Applicable Lending Office:

Wells Fargo Bank, National Association
1750 H Street, N.W., Suite 400
Washington, DC 20006

Attention: Stephen Gray

Telephone: (202) 303-3010
Telecopy: (202) 429-2984

 



--------------------------------------------------------------------------------



 



SOUTHTRUST BANK

By: /s/ Renald Ferrovecchio
     Name: Renald Ferrovecchio
     Title: Vice President

Address for Notices and
Applicable Lending Office:

SouthTrust Bank
171 17th Street, 6th Floor
Atlanta, GA 30363

Attention: Renald Ferrovecchio

Telephone: (404) 214-5913
Telecopy: (404) 214-3728

 



--------------------------------------------------------------------------------



 



SUNTRUST BANK

By: /s/ Nancy B. Richards
     Name: Nancy B. Richards
     Title: Vice President

Address for Notices and
Applicable Lending Office:

SunTrust Bank
8245 Boone Blvd., Suite 820
Vienna, VA 22182

Attention: Nancy B. Richards

Telephone: (703) 902-9039
Telecopy: (703) 902-9245

 



--------------------------------------------------------------------------------



 



     
 
  UBS LOAN FINANCE LLC By: /s/ Joselin Fernandes   By: /s/ Doris Mesa      Name:
Joselin Fernandes
     Title: Associate Director
          Banking Products Services, US        Name: Doris Mesa
     Title: Associate Director
          Banking Products Services, US       Address for Notices and
Applicable Lending Office:       UBS Loan Finance, LLC
677 Washington Boulevard
Stamford, CT 06901       Attention: Christopher Aitkin       Telephone: (203)
719-3845
Telecopy: (203) 719-3888

 



--------------------------------------------------------------------------------



 



AMSOUTH BANK

By: /s/ Robert W. Blair
     Name: Robert W. Blair
     Title: Vice President

Address for Notices and
Applicable Lending Office:

AmSouth Bank
1900 5th Avenue N.
Birmingham, AL 35203

Attention: Robert Blair

Telephone: (205) 326-4071
Telecopy: (205) 326-4075

 



--------------------------------------------------------------------------------



 



BANK OF CHINA, NEW YORK
BRANCH

By: /s/ Bailin Zheng
     Name: Bailin Zheng
     Title: General Manager

Address for Notices and
Applicable Lending Office:

Bank of China, New York Branch
410 Madison Avenue
New York, NY 10017

Attention: David Hoang

Telephone: (212) 935-3101 ext. 229
Telecopy: (212) 308-4993

 



--------------------------------------------------------------------------------



 



THE BANK OF NEW YORK

By: /s/ Anthony A. Filorimo
     Name: Anthony A. Filorimo
     Title: Vice President

Address for Notices and
Applicable Lending Office:

The Bank of New York
One Wall Street
New York, NY 10286

Attention: Anthony Filorimo

Telephone: (212) 635-7519
Telecopy: (212) 809-9526

 



--------------------------------------------------------------------------------



 



KEYBANK NATIONAL
ASSOCIATION

By: /s/ Jennifer A. Dakin
     Name: Jennifer A. Dakin
     Title: AVP

Address for Notices and
Applicable Lending Office:

KeyBank, N.A.
1146 19th Street, N.W., Ste. 400
Washington, DC 20036

Attention: John Scott

Telephone: (202) 452-4941
Telecopy: (202) 452-4925

With a copy to:

Attention: Jennifer Dakin

Telephone: (202) 452-4940
Telecopy: (202) 452-4925

 



--------------------------------------------------------------------------------



 



PNC BANK, NATIONAL
ASSOCIATION

By: /s/ William R. Lynch, III
     Name: William R. Lynch, III
     Title: Senior Vice President

Address for Notices and
Applicable Lending Office:

PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
P1-POPP-19-2
Pittsburgh, PA 15222

Attention: Real Estate Banking

Telephone: (412) 762-8519
Telecopy: (412) 768-3930

with a copy to:

7200 Wisconsin Avenue, Suite 314
Bethesda, MD 20814

Attention: William Lynch

Telephone: (301) 986-5268
Telecopy: (301) 986-5279

 



--------------------------------------------------------------------------------



 



SCOTIABANC INC.

By: /s/ William E. Zarrett
     Name: William E. Zarrett
     Title: Managing Director

Address for Notices and
Applicable Lending Office:

Scotiabanc Inc.
600 Peachtree St. N.E., Suite 2700
Atlanta, GA 30308

Attention: William. E. Zarrett

Telephone: (404) 877-1504
Telecopy: (404) 888-8995

 



--------------------------------------------------------------------------------



 



CHANG HWA COMMERCIAL BANK,
LTD., NEW YORK BRANCH

By: /s/ Ming-Hsien Lin
     Name: Ming-Hsien Lin
     Title: SVP & General Manager

Address for Notices and
Applicable Lending Office:

Chang Hwa Commercial Bank, Ltd.,
New York Branch
685 Third Avenue, 29th Floor
New York, NY 10017

Attention: Danielle Tsai

Telephone: (212) 651-9770 ext. 29
Telecopy: (212) 651-9785

 



--------------------------------------------------------------------------------



 



COMERICA BANK

By: /s/ Jessica L. Kempf
     Name: Jessica L. Kempf
     Title: Assistant Vice President

Address for Notices and
Applicable Lending Office:

Overnight Mail:
Comerica Bank
500 Woodward Ave., 7th Floor
Detroit, MI 48226-3256

U.S. Mail:
Comerica Bank
P.O. Box 75000
Detroit, MI 48275-3256

Attention: Casey L. Ostrander

Telephone: (313) 222-5286
Telecopy: (313) 222-9295

 



--------------------------------------------------------------------------------



 



FIRST HORIZON BANK, a division of
First Tennessee Bank N.A.

By: /s/ J. Jordan O’Neill, III
     Name: J. Jordan O’Neill, III
     Title: Senior Vice President

Address for Notices and
Applicable Lending Office:

First Horizon Bank, a division of
First Tennessee Bank N.A.
1650 Tysons Boulevard, Suite 1150
McLean, VA 22102

Attention: J. Jordan O’Neill, III

Telephone: (703) 394-2518
Telecopy: (703) 734-1834

 



--------------------------------------------------------------------------------



 



US BANK NATIONAL ASSOCIATION

By: /s/ Sherry Reynolds
     Name: Sherry Reynolds
     Title: Vice President

Address for Notices and
Applicable Lending Office:

US Bank National Association
800 Nicollet Mall, 3rd Floor
Minneapolis, MN 55402-7020

Attention: Michael Raarup

Telephone: (612) 303-3586
Telecopy: (612) 303-2270

 



--------------------------------------------------------------------------------



 



E.SUN COMMERCIAL BANK, LTD.,
LOS ANGELES BRANCH

By: /s/ Peter Shih
     Name: Peter Shih
     Title: Chief Financial Officer

Address for Notices and
Applicable Lending Office:

E.Sun Commercial Bank, Ltd.,
Los Angeles Branch
17700 Castleton Street, Suite 500
City of Industry, CA 91748

Attention: Homer Hou

Telephone: (626) 810-2400 ext. 225
Telecopy: (626) 839-5531

 



--------------------------------------------------------------------------------



 



EXHIBITS

         
EXHIBIT A
  -   Authorization Letter
 
       
EXHIBIT B
  -   Ratable Loan Note
 
       
EXHIBIT B-1
  -   Bid Rate Loan Note
 
       
EXHIBIT B-2
  -   Swing Loan Note
 
       
EXHIBIT C
  -   Information Regarding Material Affiliates
 
       
EXHIBIT D
  -   Solvency Certificate
 
       
EXHIBIT E
  -   Assignment and Acceptance
 
       
EXHIBIT F
  -   Designation Agreement
 
       
EXHIBIT G-1
  -   Bid Rate Quote Request
 
       
EXHIBIT G-2
  -   Invitation for Bid Rate Quotes
 
       
EXHIBIT G-3
  -   Bid Rate Quote
 
       
EXHIBIT G-4
  -   Borrower’s Acceptance of Bid Rate Quote
 
       
EXHIBIT H
  -   Acceptance Letter
 
        SCHEDULES
 
       
SCHEDULE 1
  -   Loan Commitments

 



--------------------------------------------------------------------------------



 



EXHIBIT A

AUTHORIZATION LETTER

________ ___, 2004

Fleet National Bank



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Re:  Amended and Restated Revolving Loan Agreement dated as of May ______, 2004
(the “Loan Agreement”; capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Loan Agreement) among us, as
Borrower, the Banks named therein, and you, as Administrative Agent for said
Banks

Ladies/Gentlemen:

     In connection with the captioned Loan Agreement, we hereby designate any of
the following persons to give to you instructions, including notices required
pursuant to the Loan Agreement, orally, by telephone or teleprocess, or in
writing:

     [NAMES]

     Instructions may be honored on the oral, telephonic, teleprocess or written
instructions of anyone purporting to be any one of the above designated persons
even if the instructions are for the benefit of the person delivering them. We
will furnish you with written confirmation of each such instruction signed by
any person designated above (including any telecopy which appears to bear the
signature of any person designated above) on the same day that the instruction
is provided to you, but your responsibility with respect to any instruction
shall not be affected by your failure to receive such confirmation or by its
contents.

     Without limiting the foregoing, we hereby unconditionally authorize any one
of the above-designated persons to execute and submit requests for advances of
proceeds of the Loans (including the Initial Advance) and notices of Elections,
Conversions and Continuations to you under the Loan Agreement with the identical
force and effect in all respects as if executed and submitted by us.

     You and the Banks shall be fully protected in, and shall incur no liability
to us for, acting upon any instructions which you in good faith believe to have
been given by any person designated above, and in no event shall you or the
Banks be liable for special, consequential or punitive damages. In addition, we
agree to hold you and the Banks and your and their respective agents harmless
from any and all liability, loss and expense arising directly or indirectly out
of instructions that we provide to you in connection with the Loan Agreement
except for liability, loss or expense occasioned by your gross negligence or
willful misconduct.

     Upon notice to us, you may, at your option, refuse to execute any
instruction, or part thereof, without incurring any responsibility for any loss,
liability or expense arising out of such

A-1



--------------------------------------------------------------------------------



 



refusal if you in good faith believe that the person delivering the instruction
is not one of the persons designated above or if the instruction is not
accompanied by an authentication method that we have agreed to in writing.

     We will promptly notify you in writing of any change in the persons
designated above and, until you have actually received such written notice and
have had a reasonable opportunity to act upon it, you are authorized to act upon
instructions, even though the person delivering them may no longer be
authorized.

            Very truly yours,

AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

EXHIBIT B

RATABLE LOAN NOTE

$__________   New York, New York
______________, 200_

     For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of _______ or its successors
or assigns (collectively, the “Bank”), at the principal office of Fleet National
Bank (“Administrative Agent”) located at __________ for the account of the
Applicable Lending Office of the Bank, the principal sum of ______ Dollars
($_____), or if less, the amount loaned by the Bank under its Ratable Loan to
Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement. Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Applicable Lending Office, at the time and at a rate per annum
as provided in the Loan Agreement. Any amount of principal hereof which is not
paid when due, whether at stated maturity, by acceleration, or otherwise, shall
bear interest from the date when due until said principal amount is paid in
full, payable on demand, at the rate set forth in the Loan Agreement.

     The date and amount of each advance of the Ratable Loan made by the Bank to
Borrower under the Loan Agreement referred to below, and each payment of said
Ratable Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

     This Note is one of the Ratable Loan Notes referred to in the Amended and
Restated Revolving Loan Agreement dated as of May 24, 2004 (as the same may be
amended from time to time, the “Loan Agreement”) among Borrower, the Banks named
therein (including the Bank) and Administrative Agent, as administrative agent
for the Banks. All of the terms, conditions and provisions of the Loan Agreement
are hereby incorporated by reference. All capitalized terms used herein and not
defined herein shall have the meanings given to them in the Loan Agreement.

     The Loan Agreement contains, among other things, provisions for the
prepayment of and acceleration of this Note upon the happening of certain stated
events.

     No recourse shall be had under this Note against Borrower’s Principals
except as and to the extent set forth in Section 11.02 of the Loan Agreement.

     All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor. This Note shall be governed by, and construed and enforced
in accordance with, the Laws of the State of New York, provided that, as to the
maximum lawful rate of interest which may be charged or collected,

B-1



--------------------------------------------------------------------------------



 



if the Laws applicable to the Bank permit it to charge or collect a higher rate
than the Laws of the State of New York, then such Law applicable to the Bank
shall apply to the Bank under this Note.

            AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:      

B-2



--------------------------------------------------------------------------------



 



         

                                                  Date     Amount of     Amount
of     Balance of     Notation Made           Loan     Principal Paid or    
Principal     By:                 Prepaid     Unpaid          
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           

B-3



--------------------------------------------------------------------------------



 



EXHIBIT B-1

BID RATE LOAN NOTE

$250,000,000   New York, New York
________, 2004

     For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of Fleet National Bank
(“Administrative Agent”) or its successors or assigns for the account of the
respective Banks making Bid Rate Loans or their respective successors or assigns
(for the further account of their respective Applicable Lending Offices), at the
principal office of Administrative Agent located at __________________, the
principal sum of Two Hundred Fifty Million Dollars ($250,000,000), or if less,
the amount loaned by one or more of said Banks under their respective Bid Rate
Loans to Borrower pursuant to the Loan Agreement (as defined below) and actually
outstanding, in lawful money of the United States and in immediately available
funds, in accordance with the terms set forth in the Loan Agreement. Borrower
also promises to pay interest on the unpaid principal balance hereof, for the
period such balance is outstanding, in like money, at said office for the
account of said Banks for the further account of their respective Applicable
Lending Offices, at the times and at the rates per annum as provided in the Loan
Agreement. Any amount of principal hereof which is not paid when due, whether at
stated maturity, by acceleration, or otherwise, shall bear interest from the
date when due until said principal amount is paid in full, payable on demand, at
the rate set forth in the Loan Agreement.

     The date and amount of each Bid Rate Loan to Borrower under the Loan
Agreement referred to below, the name of the Bank making the same, the interest
rate applicable thereto and the maturity date thereof (i.e., the end of the
Interest Period Applicable thereto) shall be recorded by Administrative Agent on
its records and may be endorsed by Administrative Agent on the schedule attached
hereto and any continuation thereof.

     This Note is the Bid Rate Loan Note referred to in the Amended and Restated
Revolving Loan Agreement dated as of May 24, 2004 (as the same may be amended
from time to time, the “Loan Agreement”) among Borrower, the Banks named therein
and Administrative Agent, as administrative agent for the Banks. All of the
terms, conditions and provisions of the Loan Agreement are hereby incorporated
by reference. All capitalized terms used herein and not defined herein shall
have the meanings given to them in the Loan Agreement.

     The Loan Agreement contains, among other things, provisions for the
prepayment of and acceleration of this Note upon the happening of certain stated
events.

     No recourse shall be had under this Note against the Borrower’s Principals
except as and to the extent set forth in Section 11.02 of the Loan Agreement.

     All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

B-1-1



--------------------------------------------------------------------------------



 



      This Note shall be governed by, and construed and enforced in accordance
with, the Laws of the State of New York, provided that, as to the maximum lawful
rate of interest which may be charged or collected, if the Laws applicable to a
particular Bank permit it to charge or collect a higher rate than the Laws of
the State of New York, then such Law applicable to such Bank shall apply to such
Bank under this Note.

            AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:      

B-1-2



--------------------------------------------------------------------------------



 



         

                                                            Bid Rate     Date  
  Amount of Bid     Interest Rate     Expiration of     Notation Made     Loan  
            Rate Loan               Interest Period     By:     Number          
                       
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     
 
                                                     

B-1-3



--------------------------------------------------------------------------------



 



EXHIBIT B-2

SWING LOAN NOTE

New York, New York
__________, 200_

     For value received, AvalonBay Communities, Inc., a Maryland corporation
(“Borrower”), hereby promises to pay to the order of ________ or its successors
or assigns (collectively, the “Bank”), at the principal office of Fleet National
Bank (“Administrative Agent”) located at ________ for the account of the
Applicable Lending Office of the Bank, the principal sum equal to the amount
loaned by the Bank under its Swing Loan to Borrower pursuant to the Loan
Agreement (as defined below) and actually outstanding, in lawful money of the
United States and in immediately available funds, in accordance with the terms
set forth in the Loan Agreement. Borrower also promises to pay interest on the
unpaid principal balance hereof, for the period such balance is outstanding, in
like money, at said office for the account of said Applicable Lending Office, at
the time and at a rate per annum as provided in the Loan Agreement. Any amount
of principal hereof which is not paid when due, whether at stated maturity, by
acceleration, or otherwise, shall bear interest from the date when due until
said principal amount is paid in full, payable on demand, at the rate set forth
in the Loan Agreement.

     The date and amount of each advance of the Swing Loan made by the Bank to
Borrower under the Loan Agreement referred to below, and each payment of said
Swing Loan, shall be recorded by the Bank on its books and, prior to any
transfer of this Note (or, at the discretion of the Bank, at any other time),
may be endorsed by the Bank on the schedule attached hereto and any continuation
thereof.

     This Note is one of the Swing Loan Notes referred to in the Amended and
Restated Revolving Loan Agreement dated as of May 24, 2004 (as the same may be
amended from time to time, the “Loan Agreement”) among Borrower, the Banks named
therein (including the Bank) and Administrative Agent, as administrative agent
for the Banks. All of the terms, conditions and provisions of the Loan Agreement
are hereby incorporated by reference. All capitalized terms used herein and not
defined herein shall have the meanings given to them in the Loan Agreement.

     The Loan Agreement contains, among other things, provisions for the
prepayment of and acceleration of this Note upon the happening of certain stated
events.

     No recourse shall be had under this Note against Borrower’s Principals
except as and to the extent set forth in Section 11.02 of the Loan Agreement.

     All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive presentment for payment, demand, protest, notice of protest and
notice of dishonor.

     This Note shall be governed by, and construed and enforced in accordance
with, the Laws of the State of New York, provided that, as to the maximum lawful
rate of interest which may be charged or collected, if the Laws applicable to
the Bank permit it to charge or collect a higher rate than the Laws of the State
of New York, then such Law applicable to the Bank shall apply to the Bank under
this Note.

B-2-1



--------------------------------------------------------------------------------



 



            AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:      

B-2-2



--------------------------------------------------------------------------------



 



         

                                                                  Amount of    
Balance of                 Amount of     Principal Paid or     Principal    
Notation Made     Date     Loan     Prepaid     Unpaid     By:    
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           
 
                                           

B-2-3



--------------------------------------------------------------------------------



 



EXHIBIT C

INFORMATION REGARDING MATERIAL AFFILIATES

[Omitted — Lists all AvalonBay subsidiaries without regard to size or
materiality]

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

SOLVENCY CERTIFICATE

     The person executing this certificate is the _________ of AvalonBay
Communities, Inc., a Maryland corporation (“Borrower”), and is familiar with its
properties, assets and businesses, and is duly authorized to execute this
certificate on behalf of Borrower pursuant to Section 4.01(7) of the Amended and
Restated Revolving Loan Agreement dated the date hereof (the “Loan Agreement”)
among Borrower, the banks party thereto (each a “Bank” and collectively, the
“Banks”) and Fleet National Bank, as administrative agent for the Banks (in such
capacity, together with its successors in such capacity, “Administrative
Agent”). In executing this Certificate, such person is acting solely in his or
her capacity as the _________ of Borrower, and not in his or her individual
capacity. Unless otherwise defined herein, terms defined in the Loan Agreement
are used herein as therein defined.

     The undersigned further certifies that he or she has carefully reviewed the
Loan Agreement and the other Loan Documents and the contents of this Certificate
and, in connection herewith, has made such investigation and inquiries as he or
she deems reasonably necessary and prudent therefor. The undersigned further
certifies that the financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were reasonable when
made and were made in good faith and continue to be reasonable as of the date
hereof.

     The undersigned understands that Administrative Agent and the Banks are
relying on the truth and accuracy of this Certificate in connection with the
transactions contemplated by the Loan Agreement.

     The undersigned certifies that Borrower is Solvent.

     IN WITNESS WHEREOF, the undersigned has executed this Certificate on May
_____, 2004.

                      Name:           Title:        

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between ________
(the “Assignor”) and ________ (the "Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Loan Agreement
identified below (as amended, the "Loan Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Loan Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

         
1.
  Assignor:   ____________________

       
2.
  Assignee:   ____________________
[and is an Affiliate of _________________1]

       
3.
  Borrower:   AvalonBay Communities, Inc.

       
4.
  Administrative Agent:   [Fleet National Bank],
as the Administrative Agent under the Loan Agreement

       
5.
  Loan Agreement:   The Amended and Restated Revolving Loan Agreement dated as
of May 24, 2004, among AvalonBay Communities, Inc., as borrower, the Banks
parties thereto, JPMorgan Chase Bank, and Fleet National Bank or any successor
thereto, individually and as Administrative Agent, Swing Lender and Issuing
Bank.

       
6.
  Assigned Interest:    



--------------------------------------------------------------------------------


1Select Bank as applicable.

E-1



--------------------------------------------------------------------------------



 



                                              Aggregate Amount of     Amount of
    Percentage Assigned           Commitment/Loans     Commitment/Loans     of  
  Facility Assigned     for all Lenders*     Assigned*     Commitment/Loans2    
Commitment
    $         $           %      
Revolving Loans
    $         $           %      
Bid Rate Loans
    $         $           %      
Participations in Letters of Credit
    $         $           %      
[Swing Loans]
    $         $           %      

[7.     Trade Date: ________]3

Effective Date: ________, 20___[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

E-2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Acceptance are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:        

            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

Consented to and Accepted:

[FLEET NATIONAL BANK],
acting in its capacity as Administrative
Agent and as Issuing Bank

                By:             Name:           Title:        

[Consented to:

AVALONBAY COMMUNITIES, Inc.,
a Maryland corporation

                By:             Name:           Title: ]4       



--------------------------------------------------------------------------------

4Borrower consent is required when no Event of Default exists; provided that no
Borrower consent is required in the event that the Assignee (or a guarantor of
Assignee's obligations) has a credit rating of AA (or its equivalent) or higher
from a nationally recognized rating agency.

E-3



--------------------------------------------------------------------------------



 



ANNEX 1

     The Amended and Restated Revolving Loan Agreement dated as of May 24, 2004,
among AvalonBay Communities, Inc., as borrower, the Banks parties thereto,
JPMorgan Chase Bank, Fleet National Bank and any successors thereto,
individually and as Administrative Agent, Swing Lender and Issuing Bank (the
"Loan Agreement”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Assignment and Acceptance to which this annex is
attached and if not defined therein, shall have the meanings given to them in
the Loan Agreement.

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

        1.   Representations and Warranties.

        1.1  Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of their subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of their subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

        1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Bank under the Loan Agreement, (ii) it meets
all requirements of an Assignee under the Loan Agreement (subject to receipt of
such consents as may be required under the Loan Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Loan Agreement as
a Bank thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Bank thereunder, and (iv) it has received a copy of the Loan
Agreement, together with copies of the most recent financial statements
delivered pursuant to §4.01(3) and §6.09 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank, and (v) if it is a non-U.S. Bank, attached to the Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

E-4



--------------------------------------------------------------------------------



 



        2.   Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

        3.   General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the laws of the State of New York.

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F

DESIGNATION AGREEMENT

     Reference is made to that certain Amended and Restated Revolving Loan
Agreement dated as of May 24, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”) among AvalonBay Communities,
Inc., a Maryland corporation, the banks parties thereto, and Fleet National
Bank, as administrative agent for said banks. Terms defined in the Loan
Agreement not otherwise defined herein are used herein with the same meaning.

     [BANK] (“Designor”) and _____________, a _____________(“ Designee”) agree
as follows:

     1.    Designor hereby designates Designee, and Designee hereby accepts such
designation, to have a right to make Bid Rate Loans pursuant to Section 2.02 of
the Loan Agreement. Any assignment by Designor to Designee of its rights to make
a Bid Rate Loan pursuant to such Section shall be effective at the time of the
funding of such Bid Rate Loan and not before such time.

     2.    Except as set forth in Section 6 below, Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto and (b) the financial condition of Borrower or the performance or
observance by Borrower of any of its obligations under any Loan Document or any
other instrument or document furnished pursuant thereto.

     3.    Designee (a) confirms that it has received a copy of each Loan
Document, together with copies of such financial statements and other documents
and information as it has med appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon Administrative Agent, Designor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under any Loan Document; (c) represents that it is a
Designated Lender; (d) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
any Loan Document as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Bank.

     4.    Designee hereby appoints Designor as Designee’s agent and
attorney-in-fact, and grants to Designor an irrevocable power of attorney, to
receive payments made for the benefit of Designee under the Loan Agreement, to
deliver and receive all communications and notices under the Loan Agreement and
other Loan Documents and to exercise on Designee’s behalf all rights to vote and
to grant and make approvals, waivers, consents or amendments to or under the

F-1



--------------------------------------------------------------------------------



 



Loan Agreement or other Loan Documents. Any document executed by Designor on
Designee’s behalf in connection with the Loan Agreement or other Loan Documents
shall be binding on Designee. Borrower, Administrative Agent and each of the
Banks may rely on and are beneficiaries of this Designation Agreement.

     5.    Following the execution of this Designation Agreement by Designor and
Designee, it will be delivered to Administrative Agent for acceptance by
Administrative Agent. The effective date for this Designation Agreement (the
"Effective Date”) shall be the date of acceptance hereof by Administrative
Agent.

     6.    Designor unconditionally agrees to pay or reimburse Designee and save
Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against Designee, in its capacity as such, in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Designee hereunder or thereunder, provided that
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from Designee’s gross negligence or willful
misconduct.

     7.    As of the Effective Date, Designee shall be a party to the Loan
Agreement with a right to make Bid Rate Loans as a Bank pursuant to Section 2.02
of the Loan Agreement and the rights and obligations of a Bank related thereto;
provided, however, that Designee shall not be required to make payments with
respect to such obligations except to the extent of excess cash flow of such
Designee which is not otherwise required to repay obligations of such Designated
Lender which are then due and payable. Notwithstanding the foregoing, Designor,
as administrative agent for Designee, shall be and remain obligated to Borrower,
Administrative Agent and the Banks for each and every of the obligations of
Designee and its Designor with respect to the Loan Agreement, including, without
limitation, any indemnification obligations under Section 10.05 of the Loan
Agreement.

     8.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

     9.    This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

     IN WITNESS WHEREOF, Designor and Designee have executed and delivered this
Designation Agreement as of the date first set forth above.

[DESIGNOR]

                  By:           Name:           Title:      

F-2



--------------------------------------------------------------------------------



 



            [DESIGNEE]
      By:           Name:           Title:           Applicable Lending Office
and Address for Notices:                           Attention:__________________
Telephone: (___) ____________
Telecopy: (___) _____________       ACCEPTED AS OF THE ______DAY OF _____,200_.
      [ADMINISTRATIVE AGENT], as Administrative Agent
      By:           Name:           Title:        

F-3



--------------------------------------------------------------------------------



 



EXHIBIT G-1

BID RATE QUOTE REQUEST

[Date]

     
To:
  [Administrative Agent], as Administrative Agent (the “Administrative Agent”)
 
   
From:
  AvalonBay Communities, Inc.
 
   
Re:
  Amended and Restated Revolving Loan Agreement (the “Loan Agreement”) dated as
of May 24, 2004 among AvalonBay Communities, Inc., the Banks parties thereto and
the Administrative Agent

           We hereby give notice pursuant to Section 2.02 of the Loan Agreement
that we request Bid Rate Quotes for the following proposed Bid Rate Loans:

Date of Borrowing: __________

Principal Amount*                 Interest Period**

$   

           Such Bid Rate Quotes should offer a(n) [LIBOR Bid Margin] [Absolute
Bid Rate].

           Terms used herein have the meanings assigned to them in the Loan
Agreement.

            AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:  5      



--------------------------------------------------------------------------------

*   Subject to the minimum amount and other requirements set forth in Section
2.02(a) of the Loan Agreement.   **   Subject to the provisions regarding
#Interest Period# in the Loan Agreement.

G-1-1



--------------------------------------------------------------------------------



 



EXHIBIT G-2

INVITATION FOR BID RATE QUOTES

     
To:
  [Bank]

   
Re:
  Invitation for Bid Rate Quotes to AvalonBay Communities, Inc. (“Borrower”)

        Pursuant to Section 2.02 of the Amended and Restated Revolving Loan
Agreement dated as of May 24, 2004 among Borrower, the Banks parties thereto and
the undersigned, as Administrative Agent, we are pleased on behalf of Borrower
to invite you to submit Bid Rate Quotes to Borrower for the following proposed
Bid Rate Loans:

Date of Borrowing: _____________

     
Principal Amount
  Interest Period
 
   
$   
   

     Such Bid Rate Quotes should offer a(n) [LIBOR Bid Margin] [Absolute Bid
Rate].

     Please respond to this invitation by no later than 2:00 P.M. (New York
time) on [date].

            [ADMINISTRATIVE AGENT], as Administrative Agent
      By:           Name:           Title:      

G-2-1



--------------------------------------------------------------------------------



 



EXHIBIT G-3

BID RATE QUOTE

     
To:
  [Administrative Agent], as Administrative Agent

   
Re:
  Bid Rate Quote to AvalonBay Communities, Inc. (“Borrower”) pursuant to the
Amended and Restated Revolving Loan Agreement dated May 24, 2004 among Borrower,
the Banks party thereto and you, as Administrative Agent (the “Loan Agreement”)

        In response to your invitation on behalf of Borrower dated
                    200___, we hereby make the following Bid Rate Quote on the
following terms:

     1.   Quoting Bank:

     2.   Person to contact at quoting Bank: _______________

     3.   Date of borrowing: _______________*

     4.   We hereby offer to make Bid Rate Loan(s) in the following principal
amounts, for the following Interest Periods and at the following rates:

             
Principal
  Interest   LIBOR Bid   Absolute
Amount**
  Period***   Margin****   Bid Rate
 
           
$ 
           
 
           
$ 
           

[Provided, that the aggregate principal amount of Bid Rate Loans for which the
above offers may be accepted shall not exceed $ _____________.]

     5.   LIBOR Reserve Requirement, if any: _______________

     6.   Terms used herein have the meanings assigned to them in the Loan
Agreement.
           ______________________________

     *As specified in the related Invitation for Bid Rate Quotes.

     **Principal amount bid for each Interest Period may not exceed principal
amount requested. Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend. Amounts of bids are
subject to the requirements of Section 2.02(c) of the Loan Agreement.

     ***No more than three (3) bids are permitted for each Interest Period.

     ****Margin over or under the LIBOR Interest Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/1,000 of 1%)
and specify whether “PLUS” or “MINUS”.

G-3-1



--------------------------------------------------------------------------------



 



     We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Loan Agreement,
irrevocably obligates us to make the Bid Rate Loan(s) for which any offer(s) are
accepted, in whole or in part.

            Very truly yours, [NAME OF BANK]
    Date: _________  By:           Authorized Officer           

G-3-2



--------------------------------------------------------------------------------



 



EXHIBIT G-4

ACCEPTANCE OF BID RATE QUOTE

     
To:
  [Administrative Agent], as Administrative Agent (the “Administrative Agent”)
 
   
From:
  AvalonBay Communities, Inc.
 
   
Re:
  Amended and Restated Revolving Loan Agreement (the “Loan Agreement”) dated as
of May 24, 2004 among AvalonBay Communities, Inc., the Banks parties thereto and
Administrative Agent

We hereby accept the offers to make Bid Rate Loan(s) set forth in the Bid Rate
Quote(s) identified below:

                     

  Date of Bid   Principal   Interest   LIBOR Bid   Absolute
Bank
  Rate Quote   Amount   Period   Margin   Bid Rate  

            Very truly yours,
 
AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:        

G-4-1



--------------------------------------------------------------------------------



 



EXHIBIT H

ACCEPTANCE LETTER

Fleet National Bank,
as Administrative Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AvalonBay Communities, Inc.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Gentlemen:

     We refer to the Amended and Restated Revolving Loan Agreement, dated as of
May 24, 2004, among AvalonBay Communities, Inc., as Borrower; JPMorgan Chase
Bank, Fleet National Bank and the other lenders who have become a party to said
Amended and Restated Revolving Loan Agreement as original signatories thereto or
through the execution of Acceptance Letters or Assignment and Assumption
Agreements prior to the date hereof, as Banks; and Fleet National Bank, as
Administrative Agent. Said Amended and Restated Revolving Loan Agreement, as
amended from time to time, is hereinafter referred to as the “Loan Agreement”.
Capitalized terms not otherwise defined herein shall have the respective
definitions given them in the Loan Agreement.

     You and we hereby acknowledge and agree that, pursuant to Section 2.19 of
the Loan Agreement, we are hereby made a party to the Loan Agreement, and for
all purposes of the Loan Agreement shall be, and shall have all the rights and
obligations of, a Bank, with a Loan Commitment in the amount of
$                   . We hereby acknowledge receipt of a Ratable Loan Note from
Borrower in said principal amount. Each of you acknowledges your consent to our
becoming a Bank and to the amount of our Loan Commitment.

     Immediately following the execution hereof by all parties, we shall,
pursuant to paragraph (c) of Section 2.19 of the Loan Agreement, remit to
Administrative Agent the sum of $                   , which shall be deemed the
first advance under our Ratable Loan. Attached hereto as Schedule A is an
updated list setting forth the Total Loan Commitment, each Bank’s Loan
Commitment and the principal balance that will be outstanding under each Bank’s
Ratable Loan Note following our disbursement of funds as aforesaid and the
application thereof as provided in said paragraph (c) of Section 2.19.

     Set forth beneath our signature are the location of our Applicable Lending
Office(s) and our address for notices under the Loan Agreement.

     Kindly indicate your agreement with the foregoing by your execution below.

H-1



--------------------------------------------------------------------------------



 



            Very truly yours,

[NEW BANK]
          By           Name:           Title:        

            Address for notices:


Applicable Lending Office:
   

Agreement acknowledged this day of
______, 200_.

AVALONBAY COMMUNITIES, INC.

                By           Name:           Title:        

Agreement acknowledged this day of
______, 200_.

FLEET NATIONAL BANK, as
Administrative Agent

                By           Name:           Title:        

Agreement acknowledged this day of
______, 200_.

__________________, as Syndication
Agent

                By           Name:           Title:      

H-2



--------------------------------------------------------------------------------



 



         

Schedule 1

Loan Commitments

                    Lender     Commitment    
Fleet National Bank
    $ 35,000,000      
JPMorgan Chase Bank
    $ 35,000,000      
Wachovia Bank, National Association
    $ 35,000,000      
Deutsche Bank Trust Company Americas
    $ 35,000,000      
Morgan Stanley Bank
    $ 35,000,000      
Wells Fargo Bank, National Association
    $ 35,000,000      
SouthTrust Bank
    $ 30,000,000      
SunTrust Bank
    $ 30,000,000      
UBS Loan Finance LLC
    $ 30,000,000      
AmSouth Bank
    $ 23,000,000      
Bank of China, New York Branch
    $ 23,000,000      
The Bank of New York
    $ 23,000,000      
KeyBank National Association
    $ 23,000,000      
PNC Bank, National Association
    $ 23,000,000      
Scotiabanc Inc.
    $ 23,000,000      
Chang Hwa Commercial Bank, Ltd., New York Branch
    $ 13,000,000      
Comerica Bank
    $ 13,000,000      
First Horizon Bank
    $ 13,000,000      
US Bank National Association
    $ 13,000,000      
E.Sun Commercial Bank, Ltd., Los Angeles
    $ 10,000,000      
Total:                  
    $ 500,000,000      